Exhibit 10.2
ROYALTON NEW YORK
PURCHASE AND SALE AGREEMENT
BETWEEN
Royalton, LLC,
a Delaware limited liability company,
AS SELLER
AND
Royalton 44 Hotel, L.L.C.
a Delaware limited liability company,
AS PURCHASER
As of April 3, 2011

 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
ARTICLE I PURCHASE AND SALE
    1  
1.1 Agreement of Purchase and Sale
    1  
1.2 Property Defined
    4  
1.3 Permitted Exceptions
    5  
1.4 Purchase Price
    5  
1.5 Payment of Purchase Price
    5  
1.6 Earnest Money
    6  
1.7 Management Agreement
    6  
ARTICLE II TITLE AND SURVEY
    6  
2.1 Title Report
    6  
2.2 Survey
    6  
2.3 Approval of Title
    7  
2.4 Conveyance of Title
    8  
2.5 Title Policy
    10  
ARTICLE III INSPECTION
    11  
3.1 Right of Inspection
    11  
3.2 Seller Due Diligence Materials
    13  
ARTICLE IV CLOSING
    13  
4.1 Time and Place; Pre-Closing
    13  
4.2 Seller’s Closing Obligations and Deliveries
    14  
4.3 Purchaser’s Closing Obligations and Deliveries
    17  
4.4 Prorations, Credits and Other Adjustments
    17  
4.5 Closing Costs
    22  
4.6 Conditions Precedent to Obligation of Purchaser
    23  
4.7 Conditions Precedent to Obligation of Seller
    24  
4.8 Conditions Precedent to Obligation of Seller and Purchaser
    24  
4.9 Failure or Waiver of Conditions Precedent
    25  
4.10 Alcoholic Beverage License
    25  
4.11 No New Management Agreement Election
    26  
ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS
    26  
5.1 Representations and Warranties of Seller
    26  
5.2 Knowledge Defined
    33  
5.3 Covenants of Seller
    33  
5.4 Representations and Warranties of Purchaser
    34  
5.5 Covenants of Purchaser and/or of Seller
    35  
5.6 Employees
    37  
ARTICLE VI DEFAULT
    41  
6.1 Default by Purchaser
    41  
6.2 Default by Seller
    42  
6.3 Seller’s Right to Cure Defaults
    42  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VII SURVIVAL, INDEMNIFICATION, AND LIMITATIONS ON LIABILITY
    42  
7.1 Survival
    42  
7.2 Seller’s Indemnification
    43  
7.3 Purchaser’s Indemnification
    43  
7.4 Notice and Resolution of Claims
    44  
7.5 Limitations on Liability
    45  
7.6 Other Matters Regarding Indemnification
    46  
ARTICLE VIII RISK OF LOSS
    46  
8.1 Minor Damage
    46  
8.2 Major Damage
    47  
8.3 Definition of “Major” Loss or Damage
    47  
ARTICLE IX COMMISSIONS
    47  
9.1 Brokerage Commissions
    47  
ARTICLE X DISCLAIMERS AND WAIVERS
    48  
10.1 No Reliance on Documents
    48  
10.2 DISCLAIMERS
    48  
10.3 Repairs, Reserves, and Capital Expenditures
    50  
10.4 Effect and Survival of Disclaimers
    50  
ARTICLE XI MISCELLANEOUS
    50  
11.1 Confidentiality
    50  
11.2 Public Disclosure
    51  
11.3 Assignment
    52  
11.4 Notices
    52  
11.5 Modifications
    53  
11.6 Calculation of Time Periods; Time is of the Essence
    53  
11.7 Successors and Assigns
    54  
11.8 Entire Agreement
    54  
11.9 Further Assurances
    54  
11.10 Counterparts; Facsimile Signatures
    54  
11.11 Severability
    54  
11.12 Applicable Law
    54  
11.13 No Third Party Beneficiary
    55  
11.14 Exhibits and Schedules
    55  
11.15 Captions
    55  
11.16 Construction
    56  
11.17 Termination of Agreement
    56  
11.18 Attorneys Fees
    56  
11.19 No Waiver
    56  
11.20 No Reservation of Property
    56  
11.21 No Recordation
    56  

 

ii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of April 3, 2011
(the “Effective Date”), by and among Royalton, LLC, a Delaware limited liability
company (“Seller”), and Royalton 44 Hotel, L.L.C., a Delaware limited liability
company (such entity or any assignee permitted under Section 11.3 below,
“Purchaser”). Unless otherwise noted, all capitalized terms set forth in this
Agreement shall have the meanings ascribed to them in Annex A attached hereto.
W I T N E S S E T H:
WHEREAS, Seller is the owner and holder of the fee simple estate in and to that
certain plot, piece and parcel of land located at 44 West 44th Street, New York,
New York, County of New York and more particularly described in Schedule 1.1(a)
attached hereto (the “Land”), together with the hotel and all other improvements
and fixtures (collectively, the “Improvements”) located on the Land (the
Improvements and the Land are hereinafter sometimes collectively referred to as
the “Real Property”) together with all Personal Property (as defined below); and
WHEREAS, Seller operates on the Real Property the hotel known as “Royalton” (the
“Hotel”);
WHEREAS, Seller desires to cause the sale, assignment and transfer of its
interests in and to the Property (as defined below), including the Personal
Property, and Seller’s affiliate’s interests in and to the Trademarks (as
defined below) to Purchaser in accordance with the terms and provisions of this
Agreement, and Purchaser desires to purchase such interests from Seller and
assume certain liabilities related to the Property upon the terms more
particularly set forth in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, Purchaser and Seller agree as
follows:
ARTICLE I
PURCHASE AND SALE
1.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey, and Purchaser agrees to
purchase, the entire fee simple estate in (a) and (b) below and all of Seller’s
(or of any other subsidiaries of Morgans Group (collectively, and together with
Seller, the “Seller Group”)) right, title and interest in and to the balance of
the following:
(a) The Land as described in Schedule 1.1(a) attached hereto.
(b) The Improvements.

 

 



--------------------------------------------------------------------------------



 



(c) All tangible personal property owned by Seller or any member of Seller Group
that is (i) used solely in connection with the operation of the Real Property
(including without limitation appliances, furniture, furnishings, equipment,
signage, carpeting, draperies and curtains, tools and supplies, decorations,
china, glassware, linens, silver, utensils, computers, computer equipment and
manuals, all owned vehicles and other similar items of personal property) and
(ii) located at the Hotel as of the Effective Date or added to the Real Property
after the Effective Date but prior to the Closing Date, subject to use and
depletion of such tangible personal property in the ordinary course, but
specifically excluding the personal property listed on Schedule 1.1(c) attached
hereto (the “Excluded Personal Property”). The tangible personal property
described in this Section 1.1(c) exclusive of the Excluded Personal Property, is
hereinafter referred to collectively as the “Personal Property”.
(d) All contracts or reservations for the use of guest rooms, ballroom and
banquet facilities, conference facilities, meeting rooms or other facilities of
the Hotel or located within the Improvements for the Closing Date and the period
from and after the Closing Date (collectively, the “Bookings”), and any deposits
held by Seller Group in connection with the Bookings and not previously applied
as of the Effective Date (or between the Effective Date and the Closing Date in
accordance with the provisions of this Agreement).
(e) All contracts and agreements that are assignable without the consent of the
counterparty thereto or additional costs or liability to Seller relating to the
upkeep, repair, maintenance or operation of the Real Property or the Personal
Property, including all deposits and credits thereunder (collectively, the
“Service Contracts”), which are:
(i) listed on Schedule 1.1(e)-1 attached hereto (but specifically excluding (A)
Bookings, (B) Space Leases, (C) insurance policies, (D) the Management
Agreement, and (E) any contract or agreement listed on such Schedule 1.1(e)-1
which (I) is terminated on or before Closing pursuant to the terms of this
Agreement, (II) expires pursuant to its terms on or before the Closing Date or
(III) is terminated by the applicable counterparty thereto on or before the
Closing Date);
(ii) listed on Schedule 1.1(e)-2 (the “Equipment Leases”, but specifically
excluding any contract or agreement listed on such Schedule 1.1(e)-2 which
(A) is terminated on or before Closing pursuant to the terms of this Agreement,
(B) expires pursuant to its terms on or before the Closing Date or (C) is
terminated by the applicable counterparty thereto on or before the Closing
Date); or
(iii) entered into after the Effective Date in accordance with the terms of this
Agreement;
provided, however, Purchaser will not acquire those Service Contracts and those
Equipment Leases entered into after the Effective Date as to which it notifies
Seller in writing at least five (5) business days prior to the Closing Date that
it does not intend to assume at Closing; provided, further, however, that for
any Service Contract and Equipment Leases entered into within five business days
prior to the Closing Date, Purchaser will not acquire those Service Contracts or
Equipment Leases unless it affirmatively elects to do so in writing prior to the
Closing Date.

 

2



--------------------------------------------------------------------------------



 



(f) All names, marks, logos and designs used in the operation or ownership of
the Property or any part thereof listed on Schedule 1.1(f) (collectively, the
“Trademarks”), provided that Purchaser expressly acknowledges and agrees that
the following items are specifically excluded and shall not be transferred
hereunder: (i) all right, title or interest of any kind or nature whatsoever in
and to, and intellectual property in any way relating to, the Manager’s
Materials or Manager’s Tradenames (it being understood that certain rights with
respect to certain of the foregoing items shall be granted to Purchaser pursuant
to the New Management Agreement); (ii) all websites and domains used for the
Hotel, including access to the FTP files of the websites (other than
www.royaltonhotel.com, which shall be transferred to Purchaser); and (iii) any
information or reports that relate solely to the period prior to the Closing
(all such items not to be transferred hereunder being collectively referred to
as the “Retained IP”).
(g) To the extent the same are assignable as of the Closing Date without
(i) consent of a third party that refuses, after use of commercially reasonable
efforts, to provide consent or (ii) additional costs or liability to Seller that
Purchaser is unwilling to pay, and to the extent Purchaser elects in writing to
assume same, in its sole discretion, all transferable licenses, franchises and
permits owned by the Seller Group and used in or relating to the ownership,
occupancy or operation of the Property or any part thereof, subject to
Purchaser’s compliance with any limitations or restrictions on transfer or
assignment of any computer-related materials or software which are contained in
any license or similar agreement (collectively, the “Permits”), provided that
the term Permits specifically excludes any and all non-transferable permits and
licenses held by Seller in connection with the Property, including, without
limitation, the liquor license and the permits and approvals required for the
preparation, sale and service of food and beverage (collectively, such excluded
Permits, the “Excluded Permits”).
(h) To the extent the same are assignable as of the Closing Date without
(i) consent of a third party that refuses, after use of commercially reasonable
efforts, to provide consent or (ii) additional costs or liability to Seller that
Purchaser is unwilling to pay, and to the extent Purchaser elects in writing to
assume same, in its sole discretion, all assignable telephone numbers, TWX
numbers, post office boxes, signage rights, utility and development rights and
privileges, site plans, surveys, environmental and other physical reports, plans
and specifications pertaining to the Real Property, the Personal Property or
both (all of the property described in clauses (f), (g) and (h) of this
Section 1.1 that is not specifically deemed excluded being herein referred to,
together with any goodwill of Seller Group in connection with the operation of
the Hotel, collectively as the “Intangibles”).
(i) All: (i) food and beverages (subject to any legal restrictions pertaining to
the sale or transfer of alcoholic beverages) that are in the Hotel as of the
Closing Date; (ii) inventory held for sale by Seller to Hotel guests and others
in the ordinary course of business including all opened and unopened retail
inventory in any area at the Hotel conducting retail sales that is in the Hotel
as of the Closing Date (provided, that Purchaser’s use of any such inventory
that bears any Retained IP shall be subject to the use restrictions, if any,
contained in the New Management Agreement) (collectively, “Retail Inventory”);
(iii) engineering, maintenance and housekeeping supplies (including soap and
cleaning materials, fuel and materials, stationery and printing items) that are
in the Hotel as of the Closing Date (provided, that Purchaser’s use of any such
inventory that bears any Retained IP shall be subject to the use restrictions,
if any, contained in the New Management Agreement); and (iv) other supplies,
whether used, unused or held in reserve storage for future use in connection
with the maintenance and operation of the Real Property or the Personal Property
that are in the Hotel as of the Closing Date (provided, that Purchaser’s use of
any such inventory that bears any Retained IP shall be subject to the use
restrictions, if any, contained in the New Management Agreement) (all of the
foregoing being referred to herein as the “Consumable Inventory” and, to the
extent contained in unopened boxes, bottles, jars or containers of any type as
of the Closing Date, shall collectively be referred to, together with unopened
packages of china, glass, silver and linens, as the “Unopened Inventory”).

 

3



--------------------------------------------------------------------------------



 



(j) [Intentionally Omitted]
(k) Subject to Section 4.4.9 hereof, Seller’s interest in the cash funds
contained in “house banks” for the Hotel as of the Cut-Off Time, whether held in
the name of Seller, the Hotel or Manager (defined below) and owned by Seller
(collectively, the “House Bank Funds”). Purchaser expressly acknowledges and
agrees that the Property to be transferred to Purchaser pursuant to this
Agreement does not include any reserve or other accounts created or maintained
by or on behalf of Seller or Manager in connection with the ownership or
operation of the Hotel.
(l) The Receivables assigned pursuant to Section 4.4.4(c).
(m) Any deposits made by Seller with utility companies or governmental agencies
or authorities relating to the Real Property to the extent apportionment is made
therefor pursuant to Section 4.4.
1.2 Property Defined.
(a) The Real Property, the Personal Property, the Bookings, the Service
Contracts, the Intangibles, the Consumable Inventory, the House Bank Funds, the
Receivables referred to in Section 1.1(l) and the deposits referred to in
Section 1.1(m) are hereinafter sometimes referred to collectively as the
“Property”. The Purchase Price does not include, and shall be adjusted with
respect to the House Bank Funds, the Receivables, the Unopened Inventory (solely
to the extent such Unopened Inventory consists of items that are currently in
use in the operation of the Hotel in the ordinary course and are not obsolete),
and the other adjustment items described in Section 4.4 below.
(b) Notwithstanding anything to the contrary in Section 1.1 or Section 1.2(a)
above, the following items are expressly excluded from the Property:
(i) All cash on hand or on deposit in any operating account or other account or
reserve, security deposits held by Seller with respect to any Booking as of the
Closing Date, utility and governmental agency deposits, deposits held by Seller
in connection with any Service Contract to be assumed by Purchaser and the House
Bank Funds, all of which are to be transferred at Closing subject to the terms
of this Agreement.
(ii) The Excluded Personal Property.
(iii) The Retained IP.
(iv) The Excluded Permits.
(v) Any tangible or intangible property (including, without limitations,
fixtures, personal property or intellectual property) owned by: (A) the
supplier, vendor, licensor, lessor or other party under any Service Contracts;
(B) the tenant under the Space Lease, which excluded tangible or intangible
property does not include any tangible personal property located outside of the
premises subject to the Space Lease, other than supplies and equipment stored
elsewhere in the Property and incidental tangible personal property that may be
temporarily located outside such premises; (C) Manager; (D) any employees;
(E) any guests or customers of the Hotel; or (F) any other third party.

 

4



--------------------------------------------------------------------------------



 



(vi) The lease described on Schedule 1.2(b)(vi) attached hereto (the “Space
Lease”), including any deposits relating to such Space Lease held by Seller and
not applied to the tenant’s obligations as of the Effective Date. The parties
acknowledge that Seller shall be required to terminate the Space Lease as of
Closing.
1.3 Permitted Exceptions. The Property shall be conveyed subject to all matters
which are, or are deemed to be, Permitted Exceptions pursuant to Article II
below.
1.4 Purchase Price. Seller is to sell and Purchaser is to purchase the Property
for a total of EIGHTY EIGHT MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS
($88,200,000.00) (the “Purchase Price”).
1.5 Payment of Purchase Price.
(a) On the Closing Date, Purchaser shall deliver to Escrow Agent, by wire
transfer of immediately available federal funds to the bank account designated
in the Escrow Agreement, an amount equal to the Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, less the sum of the
Earnest Money previously delivered to Escrow Agent and all interest accrued
thereon.
(b) The Purchase Price (including the Earnest Money previously delivered to
Escrow Agent), as increased or decreased by prorations and adjustments as herein
provided, shall be payable in full at Closing in cash by wire transfer of
immediately available federal funds to a bank account designated by Seller in
writing to Purchaser and Escrow Agent prior to the Closing.
(c) Prior to Closing, Seller will notify Purchaser in writing of the proposed
allocation of the Purchase Price among the Real Property and various items of
personal property (i.e. the Property other than the Real Property) and such
allocation shall be subject to Purchaser’s approval. Seller and Purchaser agree
to file federal, state and local tax returns consistent with such allocations as
may be agreed upon between the parties. If Purchaser and Seller cannot agree
upon an allocation of the Purchase Price, each party shall file federal, state
and local returns based on each party’s own determination of the proper
allocations of the Purchase Price, bearing its own consequences of any
discrepancies. Notwithstanding the foregoing, prior to Closing, Seller and
Purchaser will agree upon an allocation between Real Property and Personal
Property for the sole purpose of, and as necessary to complete and file, the
required transfer tax reports and returns.

 

5



--------------------------------------------------------------------------------



 



1.6 Earnest Money.
(a) Within one (1) business day following the full execution and delivery of
this Agreement by Seller and Purchaser, Purchaser shall deposit with First
American Title Insurance Company (“Escrow Agent”) having its office at 633 Third
Avenue, New York, NY 10017, Attention: Andrew Jaeger or Anthony Ruggeri, the sum
of FOUR MILLION FOUR HUNDRED TEN THOUSAND AND NO/100 DOLLARS ($4,410,000.00)
(together with accrued interest thereon, the “Earnest Money”) by wire transfer
of immediately available federal funds to the bank account designated in the
Escrow Agreement. The Earnest Money may be increased by an additional ONE
MILLION EIGHT HUNDRED NINETY THOUSAND AND NO/100 DOLLARS ($1,890,000.00) in the
event Purchaser elects to adjourn the Closing pursuant to Section 4.10(b). The
full amount of the Earnest Money is fully non-refundable to Purchaser except in
the event that this Agreement is timely terminated as a result of Purchaser’s
election to terminate strictly in accordance with and pursuant to the terms and
provisions of this Agreement (including without limitation Section 2.3(b),
Section 4.9, Section 6.2 or Section 8.2), in which case the Escrow Agent shall
be obligated to refund the full amount of the Earnest Money to Purchaser
pursuant to the terms of the Escrow Agreement.
(b) Escrow Agent shall hold the Earnest Money in a segregated, interest-bearing
account in accordance with the terms and conditions of the Deposit Escrow
Instructions attached hereto as Exhibit J (the “Escrow Agreement”). All interest
accruing on such sums shall become a part of the Earnest Money and shall be
distributed or applied as Earnest Money in accordance with the terms of the
Escrow Agreement.
(c) Time is of the essence for the delivery of Earnest Money under this
Agreement and the failure of Purchaser to timely deliver any portion of the same
shall be a material default, and shall entitle Seller, at Seller’s sole option,
to terminate this Agreement immediately and to pursue all remedies available to
Seller under this Agreement.
1.7 Management Agreement. Purchaser acknowledges that the Hotel is being
operated and managed by Morgans Hotel Group Management LLC, a Delaware limited
liability company (“Manager”) (formerly known as Ian Schrager Hotel Management
LLC), pursuant to that certain Hotel Management Agreement dated as of June 30,
1999, by and between Seller and Manager (the “Management Agreement”). At
Closing, the Management Agreement will be terminated effective as of the Closing
Date at Seller’s sole cost and expense and Purchaser (or its affiliate) and
Manager will enter into a hotel management agreement in the form agreed to by
the parties prior to the Effective Date (the “New Management Agreement”).
ARTICLE II
TITLE AND SURVEY
2.1 Title Report. Seller has obtained and delivered to Purchaser, a title report
dated January 18, 2011 (Title No. 3008-342365NY1) (the “Title Report”) covering
the Real Property from First American Title Insurance Company (the “Title
Company”) and, has caused the Title Company to deliver to Purchaser a copy of
each document referenced in the Title Report as an exception to title to the
Real Property. Purchaser shall deliver to Seller, within five (5) days after
receipt by Purchaser, a copy of any updates (each a “Title Update”) to the Title
Report issued by the Title Company, provided that if Purchaser shall receive a
Title Update less than five (5) days prior to the then scheduled Closing Date,
then Purchaser shall deliver same to Seller prior to the Closing.
2.2 Survey. Seller has obtained and delivered to Purchaser and the Title
Company, at Purchaser’s sole cost and expense, a survey of the Real Property
prepared by Earl B. Lovell-S.P. Belcher, Inc. dated March 15, 1996, last brought
up to date with a visual examination by Earl B. Lovell-S.P. Belcher, Inc. on
March 29, 2011 (the “Survey”).

 

6



--------------------------------------------------------------------------------



 



2.3 Approval of Title.
(a) Except for Monetary Encumbrances and as reflected in the pro forma policy
attached hereto as Exhibit I, Purchaser has approved all matters disclosed by
the Title Report and the Survey.
(b) Purchaser shall have five (5) business days after receipt of a Title Update,
if any, to notify Seller, in writing, of such objections as Purchaser may have
to anything contained in such Title Update other than Permitted Exceptions (and
if Purchaser receives a Title Update less than (5) business days prior to a
scheduled Closing Date, then Purchaser shall deliver such written notice to
Seller prior to the Closing). In the event Purchaser shall notify Seller, in
writing, of objections to title or to matters shown on a Title Update, Seller
shall have the right, but not the obligation (other than as explicitly set forth
in this Agreement with respect to Monetary Encumbrances and certain other
objections), to cure such objections. Within five (5) business days after
receipt of Purchaser’s notice of objections (or, if sooner, two (2) business
days prior Closing), Seller shall notify Purchaser in writing whether Seller
elects to attempt to cure any or all of such objections. If Seller elects to
attempt to cure any or all of such objections, Seller shall have the right to
attempt to remove, satisfy or cure the same and for this purpose Seller shall,
at Seller’s election, be entitled to reasonable adjournments of the Closing if
additional time is required, but in no event shall the adjournments, in the
aggregate, exceed thirty (30) days after the Outside Closing Date. If Seller
elects not to attempt to cure any objections specified in Purchaser’s notice, or
if Seller fails (for any reason or no reason) to effect a cure of those
objections which it elected to attempt to cure prior to the Closing (or any date
to which the Closing has been adjourned) and so notifies Purchaser in writing,
or if Seller fails to respond to Purchaser’s notice within said five
(5) business day period, Purchaser shall have the following options: (i) to
accept a conveyance of the Property subject to the Permitted Exceptions and any
matter objected to by Purchaser which Seller is unwilling or unable to cure
(each of which shall also be deemed to be Permitted Exceptions), without
reduction of the Purchase Price; or (ii) to terminate this Agreement by sending
written notice thereof to Seller, and upon delivery of such notice of
termination, (x) this Agreement shall terminate, (y) the Earnest Money shall be
returned to Purchaser, and (z) thereafter neither party hereto shall have any
further rights, obligations or liabilities hereunder except to the extent that
any right, obligation or liability set forth herein expressly survives
termination of this Agreement If: (A) Seller notifies Purchaser that Seller does
not intend to attempt to cure any title objection; (B) Seller fails to respond
to Purchaser’s notice within said five (5) business day period; (C) if, having
commenced attempts to cure any objection, Seller later notifies Purchaser in
writing that Seller will not effect a cure thereof or (D) Seller fails to timely
cure any such title objection, then, in any such event, Purchaser shall, within
five (5) business days after such notice has been given (or within five
(5) business days after Seller’s five (5) business day period to respond to
Purchaser’s objection notice has expired), notify Seller in writing whether
Purchaser shall elect to accept the conveyance under clause (i) of the
immediately preceding sentence or to terminate this Agreement under clause (ii)
of the immediately preceding sentence. Purchaser’s failure to notify Seller of
termination of this Agreement within such five (5) business day period shall be
deemed to be an irrevocable election under clause (ii) above to terminate this
Agreement and, in such event, (1) this Agreement shall terminate, (2) the
Earnest Money shall be returned to Purchaser, and (3) thereafter neither party
hereto shall have any further rights, obligations or liabilities hereunder
except to the extent that any right, obligation or liability set forth herein
expressly survives termination of this Agreement. If any time period contained
in this Section 2.3(b) would end after the Outside Closing Date, same shall be
automatically adjourned to the business day immediately after the expiration of
such time period.

 

7



--------------------------------------------------------------------------------



 



(c) In no event and under no circumstances shall Seller have any responsibility
or obligation of any kind or nature whatsoever (express or implied) to cure any
title matter objected to by Purchaser other than as set forth in this
Section 2.3(c). Notwithstanding the foregoing sentence or anything else to the
contrary contained in this Agreement, if any of the objections set forth in a
written notice from Purchaser (A) consist of delinquent taxes, mortgages, deeds
of trust, security agreements, construction or mechanics’ liens, fines arising
from outstanding violations, tax liens or other liens or charges in a fixed sum
(or capable of computation as a fixed sum), or (B) were caused, assumed,
consented to or created by Seller (collectively, “Monetary Encumbrances”), then
Seller shall be obligated to pay and discharge (or cause the Title Company to
insure over in a manner reasonably satisfactory to Purchaser) such Monetary
Encumbrances without limitation as to the cost thereof. Seller shall use its
commercially reasonable efforts to cure any title matter objected to by
Purchaser other than Monetary Encumbrances, provided that Seller’s obligation to
incur costs and expenses in connection with paying and/or discharging any such
title objections other than Monetary Encumbrances is limited to Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00) in the aggregate.
Notwithstanding anything to the contrary contained herein, if Seller does not
pay or discharge (i) a Monetary Encumbrance, Purchaser can elect to either
consummate the transactions contemplated hereby and receive a credit to the
Purchase Price in the amount required to remove, release and satisfy in full
such Monetary Encumbrance or terminate this Agreement (in which event this
Agreement shall terminate and the Earnest Money shall be returned to Purchaser)
or (ii) a title matter other than a Monetary Encumbrance, Purchaser can elect to
either consummate the transactions contemplated hereby (in which event it will
receive a credit to the Purchase Price in the amount required to remove, release
or satisfy in full such title matter, such credit not to exceed $250,000 less
the aggregate amount theretofore expended by Seller to discharge title matters
other than Monetary Encumbrances) or terminate this Agreement (in which event
this Agreement shall terminate and the Earnest Money shall be returned to
Purchaser).
(d) If Purchaser terminates this Agreement pursuant to this Section 2.3 by
reason of (x) a Title Objection that related to a matter that first arose after
the Effective Date by reason of an action by Seller in violation of this
Agreement or (y) a Monetary Encumbrance that Seller fails to discharge in
accordance with Section 2.3(c), then Purchaser shall be reimbursed by Seller for
all of Purchaser’s documented third party costs incurred in connection with the
transactions contemplated by this Agreement, including the negotiation of this
Agreement, in an aggregate amount not to exceed $250,000.00.
2.4 Conveyance of Title. Notwithstanding anything contained herein to the
contrary, at Closing, Seller shall convey and transfer to Purchaser its interest
in the Real Property subject to the following exceptions to title (the
“Permitted Exceptions”):
(a) Those matters specifically set forth on Schedule B to Exhibit I.

 

8



--------------------------------------------------------------------------------



 



(b) Any state of facts shown on the Survey.
(c) The lien of all ad valorem real estate taxes not yet due and payable as of
the Closing Date, subject to adjustment as herein provided.
(d) All laws, ordinances, rules and regulations of the United States, the State
of New York, any city or other subdivision or any agency, department,
commission, bureau or instrumentality of any of the foregoing having
jurisdiction over the Real Property or the Hotel, as the same may now exist or
may be hereafter modified, supplemented or promulgated (collectively, the “Legal
Requirements”); excluding in all cases any violation of which Seller has
received notice and which is outstanding as of the Closing Date.
(e) All covenants, restrictions and utility company rights, easements and
franchises relating to electricity, water, steam, gas, telephone, sewer or other
service or the right to use and maintain poles, lines, wires, cables, pipes,
boxes and other fixtures and facilities in, over, under and upon the Real
Property or the Hotel, provided that, in the case of any of the foregoing items
which shall not be of record as of the date hereof, the same do not materially
adversely affect the present use of the Real Property or the Hotel.
(f) Any matters over which the Title Company is willing to insure at no
additional cost, subject to the approval of Purchaser regarding the basis on
which Title Company is willing to provide such coverage, which approval shall
not to be unreasonably withheld unless the sole basis for the Title Company
providing such coverage is an indemnity from Seller Group, in which event
Purchaser shall be entitled to withhold approval in its sole and absolute
discretion.
(g) Any matters against which the Title Company is willing to provide
affirmative insurance against collection from the Real Property or interference
with the current use of the Real Property at no additional cost, subject to the
approval of Purchaser regarding the basis on which the Title Company is willing
to provide such coverage, which approval shall not to be unreasonably withheld
unless the sole basis for the Title Company providing such coverage is an
indemnity from Seller Group, in which event Purchaser shall be entitled to
withhold approval in its sole and absolute discretion.
(h) Any other matter or thing affecting title to the Real Property disclosed by
a Title Update that was not objected to by Purchaser or waived or deemed waived
by Purchaser in accordance with Section 2.3 hereof.
(i) [Intentionally Omitted.]
(j) All violations of laws, rules, regulations, statutes, ordinances, orders or
requirements of law and/or conditions giving rise to the same first issued after
the Effective Date; provided, however, same does not affect or limit in any
manner the representations and warranties made by Seller under this Agreement
nor Purchaser’s rights under this Agreement with respect to a breach of such
representations and warranties including without limitation Purchaser’s ability
to terminate this Agreement and receive a return of the Earnest Money in
connection therewith;
(k) Occupancy by transient guests of the Hotel and Bookings.

 

9



--------------------------------------------------------------------------------



 



(l) The rights of the tenant under the Space Lease and any person claiming by,
through or under such tenants to occupy the space as a tenant only, and without
any rights of first offer, rights of first refusal, purchase options or any
other rights other than as a mere tenant; provided, however, that this exception
to title does not affect or limit in any manner the representations and
warranties made by Seller elsewhere in this Agreement nor Purchaser’s rights
under this Agreement with respect to a breach of such representations and
warranties, including Purchaser’s right to terminate this Agreement and receive
a return of the Earnest Money in connection therewith.
2.5 Title Policy. At Closing, Seller and Purchaser shall direct the Title
Company to issue an ALTA Owner’s Policy 2006 in the form of the pro forma policy
attached hereto as Exhibit I including without limitation all endorsements
available with such ALTA Owner’s Policy 2006 in New York (the “Title Policy”),
at Purchaser’s sole cost and expense, insuring Purchaser’s interest in and to
the Real Property as of the Closing Date, subject to only to the Permitted
Exceptions.
2.6 Sidewalk Violations. Seller (i) represents that, prior to the Effective
Date, Seller has commenced the process of resolving the alleged sidewalk
violations set forth on Schedule 2.6 attached hereto such that the notices of
such alleged sidewalk violations (the “Sidewalk Notices”) can be removed from
the applicable land records and (ii) covenants and agrees, prior to Closing, to
pay any and all fines and penalties related to, in connection with, or arising
out of such Sidewalk Notices or the underlying conditions relating thereto (the
“Sidewalk Violation Fines”) at its sole cost and expense (such costs associated
therewith shall not be subject to the limitation set forth in Section 2.3(c) or
otherwise in this Agreement). Seller agrees to diligently pursue the removal of
such Sidewalk Notices prior to Closing. In the event that the Sidewalk Notices
are not removed from the land records prior to Closing, Seller shall (i) use
reasonable efforts, at Seller’s expense, subsequent to Closing to cause the
Sidewalk Notices to be removed from the land records (such costs associated
therewith shall not be subject to the limitation set forth in Section 2.3(c) or
otherwise in this Agreement) and shall pay such Sidewalk Violation Fines and
(ii) indemnify Purchaser with respect to such Sidewalk Notices and Sidewalk
Violation Fines. If Seller fails to remove such Sidewalk Notices from the land
records and pay any Sidewalk Violation Fines within 90 days following the
Closing, Purchaser shall be entitled, at Seller’s sole cost and expense, to
cause such Sidewalk Notices to be removed and such Sidewalk Violation Fines to
be paid. Notwithstanding anything in this Agreement to the contrary, Purchaser
shall not have the right to adjourn the Closing or terminate this Agreement if
the Sidewalk Notices are not removed from the land records or any Sidewalk
Violation Fines are not paid on or prior to the Closing Date.

 

10



--------------------------------------------------------------------------------



 



ARTICLE III
INSPECTION
3.1 Right of Inspection
(a) Purchaser shall, subject to the rights of guests of the Hotel and the tenant
under the Space Lease, have the right to make physical inspections of the Real
Property and to examine at such place or places at the Hotel or elsewhere as the
same may be located, any operating files maintained by or for the benefit of
Seller in connection with the leasing, operation, current maintenance and/or
management of the Property (“Property Information”), including, without
limitation, the Space Lease, the Service Contracts, insurance policies, bills,
invoices, receipts and other general records relating to the income and expenses
of the Hotel, correspondence, tax certiorari, filings and papers including
records used to prepare financial statements and documents relating to the
amortization or depreciation of furniture, fixtures and equipment or other
capital improvements, surveys, plans and specifications, warranties for services
and materials provided to the Hotel, environmental audits and similar materials,
materials related to Hotel Employees (as defined below) and the Union (as
defined below), to the extent Seller is not prohibited by applicable contracts
or law from disclosing such materials, and any other documents relating to the
Property in Seller’s or Manager’s possession or control including without
limitation the materials identified on Schedule 3.1(a) annexed hereto, but in
all cases excluding (i) materials not directly related to the maintenance,
operation and/or management of the Property solely to the extent same relate to
Seller’s business and not the Property and (ii) attorney client privileged
material. Purchaser and its accountants shall have the right to inspect and
perform a review or audit of the books and records for the Property for the
three (3) most recent full fiscal years, which shall be supplemented up to the
month ending immediately prior to the Closing Date.
(b) Purchaser shall keep all Property Information strictly confidential as and
to the extent required by Section 11.1 below and the confidentiality agreement
in effect between Purchaser and Morgans Hotel Group Co., provided that Purchaser
may, subject to the terms and conditions of the Confidentiality Agreement,
deliver copies of Property Information to its attorneys, accountants and other
advisors in connection with the acquisition of the Property and to current and
prospective lenders and partners provided that such parties agree to maintain
the confidentiality of such Property Information.
(c) Purchaser understands and agrees that any on-site inspections of the
Property shall only be conducted during business hours with not less than one
(1) day’s prior notice to Seller (which may be telephonic). Seller may have its
respective representatives attend any such inspections. Such physical inspection
shall not disturb Hotel guests or the tenant under the Space Lease nor
unreasonably interfere with the use of the Property by Seller or Manager. Such
physical inspection shall not be invasive in any respect without Seller’s prior
consent (which shall not be unreasonably withheld), and in any event shall be
conducted in accordance with standards customarily employed in the industry and
in compliance with all governmental laws, rules and regulations. Following each
entry by Purchaser with respect to inspections and/or tests on the Real
Property, Purchaser shall repair any damage to the Property caused by Purchaser
or any of its agents, consultants or representatives in connection with
Purchaser’s diligence activities at the Property, and restore the Property to
the original condition as existed prior to any such inspections and/or tests, at
Purchaser’s sole cost and expense; provided that (i) Purchaser shall not be
required to fix, and shall not be responsible for, any pre-existing conditions
at the Property or exacerbations thereof (other than any exacerbation caused by
the gross negligence or willful misconduct of Purchaser or any of its agents,
consultants, or representatives) and (ii) if Seller does not provide consent to
any reasonable request for invasive testing, Purchaser shall have the right to
terminate this Agreement (in which event the Earnest Money shall be returned to
Purchaser).

 

11



--------------------------------------------------------------------------------



 



(d) Seller shall reasonably cooperate with Purchaser in its due diligence but
shall not be obligated to incur any out -of -pocket liability (other than legal
and administrative costs and other de minimis costs) in connection therewith
unless Purchaser agrees to be responsible for same. Purchaser shall not disrupt
Seller’s, Manager’s or any tenant’s or guest’s activities on the Real Property
and, except as provided in the immediately following sentence, shall not contact
Manager’s on-site managers or on-site employees, or any other employees working
at the Hotel, any guests of the Property, any party to a Service Contract, the
tenant under the Space Lease, any lender providing financing secured by the Real
Property or any governmental authority without in each instance obtaining
Seller’s prior consent, which consent may not be unreasonably withheld and shall
be deemed to have been refused if Seller does not respond to a request made
hereunder within 24 hours. Purchaser shall be permitted to contact the general
manager and the controller of the Hotel.
(e) Purchaser shall indemnify, defend, protect and hold Seller harmless from and
against any claim for liabilities, losses, costs, expenses (including reasonable
attorneys’ fees actually incurred), damages or injuries directly arising out of
or directly resulting from the inspection of the Property by Purchaser or its
agents, employees, representatives, consultants or contractors and
notwithstanding anything to the contrary in this Agreement, such obligation to
indemnify, defend, protect and hold harmless Seller shall survive Closing or any
termination of this Agreement; provided, however, that Purchaser shall not be
required to indemnify or hold Seller harmless from any such liability, loss,
cost, damage or injury resulting from the gross negligence or willful misconduct
of Seller or any of its Affiliates, agents or employees or with respect to any
condition existing at the Property prior to the Effective Date (or the
exacerbation of any such condition) (other than any exacerbation caused by the
gross negligence, or willful misconduct of Purchaser or any of its agents,
consultants, or representatives). Purchaser agrees (i) that prior to entering
the Property to conduct any inspection, Purchaser shall obtain and maintain, and
shall cause each of its contractors and agents to maintain (and shall deliver
evidence thereof in the form of a policy certificate satisfactory to Seller
thereof), at no cost or expense to Seller, commercial general liability
insurance from an insurer reasonably acceptable to Seller in the amount of Two
Million Dollars ($2,000,000) with combined single limit for personal injury or
property damage per occurrence, such policies to name Seller and Manager as
additional insured parties, which insurance shall provide coverage against any
claim for personal injury or property damage caused by Purchaser or its agents,
employees, representatives or consultants in connection with any such tests and
investigations, and (ii) to keep the Property free from all liens and
encumbrances on account of any inspections and/or tests made by or for the
benefit of Purchaser (other than inchoate liens that secure amounts that are
paid prior to delinquency). Purchaser’s insurance may not be canceled or amended
prior to Closing except upon not less than thirty (30) days’ prior written
notice to Seller. Purchaser’s obligations under this Section 3.1 shall survive a
termination of this Agreement.

 

12



--------------------------------------------------------------------------------



 



3.2 Seller Due Diligence Materials. PURCHASER ACKNOWLEDGES THAT INFORMATION
RELATED TO THE PROPERTY CONTAINED IN THE SECURE WEBSITE (THE “E-ROOM”) TO WHICH
PURCHASER HAS PREVIOUSLY BEEN GRANTED ACCESS HAS BEEN MADE AVAILABLE TO
PURCHASER IN THE E-ROOM BY SELLER. BY EXECUTING THIS AGREEMENT, PURCHASER
ACKNOWLEDGES ITS RECEIPT THEREOF OR THE AVAILABILITY THEREOF AND THAT (1)
PURCHASER HAS RECEIVED COPIES OF THE ENVIRONMENTAL, ENGINEERING, SOILS AND OTHER
REPORTS REGARDING THE CONDITION OF THE PROPERTY (COLLECTIVELY, THE “REPORTS”)
LISTED ON SCHEDULE 3.2 ATTACHED HERETO, AND (2) ANY REPORTS OR OTHER DOCUMENTS
DELIVERED OR TO BE DELIVERED BY SELLER OR ITS AGENTS OR CONSULTANTS TO PURCHASER
ARE BEING MADE AVAILABLE SOLELY AS AN ACCOMMODATION TO PURCHASER AND WITHOUT ANY
REPRESENTATION OR WARRANTY OF SELLER AS TO THEIR ACCURACY OR COMPLETENESS OF
FACTS OR OPINIONS SET FORTH THEREIN EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THAT ANY RELIANCE BY PURCHASER ON SUCH REPORTS OR OTHER DOCUMENTS
IN CONNECTION WITH THE PURCHASE OF THE PROPERTY IS UNDERTAKEN AT PURCHASER’S
SOLE RISK. SUBJECT TO SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT, PURCHASER AGREES THAT SELLER SHALL HAVE NO LIABILITY OR OBLIGATION
WHATSOEVER FOR ANY UNINTENTIONAL INACCURACY IN OR OMISSION FROM THE OFFERING
MATERIALS PREPARED IN CONNECTION WITH THE SALE OF THE PROPERTY OR ANY REPORTS OR
OTHER DOCUMENTS MADE AVAILABLE TO PURCHASER OR ITS REPRESENTATIVES. PURCHASER
HAS CONDUCTED ITS OWN INVESTIGATION OF THE CONDITION OF THE PROPERTY TO THE
EXTENT PURCHASER DEEMS SUCH AN INVESTIGATION TO BE NECESSARY OR APPROPRIATE. For
purposes of this Agreement, the term “Seller Due Diligence Materials” shall mean
(i) the Reports, the Property Information and all other documents and materials
provided or otherwise made available by Seller to Purchaser in the E-Room or
pursuant to Section 3.1 and the other provisions of this Agreement or otherwise,
together with any copies or reproductions of such documents or materials, or any
summaries, abstracts, compilations, or other analyses made by Purchaser based on
the information in such documents or materials, and (ii) all information set
forth in this Agreement and the exhibits and schedules attached hereto and
hereby made a part hereof.
ARTICLE IV
CLOSING
4.1 Time and Place; Pre-Closing.
4.1.1 Subject to the provisions of Sections 4.6, 4.7, and 4.8 below, the
consummation of the transaction contemplated hereby (“Closing”), as evidenced by
the payment and release of the Purchase Price by Escrow Agent to Seller in
accordance with the terms of this Agreement and the release by Escrow Agent of
the deed executed by Seller for recording, shall occur on or before 4:00 p.m.
(New York time) on May 17, 2011, as such date may be adjourned from time to time
in accordance with this Agreement (“Outside Closing Date”, with the actual date
of Closing being referred to herein as the “Closing Date”). The Closing shall
occur through an escrow administered by Escrow Agent and the Purchase Price and
all documents (unless otherwise mutually agreed in writing) shall be deposited
with Escrow Agent as escrowee. At Closing, Seller and Purchaser shall perform
the obligations set forth in, respectively, Section 4.2 and Section 4.3, the
performance of which obligations shall be concurrent conditions.

 

13



--------------------------------------------------------------------------------



 



4.1.2 Notwithstanding anything herein to the contrary, the parties shall
“pre-close” the sale of the Property on the last business day immediately prior
to the Closing Date (the “Pre-Closing Date”). The term “pre-close” shall mean
that each of the parties shall deliver to Escrow Agent no later than 4:00 p.m.
(New York time) on the Pre-Closing Date all of the documents and other items
(other than the Purchase Price and other funds) required to be delivered by such
party for Closing, including all of the closing documents required pursuant to
Sections 4.2 and 4.3 hereof. With respect to the closing adjustments to be made
between the parties pursuant to Section 4.4 hereof, the adjustments shall
continue to be made effective as of the Cut-Off Time, but on the closing
statement executed by the parties on the Pre-Closing Date, the parties shall in
good faith estimate those adjustments which are not capable of being finalized
prior to the Cut-Off Time, and the parties shall reconcile said estimated
adjustments pursuant to Section 4.4.14 hereof.
4.2 Seller’s Closing Obligations and Deliveries. At Closing, subject to
Section 4.1 above, Seller shall through Escrow Agent make the following
deliveries and take the following actions:
(a) Execute and deliver to Purchaser one (1) original counterpart of a bargain
and sale deed (“Deed”), in the form attached hereto as Exhibit A and made part
hereof.
(b) Execute and deliver to Purchaser two (2) original counterparts of a bill of
sale in the form attached hereto as Exhibit B and made a part hereof conveying
all of Seller’s right title and interest in and to the Personal Property,
Consumable Inventory (other than any Consumable Inventory that consists of
alcoholic beverages) and Receivables (in each case solely to the extent included
in the term, Property) without, except as expressly set forth in this Agreement,
warranty of use and without warranty, expressed or implied, as to
merchantability and fitness for any purpose, together with evidence of payment
by Seller of any sales tax payable in connection therewith.
(c) Execute and deliver to Purchaser two (2) original counterparts of an
assignment and assumption agreement relating to Seller’s interest in the Service
Contracts, the Bookings and the other Intangibles (in each case to the extent
assignable and excluding those Service Contracts as to which Purchaser provides
notice in accordance with Section 1.1(e) that it does not intend to assume)
(“Assignment of Contracts”) in the form attached hereto as Exhibit C and made a
part hereof.
(d) Intentionally Omitted.
(e) Deliver to Purchaser a certificate, dated as of the Closing Date and
executed on behalf of Seller by a duly authorized officer thereof, stating that
all of the representations and warranties of Seller contained in this Agreement
are true and correct in all material respects, other than any such
representations and warranties that are qualified as to materiality, which (to
the extent so qualified) shall be true and correct in all respects as of the
Closing Date (with appropriate modifications of any representations and
warranties made in Section 5.1 hereof to reflect any changes therein, including
without limitation any changes resulting from actions under Section 5.3 hereof)
or identifying any representation or warranty which is not, or no longer is,
true and correct. In no event shall Seller be liable to Purchaser for, or be
deemed to be in default hereunder by reason of, any breach of representation or
warranty which results from any change that (i) occurs between the Effective
Date and the Closing Date and (ii) is permitted under the terms of this
Agreement or is beyond the reasonable control of Seller; provided, however, that
the occurrence of any change that is not expressly permitted hereunder shall, if
materially adverse to Purchaser, constitute the non-fulfillment of the condition
set forth in Section 4.6(a) and Purchaser may elect to terminate this Agreement
pursuant to Section 4.9. If, despite changes or other matters described in such
certificate, the Closing occurs, Seller’s representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate.

 

14



--------------------------------------------------------------------------------



 



(f) Deliver to Purchaser and the Title Company such evidence as the Title
Company may reasonably require as to the authority of the person or persons
executing documents on behalf of Seller.
(g) Deliver to Purchaser an affidavit duly executed by Seller stating that
Seller is not a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act, in the form attached
hereto as Exhibit E.
(h) If not already delivered to Purchaser, deliver to Purchaser, originals, or,
if unavailable, a copy of the Space Lease, the Service Contracts and the
licenses and permits, if any, in the possession or control of Seller or Seller’s
agents, together with such leasing and property files and records which are in
the possession or control of Seller or Seller’s agents, and any keys to security
deposit boxes and to the Hotel. For a period of four (4) years after Closing in
case of Seller’s need in response to any legal requirement, a tax audit, tax
return preparation or litigation threatened or brought against Seller, Purchaser
shall keep the books and records for the Property with respect to the period of
Seller’s ownership (to the extent that such records were provided to Purchaser
and Seller did not retain copies thereof), at Purchaser’s expense, and allow
Seller and its agents or representatives reasonable access, upon reasonable
advance notice (which notice shall identify the nature of the information sought
by Seller), at all reasonable times to examine and make copies of any and all
books and records at Seller’s cost and expense, which right shall survive the
Closing. The location of such items at the Hotel on the Closing Date in a
location identified in a writing from Seller to Purchaser shall constitute
delivery to Purchaser.
(i) Deliver to Escrow Agent an executed counterpart closing statement consistent
with this Agreement and in a customary form.
(j) Deliver a copy of the termination agreement executed by Seller and Manager,
which has the effect of terminating the Management Agreement effective as of the
Closing Date, and evidence of Seller’s termination of any Service Contract or
Equipment Lease that are not being assumed by Purchaser in accordance with this
Agreement (which evidence may consist of copies of any notices provided by
Seller terminating, as of or prior to the Closing Date, such Service Contracts
and Equipment Leases) and evidence of the removal of the Hotel from the scope of
all barter agreements to which the Seller is a party.
(k) Deliver to Escrow Agent two (2) original executed counterpart copies of the
Combined Real Estate Transfer Tax Return and Credit Line Mortgage Certificate
(Form TP-584) completed by Seller with respect to the Deed.
(l) Deliver to Escrow Agent two (2) original executed counterpart copies of the
New York City Real Property Transfer Tax Return completed by Seller with respect
to the Deed.
(m) Deliver to Escrow Agent two (2) original executed counterpart copies of the
New York State Real Property Transfer Report (Form RP-5217) completed by Seller
with respect to the Deed.

 

15



--------------------------------------------------------------------------------



 



(n) Deliver to Title Company a title affidavit generally in the form attached
hereto as Exhibit F (the “Title Affidavit”).
(o) Deliver to Escrow Agent two (2) original executed counterpart copies of the
IWA Assumption Agreement in the form attached hereto as Exhibit G (“IWA
Assumption Agreement”), including any required consents of other parties
thereto.
(p) Deliver to Purchaser the Intangibles in Seller’s possession or control. The
location of such items at the Hotel on the Closing Date in a location identified
in a writing from Seller to Purchaser shall constitute delivery to Purchaser.
(q) Deliver to Purchaser two (2) original counterpart copies of the New
Management Agreement.
(r) Deliver to Escrow Agent an instrument or document, in a form reasonable
approved by Purchaser, required in order to transfer the domain name
www.royaltonhotel.com to Purchaser.
(s) Deliver to Escrow Agent two (2) original executed counterpart copies of an
agreement regarding post-closing capital projects in the form agreed to by the
parties prior to the Effective Date (the “Capital Repairs Escrow Agreement”).
(t) Deliver to the operating lessee of the Property (or other holder of the
temporary liquor license for the Hotel) designated by Purchaser two (2) original
counterparts of a bill of sale in the form attached hereto as Exhibit B-2 and
made a part hereof conveying all of Seller’s right title and interest in and to
any Unopened Inventory that consists of alcoholic beverages, together with
evidence of payment by Seller of any sales tax payable in connection therewith.
(u) Deliver to the operating lessee of the Property (or other holder of the
temporary liquor license for the Hotel) designated by Purchaser two (2) original
counterparts of a bill of sale in the form attached hereto as Exhibit B-3 and
made a part hereof conveying all of 43rd Restaurant LLC’s right title and
interest in and to any Unopened Inventory that consists of alcoholic beverages,
together with evidence of payment by 43rd Restaurant LLC of any sales tax
payable in connection therewith.
(v) Deliver to Purchaser two (2) original executed counterpart copies of an
assignment of Seller’s affiliate’s interests in the Trademarks, in the form
attached hereto as Exhibit K and made a part hereof (the “Trademark
Assignment”).
(w) Deliver to Purchaser evidence of the termination of the Space Lease.
(x) Deliver such additional documents as are provided for under this Agreement,
or that otherwise shall be reasonably requested by Purchaser, Title Company or
any third party in order to consummate the transaction expressly contemplated by
this Agreement. For avoidance of doubt, the possession or retention by Manager
of possession of certain records, documents and assets that constitute a portion
of the Property both before and after the Closing Date shall not mean that such
records, documents and assets were not sold and transferred to Purchaser in
accordance with the terms of this Agreement if this Agreement otherwise provides
for such sale and transfer.

 

16



--------------------------------------------------------------------------------



 



4.3 Purchaser’s Closing Obligations and Deliveries. At Closing, Purchaser shall
through Escrow Agent make the following deliveries and take the following
actions:
(a) Pay the Purchase Price, as increased or decreased by prorations and
adjustments as herein provided, in immediately available wire transferred funds
pursuant to Section 1.5 above, it being agreed that at Closing the Earnest Money
shall be applied towards payment of the Purchase Price.
(b) Deliver a written direction to Escrow Agent that it is to disburse the
Earnest Money to Seller in accordance with the Escrow Agreement.
(c) Deliver the same number of original executed counterparts of the instruments
described in clauses (b), (c), (i), (k), (l), (m), (s), and (v) of Section 4.2
above to Escrow Agent.
(d) Deliver to Escrow Agent two (2) original executed counterpart copies of the
IWA Assumption Agreement executed by Purchaser.
(e) Deliver to Seller a certificate, dated as of the Closing Date and executed
on behalf of Purchaser by a duly authorized officer thereof, stating that, to
the best knowledge of such duly authorized officer, the representations and
warranties of Purchaser contained in this Agreement are true and correct as of
the Closing Date.
(f) Deliver to Title Company such evidence as Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Purchaser.
(g) Deliver to Escrow Agent, for distribution upon Closing to Manager, two
(2) original executed counterpart copies of the New Management Agreement.
(h) Deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.
4.4 Prorations, Credits and Other Adjustments. At Closing, Purchaser and Seller
shall prorate all items of income and expense which are customarily prorated
between a purchaser and seller for a hotel. For clarification it is the intent
of the parties that unless specifically outlined differently below that Seller
is responsible for all revenues and expenses attributable to the time prior to
Cutoff Time and Purchaser is responsible for all revenues and expenses
attributable to the time after the Cutoff time. At Closing, Purchaser and Seller
shall make the prorations, credits, and other adjustments provided for below in,
and in accordance with the procedures set forth in, this Section 4.4. Beginning
as close to the anticipated Closing Date as practicable, Seller shall, in
consultation with Purchaser and with Purchaser’s reasonable cooperation, cause
to be prepared a prorations and credit statement (the “Preliminary Statement”)
which shall reflect all of the prorations, credits and other adjustments to the
Purchase Price at Closing required under this Section 4.4 or under any other
provision of this Agreement. As soon as Purchaser and Seller have agreed upon
the Preliminary Statement, they shall jointly deliver a mutually signed copy
thereof to Escrow Agent. The net amount shown as owing to Seller or Purchaser in
the Preliminary Statement shall be added to or subtracted from the proceeds of
the Purchase Price payable to Seller through Escrow at Closing.

 

17



--------------------------------------------------------------------------------



 



4.4.1 Proration of Taxes.
(a) All real estate ad valorem taxes, general assessments and special
assessments and all personal property ad valorem taxes assessed against the
Hotel (collectively, “Taxes”) with respect to the tax year in which Closing
occurs shall be prorated between Purchaser and Seller as of the Closing Date. If
the amount of any such Taxes is not ascertainable on the Closing Date, the
proration for such Taxes shall be based on the tax rates set forth in the most
recent available bill and the latest assessed valuation of the Property;
provided, however, that after the Closing, Seller and Purchaser shall re-prorate
the Taxes in accordance with Section 4.4.14 below and pay any deficiency in the
original proration to the other party promptly upon receipt of the actual bill
for the relevant taxable period. Purchaser shall give Seller written notice of
the actual amounts of any such bills within five (5) business days after receipt
thereof. If, at the time of the Closing, the Hotel is subject to a special
assessment or assessments which are payable by Seller and which are or may
become payable in installments, then, for the purposes of this Agreement, all of
the installments of any such special assessment or assessments which are not
delinquent on the Closing Date and which may be paid thereafter shall be
equitably apportioned between Seller and Purchaser based upon their respective
periods of ownership.
(b) Seller retains the right to continue and settle any proceeding pending as of
the Effective Date to contest any Taxes for any taxable period which encompasses
any period prior to the date of the Closing, and shall be entitled to any
refunds or abatements of Taxes awarded in such proceedings or in any proceedings
instituted by Purchaser to the extent the Taxes, refunds or abatements relate to
periods of time prior to the Closing Date. Seller shall not, after the Effective
Date, without the prior written consent of Purchaser, institute any proceeding
to contest any Taxes after and shall not, from and after the Effective Date,
settle any pending proceeding without the prior approval of Purchaser; provided,
that Purchase shall not unreasonably withhold its consent if such settlement
would not adversely affect the liability of Purchaser for Taxes for any taxable
period following the Closing. Prior to Closing Seller shall not settle or
discontinue any assessment review challenge for the 2011/12 tax year without
written approval of Purchaser. However at Closing, Seller shall assign to
Purchaser the Application to Review the 2011/12 tax assessments filed with the
New York City Tax Commission and any Petition to Review that assessment and
Purchaser shall have sole authority to settle or discontinue any such
applications or proceeding. Seller shall be responsible for any fees or charges
that may now or in the future be billed by its tax certiorari attorneys for
services performed prior to the Closing Date (whether with respect to the
2011/12 tax year or any prior tax year). In addition, Seller shall instruct its
tax certiorari attorneys to turn over all files and materials relating to the
2011/12 tax year.
4.4.2 General Proration of Expenses.
(a) Unless otherwise set forth below, Seller shall receive credit for any
pre-paid expenses Purchaser will receive credit for any unpaid expenses payable
post-Closing with respect to period prior to the Closing based on actual usage
or if actual usage is not determinable on a per-diem calculation. The following
items of expense with respect to any portion or aspect of the Hotel shall be
prorated between Seller and Purchaser as of the Closing Date:
(i) All charges and expenses under any Service Contracts being assumed by
Purchaser.

 

18



--------------------------------------------------------------------------------



 



(ii) All utility charges (but excluding any utility deposits). To the extent
reasonably practicable, though, in lieu of prorating the charges for any metered
utility service, Purchaser and Seller shall endeavor to have the utility read
the meter as close as practicable to the Closing Date, render a final bill to
Seller based on such reading, Seller shall pay a per diem for any day prior to
closing that does not show on such meter reading and Purchaser shall thereafter
be responsible for all subsequent bills relating to such service.
(iii) Prepaid expenses of the Hotel, excluding insurance but including without
limitation, (A) amounts incurred to pay for natural gas (if any) held in storage
pending use at the Hotel and (B) the expense of all transferable licenses and
permits obtained in connection with the operation of the Hotel.
(iv) All other Hotel operating expenses, other than employment expenses (which
are covered by Section 4.4.3 below).
4.4.3 Employment Expenses. All salaries, bonuses, other compensation and
employment benefits for unused vacation, holiday, sick leave and personal days
if, and to the extent, that amounts are accrued and vested and unused prior to
the Closing Date, and contributions for retirement and welfare benefits required
under a collective bargaining agreement, together with F.I.C.A., unemployment
and other payroll taxes and benefits due with respect to the employment of such
Employees by Manager, shall be prorated between Seller and Purchaser as of the
Closing Date, with accrued vacation and other benefits due to employees covered
by the Collective Bargaining Agreement being determined in accordance with the
Collective Bargaining Agreement and such matters for other employees in
accordance with past practices. Seller and/or Manager shall be current at the
time of Closing with any contribution obligation to any employee benefit plans
pursuant to the Collective Bargaining Agreement, and any proration will be
limited to amounts accrued but not yet due to such employee benefit plans at the
time of Closing Manager shall pay the salaries and related benefits that are
payable to any Hotel Employees for work performed at the Hotel on the Closing
Date, whether prior to or following the time of Closing, and such costs for the
Closing Date shall be for the account of Purchaser except to the extent incurred
in connection with operations the revenue from which is allocated to Seller in
the event that the Cut-Off Time with respect to such items being extended until
the early morning of the Closing Date.
4.4.4 Hotel Revenues.
(a) At Closing, Purchaser shall receive one-half (1/2) of all revenues from the
Hotel guest rooms and facilities occupied on the evening immediately preceding
the Closing Date, including without limitation any sales taxes, room taxes,
occupancy taxes and other taxes charged to guests in such rooms that Seller is
obligated to remit to the applicable taxing authorities, all parking charges,
sales from mini-bars, in-room food and beverage, telephone, facsimile and data
communications, in-room movie, laundry, and other service charges allocable to
such rooms with respect to the evening immediately preceding the Closing Date.
All revenues from restaurants, bars, lounges, vending machines and other service
operations conducted at the Property shall be allocated based on whether the
same accrued before or after the Cut-Off Time, and Seller shall cause the
Manager to separately record sales occurring before and after the Cut-Off Time
at the Property. Notwithstanding the foregoing, all revenues from any bars and
lounges at the Property shall be prorated based on the actual closing time for
such bar or lounge. For example, if such bar or lounge closes at 2 a.m. on the
Closing Date, Seller shall retain the revenues from, and be responsible for the
operating costs reasonably attributable to, such services and operations even
though such revenues were generated two (2) hours after the Cut-Off Time.

 

19



--------------------------------------------------------------------------------



 



(b) Revenues from conferences, receptions, meetings, and other functions
occurring in any conference, banquet or meeting rooms in the Hotel, or in any
adjacent facilities owned or operated by Seller, including usage charges and
related taxes, food and beverage sales, valet parking charges, equipment
rentals, and telecommunications charges, shall be allocated between Seller and
Purchaser, based on when the function therein commenced, with: (i) one-day
functions commencing prior to the Cut-Off Time being allocable to Seller;
(ii) functions commencing after the Cut-Off Time being allocable to Purchaser;
and (iii) multi-day functions being allocated on a pro rata basis between Seller
and Purchaser according to when the event commences and is scheduled to end in
relation to the Cut-Off Time.
(c) At Closing, all accounts receivable of the Hotel and all related operations
(other than Rent) which are maintained on the guest ledger (as opposed to the
city ledger) and relate to guests that have not been at the hotel for a period
in excess of seven (7) consecutive days and are outstanding (collectively, the
“Receivables”) shall be assigned to Purchaser and Seller shall receive a
proration credit in an amount equal to the face value (without further
adjustment or allowance for uncollectible accounts) of such receivables as set
forth on Manager’s books (including, without limitation, receivables accrued in
connection with hotel reservations, the use of guest rooms, as reflected on the
guest ledger). Purchaser shall have no right to any adjustment to the prorations
with respect to the Receivables on or after Closing for inability to collect
outstanding Receivables or otherwise. All other account receivables of the Hotel
and related operations (other than Rent) shall remain the property of the Seller
(“Retained Receivables”) and shall not be sold to Purchaser hereunder. There
shall be no proration at closing for Retained Receivables and (i) Purchaser
shall have no right or obligation to make efforts to collect the Retained
Receivables and (ii) Purchaser and its manager shall deliver to Seller any
amounts received by them after the Closing Date on account of the Retained
Receivables (if the reasonably ascertainable intent of the payor thereof is that
the payment thereof pertains to a Retained Receivable) reasonably promptly
following receipt by Purchaser or its manager. Notwithstanding the foregoing,
Seller may take such action, in the name of Seller or Seller’s designee and not
in the name of Purchaser or the Hotel, in respect of the collection of any such
Retained Receivables as Seller deems appropriate.
(d) Any operating revenues not otherwise provided for in this Section 4.4, shall
be prorated between Purchaser and Seller as of Closing.
4.4.5 [Intentionally omitted.]
4.4.6 Hotel Payables. At Closing, Purchaser shall receive a proration credit
equal to the aggregate amount of all outstanding accounts payable for the Hotel
as of the Closing Date (“Hotel Payables”) as set forth in a schedule attached to
the Preliminary Statement. Purchaser shall: (a) assume the obligation to satisfy
all Hotel Payables for which Purchaser received such credit at Closing;
(b) indemnify, defend and hold Seller harmless against any claim for such Hotel
Payables; and (c) assume all obligations of Seller to pay for any
(i) consumables or other items ordered by or for the benefit of Seller in the
ordinary course of business but which are not yet received as of the Closing
Date and (ii) items or services listed on a purchase order log prepared by
Manager which are not yet received as of the Closing Date, which list shall be
updated by Manager immediately prior to Closing. There shall not be any
adjustment to the Purchase Price in connection with Purchaser’s assumption of
the liabilities described in clauses (i) and (ii) above.

 

20



--------------------------------------------------------------------------------



 



4.4.7 [Intentionally Omitted]
4.4.8 Credit for Reservation Deposits. Purchaser shall receive a proration
credit equal to the aggregate amount of advance deposits that shall have been
received by Seller prior to the Cut-Off Time on account of reservations for use
or occupancy of the Property after the Cut-Off Time.
4.4.9 Credit for Cash Banks. Seller shall receive a credit at Closing in an
amount equal to all House Bank Funds actually received by Purchaser.
4.4.10 [Intentionally Omitted]
4.4.11 Regarding Hotel Prorations Generally. Unless this Section 4.4 expressly
provides otherwise: (a) all prorations hereunder with respect to the Hotel shall
be made as of 12:00:01 a.m., local time at the Hotel (“Cut-Off Time”) on the
Closing Date; (b) all prorations shall be made on an actual daily basis; and
(c) for purposes of such prorations, all items of revenue and expense with
respect to the Hotel’s operations shall be classified and determined in
accordance with the Uniform System of Accounts for the Lodging Industry, as
reasonably modified by Manager for use at the Hotel consistent with past
practices within the twelve (12) months preceding the Closing, and otherwise in
accordance with generally accepted accounting principles. Except as otherwise
expressly provided herein, in any case in which Purchaser receives a credit at
Closing on account of any obligation of Seller hereunder, Seller shall have no
further liability for such obligation to the extent of the credit so given,
Purchaser shall pay and discharge the same, and Purchaser shall indemnify,
defend and hold Seller harmless Seller with respect thereto.
4.4.12 Vouchers. Purchaser shall: (a) honor all outstanding unexpired gift
certificates, coupons or other writings issued by Seller or its affiliates prior
to the Closing Date that entitles the holder or bearer thereof to a credit
(whether in a specified dollar amount or for a specified item, such as room
night or meals) to be applied against the usual charge for rooms, meals and/or
goods and services at the Hotel (collectively, “Vouchers”) and shall assume all
liability, if any, for all outstanding Vouchers as of the Closing Date;
(b) receive a credit against the Purchase Price payable at Closing in the amount
set forth on the Vouchers Schedule, with respect to the Vouchers listed thereon,
as updated as of the Closing Date; (c) be reimbursed by Manager for any other
Vouchers presented by holders thereof in accordance with Section 4.6 of the New
Management Agreement (the “Manager Reimbursement Obligation”); and
(d) indemnify, defend and hold Seller harmless from and against all claims,
liabilities, costs and expenses arising out of a violation of this
Section 4.4.12 with respect to the Vouchers from and after the Closing Date.

 

21



--------------------------------------------------------------------------------



 



4.4.13 Utility and Other Deposits. At Closing, Seller shall be entitled to
receive and retain all refundable cash or other deposits posted with utility
companies serving the Property or any governmental agencies or authorities or
posted pursuant to any Service Contract
4.4.14 Final Statement; Post-Closing Adjustments. Except for prorations for
Taxes, which shall be adjusted within fifteen (15) business days of receipt of
the tax bill for the tax year in which the Closing occurs, and prorations of
Percentage Rent in accordance with Section 4.4.5 hereof, Purchaser and Seller
shall make a one-time post-Closing adjustment of any item of income and expense
subject to adjustment as provided above which was either incomplete or incorrect
(whether as a result of an error in calculation or a lack of complete and
accurate information) as of the Closing. Purchaser will prepare and deliver to
Seller for its review and approval a statement of prorations (the “Final
Statement”) on or before March 31, 2012, and the party in whose favor the
original incorrect adjustment or error was made (“Adjusting Party”) shall pay to
the other party (“Requesting Party”) the sum necessary to correct such prior
incorrect adjustment or error within ten (10) days after completion of the Final
Statement. Such adjustment shall be final and no further adjustment to the
prorations or the Purchase Price shall be made.
4.4.15 Resolution of Disputes. In the case of a dispute, the parties shall
attempt to resolve such dispute, but if for any reason such dispute is not
resolved by the date that is thirty (30) days after the delivery of the original
notice of the claimed adjustment by Purchaser or Seller, but not to exceed
ninety (90) days after Closing, then the parties shall, upon the written request
of either party to the other, submit such dispute to Deloitte (“Outside
Accountants”), and the determination of the Outside Accountants, which shall be
made within a period of fifteen (15) days after such submittal by the parties,
shall be conclusive. The fees and expenses of the Outside Accountants shall be
paid equally by Purchaser and Seller. At such time as the amount of any
adjustment or dispute shall be determined (either by agreement or by
determination of the Outside Accountants), any amount that shall be payable by
the Requesting Party to the Adjusting Party as a result of such adjustment or
determination shall be paid within ten (10) business days after the date on
which such agreement or determination shall have been made.
4.4.16 Survival. The provisions of this Section 4.4 shall survive Closing.
4.5 Closing Costs.
4.5.1 State Transfer Tax. At Closing, Seller and Purchaser shall complete, sign
and acknowledge any and all forms required for this transaction with respect to
Article 31 of the New York State Tax Law, as the same may be amended from time
to time (the “State Transfer Tax Law”). Seller shall pay the taxes imposed under
the State Transfer Tax Law in connection with the consummation of the
transactions contemplated by this Agreement on the Closing Date.
4.5.2 City Transfer Tax. At Closing, Seller and Purchaser shall complete, sign
and acknowledge any and all forms required for this transaction with respect to
Chapter 21 of Title 11 of the Administrative Code of the City of New York, as
the same may be amended from time to time (the “City Transfer Tax Law”). Seller
shall pay the taxes imposed under the City Transfer Tax Law in connection with
the consummation of the transactions contemplated by this Agreement and any
filing fees in connection therewith on the Closing Date.

 

22



--------------------------------------------------------------------------------



 



4.5.3 Seller Closing Costs. At Closing, Seller shall also pay: (a) the fees of
any counsel representing it in connection with this transaction; (b) all bulk
sales taxes, sales tax on the sale of the Personal Property (or any part
thereof) and any other sales or use taxes and occupancy, hotel or other taxes
payable with respect to the operation of the Hotel through the Cut-Off Time (as
it may be adjusted for certain activities in the Hotel pursuant to Section
4.4.4(a); (c) one-half of the escrow fees charged by Escrow Agent; and (d) all
recording and filing fees relating to clearance of any title matter which is not
a Permitted Exception. The parties acknowledge and agree that Seller may use the
Purchase Price to pay Seller’s closing costs.
4.5.4 Purchaser Closing Costs. At Closing, Purchaser shall also pay: (a) the
fees of any counsel representing Purchaser in connection with this transaction;
(b) 100% of the (i) premium for the Title Policy, (ii) cost of any endorsements
to the Title Policy, and (iii) cost of any title insurance provided to
Purchaser’s lender; (c) the cost of the Survey and any modifications or updates
to the Survey; (d) one-half of the escrow fees charged by Escrow Agent; (e) the
cost of any updates obtained by Purchaser to the property condition report and
the Phase I environmental report; and (f) the fees for recording the Deed and
any other recordable documents (other than documents relating to clearance of
any title matter which is not a Permitted Exception).
4.5.5 Other Costs. All other costs and expenses incident to this transaction and
the closing thereof shall be paid in a manner consistent with custom for similar
transactions in the city where the Hotel is located. Notwithstanding the
foregoing, in the event that this Agreement is terminated as a result of a
party’s default, such defaulting party shall pay all escrow and title
cancellation fees charged in connection with such cancellation.
4.6 Conditions Precedent to Obligation of Purchaser. The obligation of Purchaser
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the Closing Date of all of the following conditions, any or all of
which may be waived by Purchaser in its sole discretion:
(a) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects, other than any
such representations and warranties that are qualified as to materiality, which
(to the extent so qualified) shall be true and correct in all respects, as of
the Closing Date (in each case with appropriate modifications permitted under
Section 4.2(e) above).
(b) Seller shall have performed and observed in all material respects all
covenants, obligations and agreements of this Agreement to be performed and
observed by Seller as of the Closing Date, other than any such covenants,
obligations or agreements that are qualified as to materiality, which (to the
extent so qualified) Seller shall have performed and observed in all respects.
(c) Seller shall have delivered to Purchaser or deposited with Escrow Agent all
of the items required to be delivered to Purchaser or deposited with Escrow
Agent pursuant to the terms of Section 4.2.
(d) Title Company shall have issued, or be irrevocably committed to issue
subject to payment of title premiums, the Title Policy.

 

23



--------------------------------------------------------------------------------



 



(e) Seller shall have delivered to Purchaser more than ten (10) days in advance
of the Closing Date an assumption agreement in the form of the IWA Assumption
Agreement attached hereto as Exhibit G executed by Seller and Manager.
4.7 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Seller in writing in its sole discretion:
(a) Purchaser shall have deposited with Escrow Agent the Purchase Price as
adjusted pursuant to and payable in the manner provided for in this Agreement,
subject to fulfillment or waiver of the conditions to Purchaser’s obligation to
consummate the transaction hereunder on or before the Closing Date as set forth
in Sections 4.6 and 4.8. All of the representations and warranties of Purchaser
contained in this Agreement shall be true and correct in all material respects,
other than any such representations and warranties that are qualified as to
materiality, which (to the extent so qualified) shall be true and correct in all
respects, as of the Closing Date (in each case with modifications which are not
materially adverse to Seller).
(b) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date, other than any such covenants, obligations or
agreements that are qualified as to materiality, which (to the extent so
qualified) Purchaser shall have performed and observed in all respects.
(c) Purchaser shall have deposited with Escrow Agent all of the items required
to be delivered to Seller or deposited with Escrow Agent pursuant to the terms
of Section 4.3.
(d) Purchaser shall have delivered to Seller more than ten (10) days in advance
of the Closing Date an assumption agreement in the form of the IWA Assumption
Agreement attached hereto as Exhibit G executed by Purchaser.
4.8 Conditions Precedent to Obligation of Seller and Purchaser. Notwithstanding
anything herein to the contrary but subject to the remainder of this
Section 4.8, the obligation of Seller and Purchaser to consummate the
transaction hereunder shall be subject to the substantially simultaneous
consummation of the transaction described in that certain Purchase and Sale
Agreement, dated as of the date hereof, by and between Morgans Holdings LLC, as
seller, and 237 Madison Hotel, L.L.C., a Delaware limited liability company
regarding the purchase and sale of the hotel known as the Morgans located in New
York, New York (the “Morgans PSA”). This condition precedent may only be waived
by both Seller and Purchaser in writing.
(a) Notwithstanding anything to the contrary contained in this Agreement or the
Morgans PSA, if the Morgans PSA is not consummated due to (i) a casualty or
condemnation that occurs with respect to the property described therein, or (ii)
(x) the failure of the conditions to the obligation of the purchaser to
consummate the transaction contemplated set forth in section 4.6(a) or
(b) thereof to be fulfilled or (y) the failure of the seller thereunder to make
the deliveries required at the closing thereunder upon satisfaction of all
conditions to the seller’s obligations to close thereunder, or (iii) the failure
of any other condition precedent to the obligation of the purchaser thereunder
to close thereunder to be satisfied, Purchaser may elect, in its sole
discretion, to waive the condition precedent set forth in this Section 4.8 for
both Seller and Purchaser; provided that, if Purchaser elects to waive the
condition precedent set forth in this Section 4.8 for both Seller and Purchaser
upon the occurrence of an event set forth in subsection (ii) above and such
event resulted from the bad faith or an intentional breach by the seller under
the Morgans PSA, Purchaser shall have the right to make the No New Management
Agreement Election described in Section 4.11.

 

24



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything to the contrary contained in this Agreement or the
Morgans PSA, if the Morgans PSA is not consummated due to (x) conditions to the
obligation of the seller to consummate the transaction contemplated set forth in
section 4.7(a) or (b) thereof to be fulfilled or (y) the failure of the
purchaser thereunder to make the deliveries required at the closing thereunder
upon satisfaction of all conditions to the purchaser’s obligations to close
thereunder, in each case only to the extent such failure resulted from the bad
faith or an intentional breach by such purchaser, Seller may elect, in its sole
discretion, to waive the condition precedent set forth in this Section 4.8 for
both Seller and Purchaser.
4.9 Failure or Waiver of Conditions Precedent. If any of the conditions set
forth in Sections 4.6, 4.7, or 4.8 are not fulfilled (other than as a result of
a default or breach by either party of their obligations hereunder (in which
case the provisions of Article VI shall apply)), or waived on or before the
Outside Closing Date, the sole and exclusive remedy available to the party
benefited by such conditions shall be to terminate this Agreement by written
notice to the other party, whereupon the Earnest Money shall be refunded to
Purchaser (less Purchaser’s share of any escrow charges) and all rights and
obligations hereunder of each party shall be at an end except those that
expressly survive any termination of this Agreement. Either party benefited by a
condition set forth in Section 4.6 or 4.7 above, as applicable, may, at its
election, at any time or times on or before the date specified for the
satisfaction of the condition, waive in writing the benefit of such condition.
The parties’ consummation of the Closing pursuant to this Agreement shall waive
any remaining unfulfilled conditions and any liability on the part of the other
party for breaches of representations and warranties of which such party had
actual knowledge as of the Closing.
4.10 Alcoholic Beverage License.
(a) Purchaser acknowledges that Seller and 43rd Restaurant LLC are the current
licensees under the existing alcoholic beverage licenses for the Hotel (the
“Existing Liquor Licenses”). Seller shall cooperate with Purchaser in arranging
for Purchaser to obtain all licenses and approvals required under any Legal
Requirements for the continued sale of alcoholic beverages at the Hotel from and
after the Closing Date (including temporary permits) consistent with the
customary practices and procedures of the Hotel in effect as of the Effective
Date (collectively, “Liquor Licenses”), provided that such cooperation shall
(i) not create any potential liability for Seller or 43rd Restaurant LLC greater
than is in existence on the Effective Date (to the extent same is not covered by
the present insurance policy at the Property) and (ii) be at no cost or expense
to Seller or 43rd Restaurant LLC. In no event shall Seller or 43rd Restaurant
LLC be required to transfer to Purchaser any alcoholic beverage inventory which
is located at or held for use in the Hotel unless and until Purchaser has
obtained a valid and effective license entitling Purchaser to sell alcoholic
beverages at the Hotel and only to the extent that Seller or 43rd Restaurant LLC
is permitted to transfer such inventories pursuant to applicable law.

 

25



--------------------------------------------------------------------------------



 



(b) Promptly following the Effective Date but in no event sooner than 30 days
after the notice to the Community Board, Purchaser shall file all necessary
applications and supporting materials with the New York State Liquor Authority
as may be required for the issuance of all Liquor Licenses, and shall thereafter
use commercially reasonable efforts to diligently pursue and obtain the issuance
of such Liquor Licenses or a temporary permit prior to, or contemporaneously
with, the Closing. If Purchaser has not secured a Liquor License or temporary
permit as of the Outside Closing Date, then Purchaser shall be entitled to
adjourn the Outside Closing Date by no more than 30 days upon giving notice of
such election to Seller and depositing an additional ONE MILLION EIGHT HUNDRED
NINETY THOUSAND AND NO/100 DOLLARS ($1,890,000.00) with the Escrow Agent to be
held as, and which shall become a part of, the Earnest Money, in each case prior
to the Outside Closing Date. If Purchaser has not secured a Liquor License or
temporary permit as of the Outside Closing Date, so adjourned, Purchaser’s
obligation to close the purchase of the Hotel shall not be excused or delayed or
in any other way be affected thereby, the Purchase Price shall not be reduced
and Seller shall have no additional obligation as a result thereof. Purchaser
shall keep Seller informed of the status of such applications, and shall
promptly respond to Seller’s inquiries regarding the status of the same.
(c) If this Agreement is terminated and Purchaser has filed an application or
otherwise commenced the process of obtaining the Liquor Licenses or obtaining
any new licenses and permits, Purchaser shall withdraw all such applications and
cease all other activities with respect to such transfer or such new licenses
and permits.
4.11 No New Management Agreement Election. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence of the event described
in Section 4.8(a)(ii) and such event resulted from the bad faith or an
intentional breach by the seller under the Morgans PSA, Purchaser shall have the
right to elect to Close hereunder and not enter into the New Management
Agreement at Closing (and entry into same shall not be a condition precedent in
favor of Seller) (such election, the “No New Management Agreement Election”). In
the event that Purchaser elects the No New Management Agreement Election, the
Purchase Price shall be increased by FIVE MILLION DOLLARS ($5,000,000).
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
5.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser as of the Effective Date, subject to
the qualifications and exceptions set forth below:
(a) Organization and Authority. Seller has been duly organized and is validly
existing and in good standing under the laws of Delaware and is qualified to do
business in the State of New York. Seller has the full right, power and
authority to enter into this Agreement and to transfer all of the Property to be
conveyed by Seller pursuant hereto and to consummate or cause to be consummated
the transactions contemplated herein to be made or consummated by Seller. The
person signing this Agreement on behalf of Seller is authorized to do so.

 

26



--------------------------------------------------------------------------------



 



(b) No Breach. The execution, delivery and performance of this Agreement by
Seller and the consummation of the transactions contemplated herein will not:
(i) result in a breach or acceleration of or constitute a default or event of
termination under the provisions of any agreement or instrument by which the
Property is bound which would have a material adverse impact on the ownership
and operation of the Property by Purchaser or the ability of Seller to
consummate the transaction contemplated hereby; or (ii) constitute or result in
the violation or breach by Seller of any judgment, order, writ, injunction or
decree issued against or imposed upon Seller or result in the violation of any
applicable law, rule or regulation of any governmental authority which, with
respect to any of the foregoing, would have a material adverse impact on the
ownership or operation of the Property by Purchaser or the ability of Seller to
consummate the transactions contemplated hereby.
(c) Litigation/Condemnation. Except as set forth on schedule entitled
“Litigation” annexed to the Property Information Letter, Seller has not received
written notice of any litigation which is pending against (or is threatened to
be filed against) Seller that arises out of the ownership of the Property, or
that affects the Property, an adverse determination of which would, individually
or in the aggregate, reasonably be expected to materially and adversely affect
the Property or use thereof, or Seller’s ability to perform its obligation
hereunder. Seller has not received written notice of any condemnation
proceedings against the Property nor, to Seller’s knowledge, are any such
proceedings threatened.
(d) Space Leases. Other than the Space Lease, there are no leases or other
agreements currently affecting the Hotel (other than Bookings) pursuant to which
any party has a right to occupy all or any portion of the Property, and Seller
has made available to Purchaser a true, correct and complete copy of the Space
Lease. Seller has complied with all of its obligations under the Space Lease
with respect to tenant improvements and there are no leasing commissions that
are or may become payable with respect to the Space Lease from and after the
Closing Date. The tangible and intangible property (including, without
limitations, fixtures, personal property or intellectual property) owned by the
tenant under the Space Lease and located at the Property does not include any
tangible personal property located outside of the premises subject to the Space
Lease, other than supplies and equipment stored elsewhere in the Property and
incidental tangible personal property that may be temporarily located outside
such premises.
(e) Service Contracts and Equipment Leases. There are no material Service
Contracts, including without limitation Equipment Leases, which will affect the
Property after the Closing Date except (i) as set forth on Schedule 1.1(e)-1 or
Schedule 1.1(e)-2 or (ii) Service Contracts entered into after the Effective
Date which Seller is permitted to enter into under the terms of this Agreement
and has disclosed by written notice to Purchaser, and provided true, correct and
complete copies of, to Purchaser at least five (5) business days prior to the
Closing Date. No material Service Contracts, including without limitation
Equipment Leases, have been amended in any material respect except (i) as set
forth in said Schedules or (ii) as otherwise permitted pursuant to this
Agreement to be amended after the Effective Date and disclosed to Purchaser
(along with true, correct and complete copies thereof). As of the Effective Date
and the Closing Date, no written notice of material default has been delivered
by Seller or received by Seller with respect to any Service Contracts or
Equipment Leases that remains uncured (and to Seller’s knowledge, no party is in
default in any material respect under any material Service Contract or Equipment
Lease). The copies of Service Contracts and Equipment Leases made available to
Purchaser by Seller are true, correct and complete in all material respects as
to each Service Contract or Equipment Lease. For purposes of this
Section 5.1(e), a “material” Service Contract is a Service Contract that is
reasonably likely to require payments in excess of $25,000.00 in any 12 month
period or is not terminable on 3 months notice or less.

 

27



--------------------------------------------------------------------------------



 



(f) Personal Property. Seller or a member of Seller Group owns good and
marketable title to the Personal Property free and clear of all liens and
encumbrances. Following the Closing, Purchaser will own the Personal Property
free and clear of all liens and encumbrance other than any liens or encumbrances
created by Purchaser.
(g) No Consents. Other than those that will be obtained, filed or given, as
applicable, prior to Closing, no material consent, approval or action of, filing
with or notice to any governmental or regulatory authority or any other person
or entity is required to be obtained or made by Seller or Manager in connection
with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby, other than those required
of Purchaser.
(h) Patriot Act Compliance. Neither Seller nor any entity controlled by Seller:
(i) is a person or entity listed on the Specially Designated Nationals and
Blocked Persons List maintained by the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66
Fed. Reg. 49079 (September 25, 2001) (the “Order”) and/or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable orders (such lists
are collectively referred to as the “Lists”); (ii) is a person or entity who has
been determined by competent authority to be subject to the prohibitions
contained in the Order; or (iii) is owned or controlled by, or acts for or on
behalf of, any person or entity on the Lists or any other person or entity who
has been determined by competent authority to be subject to the prohibitions
contained in the Order.
(i) Employees. There are no employees of the Hotel other than those employees
who are employed by Manager with respect to the Hotel (“Employees”). Except as
otherwise set forth on Schedule 5.1(i) attached hereto, Seller is not a party to
or bound by any collective bargaining agreement or union agreement with respect
to the Property, and Seller has provided true and correct copies of all such
agreements to Purchaser. To Seller’s knowledge, neither Seller, Manager nor any
Affiliate is in default under any such agreements. Except as set forth in part
(1) of the schedule entitled “Employee Matters” attached to that certain letter
from Seller to Purchaser dated as of the Effective Date (the “Property
Information Letter”) (such schedule, the “Employee Schedule”) or on the
Litigation schedule, no current or former employee of the Property, no
governmental agency and no other person, agency or entity has made a formal
charge, complaint or request for a grievance or an arbitration proceeding
against Seller that has not been resolved alleging a breach or default under any
such agreement or a violation of applicable law relating to personnel or
employment matters and, to Seller’s knowledge, neither Seller nor Manager is in
default in any material respect under any such agreement or in violation in any
material respect of any such law. To Seller’s knowledge, the information
regarding employees at the Property set forth in part (2) of the Employee
Schedule, including their names, union status, salaries, benefits, job titles,
and seniority, is true, correct and complete in all material respects, except
for any information excluded in accordance with privacy rules established under
the Collective Bargaining Agreement; and part (3) of the Employee Schedule
identifies all material employee benefit plans and employee benefit programs
(including any multi-employer plans), excluding such plans and programs set out
or arising under any collective bargaining agreement or union agreement,
maintained by or on behalf of Seller or Manager with respect to the Hotel, of
which Seller has knowledge, for the health, welfare or benefit of a majority of
the employees of the Property and/or their spouses, dependents or other
qualified beneficiaries to which Seller or Manager contributes (the “Plans”).

 

28



--------------------------------------------------------------------------------



 



(j) Violations of Law. Except for violations shown in or disclosed by the Title
Report or any Title Update and any violations disclosed on the schedule entitled
“Violations of Law” annexed to the Property Information Letter, Seller has not
received any written notice of, nor does Seller have any knowledge of, any
violation in any material respect of law (including fire, health, building, use,
occupancy, rent control or stabilization, environmental or zoning codes) with
respect to all or any part of the Property that remains uncured. Seller has not
received any written notice of, nor does Seller have any knowledge of, any New
York State Liquor Authority violations (and no events that with the giving of
notice or passage of time or both would lead to New York State Liquor Authority
violations) with respect to the Existing Liquor Licenses.
(k) Deposits.
(i) Part (1) of the schedule entitled “Deposits” annexed to the Property
Information Letter (the “Deposits Schedule”) contains a complete list of all
deposits held by Seller pursuant to Service Contracts, Bookings, the Space Lease
or otherwise in connection with the ownership or operation of the Hotel and sets
forth, as of the Effective Date, all portions of any such deposit that have been
applied by the Seller.
(ii) Part (2) of the Deposits Schedule contains a complete list of all deposits
made by Seller to utility companies or governmental agencies or authorities
relating to the Hotel and sets forth, as of the Effective Date, to Seller’s
knowledge, all portions of any such deposit that have been applied by such
entities.
(l) Vouchers; Barter Agreements. The schedule entitled “Vouchers and Barter
Agreements” annexed to the Property Information Letter (the “Vouchers Schedule”)
contains, to the knowledge of Seller, a true, correct and complete list, as of
the Effective Date, of (x) all outstanding, unexpired gift certificates, coupons
or other writings issued by Seller or Manager that entitle the holder or bearer
thereof to a credit (whether in a specified dollar amount or for a specified
item, such as room night or meals) to be applied against the charge for rooms,
meals and/or goods and services at the Hotel, except as provided in below in
this Section 5.1(l), and (y) all barter agreements to which Seller is a party.
In addition to the above vouchers, Seller and its affiliates have issued
writings entitling the holder of such writing to a credit (whether in a
specified dollar amount or for a specified item), including, but not limited to,
credits for room nights, meals at the Hotel’s restaurant(s), and charitable
donations, all of which are subject to the Manager Reimbursement Obligation.
(m) Reward Plans. Schedule 5.1(m) contains a true, correct and complete list and
description of all reward points plans in which the Hotel participates.
(n) Intellectual Property. Schedule 1.1(f) contains a true, correct, and
complete list of all names, marks, logos and designs, used in the operation or
ownership of the Property or any part thereof (other than the Retained IP) and
all registered trademarks relating to the name “Royalton” that are owned by any
member of the Seller Group.

 

29



--------------------------------------------------------------------------------



 



(o) Permits. Schedule 5.1(o) contains a true, correct and complete list of all
transferable licenses, franchises and permits held by Seller and used in or
relating to the ownership, occupancy or operation of the Property or any part
thereof as of the Effective Date. Except as otherwise disclosed to Purchaser on
Schedule 5.1(o), Seller has not received any written notice of any uncured
violations of any Permit, and to Seller’s knowledge, all of the Permits
described on Schedule 5.1(o) are in full force and effect. To Seller’s
knowledge, all Permits necessary for the operation of the Hotel are set forth in
Schedule 5.1(o).
(p) Tax Returns. Seller has, or has caused Manager to, file all tax returns with
respect to the ownership, operation or maintenance of the Property and/or the
Hotel that were required to be filed on or prior to the Effective Date and
Seller has paid all taxes (including without limitation Taxes) due with respect
to the ownership, operation or maintenance of the Property and/or the Hotel.
Seller has not received written notice of any special tax assessment relating to
the Hotel, the Property or any portion thereof, and there are no agreements
between Seller and any governmental authority relating to Taxes affecting the
Hotel or the Property except as set forth on Schedule 5.1(p).
(q) Bookings. Except as set forth on the schedule entitled “Bookings” annexed to
the Property Information Letter as Schedule 5.1(q), no Bookings or reservations
for rooms, food and beverages, meetings or other customary Hotel uses have been
made with respect to any period commencing on or after the one year anniversary
of the Effective Date.
(r) Tax Contests. Except as set forth in the schedule entitled “Tax Contests”
annexed to the Property Information Letter, Seller is not contesting any taxes
(including without limitation Taxes or tax certiorari) with respect to the
Property or the operation, maintenance or ownership of the Hotel. Seller has
provided all material information and documentation within its possession,
control or knowledge related to tax contests, tax appeals and/or tax certiorari
to Purchaser, Seller has duly filed a 2011/2012 tax appeal with respect to all
assessments in connection with the Hotel (and same have not been rescinded or
settled and are being prosecuted with diligence).
(s) Insurance. Seller has not received any written notice from any insurance
company or board of fire underwriters of a requirement that has not been
addressed in any material respect relating to any defects or inadequacies
regarding the physical condition or operation of the Property that would have a
material adverse effect on the current use or insurability of the Property or
that would cause any material increase in the premiums for insurance for the
Property, except for any such defects or inadequacies that have been cured or
repaired.
(t) Suits and Proceedings. There are no legal actions, suits, audits by
municipal, State or Federal tax authorities that would be binding on a purchaser
of the Property or similar proceedings pending and served, or, to Seller’s
knowledge, threatened in writing against Seller or the Property except as set
forth in Section 4.4.1(b).
(u) Non-Foreign Entity. Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations.

 

30



--------------------------------------------------------------------------------



 



(v) Bankruptcy. Seller has not (i) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceedings, to hold, administer and/or liquidate all
or substantially all of its property, or (iii) made an assignment for the
benefit of creditors.
(w) Financial Statements. Seller has provided to Purchaser financial statements
for the Hotel consisting of unaudited financial statements for the last three
(3) fiscal years and year-to-date financial statements and operating budgets
prepared for the Hotel for the current year. To Seller’s knowledge, all of these
financial statements are in all material respects true and complete and fairly
represent the financial condition of the Hotel as of the dates stated therein
and such statements have been prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and the Uniform System of Accounts for the Lodging
Industry, Tenth Revised Edition, 2006.
(x) No Options. Seller has not granted in writing any option, right of first
offer or refusal or similar right in favor of any person to purchase or
otherwise acquire the Property, or any direct or indirect interest in the
Property, that is in effect.
(y) Unrecorded Contracts. Except as shown in or disclosed by the Title Policy,
the Property is not subject to or bound or affected by any material contract,
agreement, proffer or dedication with any municipal, State or Federal government
agency to which Seller or Manager is a party or, to Seller’s knowledge, to which
anyone else is a party, except to the extent that such contract, agreement,
proffer or dedication would not be binding on Purchaser following the purchase
of the Property hereunder or can be terminated within 30 days of notice without
a termination fee.
(z) ERISA.
(i) Seller either: (A) is not an “employee benefit plan” as defined in ERISA,
whether or not subject to ERISA, or a “plan” as defined in Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”), and none of Seller’s
assets constitutes (or is deemed to constitute for purposes of ERISA or
Section 4975 of the Code, or any substantially similar Federal, State or
municipal law) “plan assets” for purposes of 29 CFR Section 2510.3-101 or
otherwise for purposes of ERISA or Section 4975 of the Code; or (B) is an
“employee benefit plan” as defined in ERISA (an “Employee Benefit Plan,” which
term shall not be deemed to include the Retirement Plan or any employee benefit
plan administered pursuant to the Collective Bargaining Agreement), but not
subject to ERISA or to Section 4975 of the Code, or it is an entity the assets
of which are not considered to be “plan assets” or an “employee benefit plan”
which is subject to ERISA or Section 4975 of the Code, and the consummation of
the transaction contemplated by this Agreement will not constitute a non-exempt
prohibited transaction or otherwise result in a violation of any Federal, State
or municipal law that is substantially similar to Section 406 of ERISA or
Section 4975 of the Code.

 

31



--------------------------------------------------------------------------------



 



(ii) With respect to each plan subject to, or previously subject to Title IV of
ERISA to which Seller or any entity aggregated with Seller under Section 414(b)
or (c) of the Code or Section 4001 of ERISA (each, an “ERISA Affiliate”) or
Manager, sponsors, maintains or contributes to, or has had any liability or
obligation to contribute to with respect to the Employees (the “Title IV
Plans”), to Seller’s knowledge (1) no lien in favor of any Title IV Plan, the
Internal Revenue Service or the Pension Benefit Guaranty Corporation has arisen
or been threatened against Seller or Manager; (2) neither Seller nor Manager has
incurred or reasonably expects to incur prior to the Closing Date any liability
under Title IV of ERISA arising in connection with the termination of, or
complete or partial withdrawal from, any Title IV Plan; and (3) no plan
withdrawal has occurred for which liability has been assessed; and (4) no
potential withdrawal liability exists from any action of Seller occurring prior
to closing with respect to any Title IV Plan covering employees of any Property.
(iii) To Seller’s knowledge, all contributions and premiums that are required to
have been made by Seller or Manager to any Title IV Plan or Multiemployer
Pension Plan, or by any ERISA Affiliate of the Seller with respect to any Title
IV Plan, under the terms of such Plan or Title IV Plan, applicable law, or an
applicable collective bargaining agreement, for all complete and partial periods
up to and including the Closing Date, have been made or will be made to the
appropriate Plan or Title IV Plan on or before the Closing Date.
(iv) No portion of the Property is subject to a lien arising under ERISA or, in
so far as it relates to an Employee Benefit Plan, the Code. Each Employee
Benefit Plan sponsored, established or maintained by Seller and under which any
Hotel Employee benefits has been operated by Seller in conformity with the terms
of such plan and in conformity with ERISA and the Code and regulations and other
published rulings or guidance of the U.S. Department of Labor, the Internal
Revenue Service (the “IRS”), or the Pension Benefit Guaranty Corporation (the
“PBGC”), as applicable. Neither Seller nor any other “disqualified person” or
“party in interest” as defined in Section 4975 of the Code and Section 3(14) of
ERISA, respectively, has engaged in any “prohibited transaction”, as defined in
Section 4975 of the Code or Section 406 of ERISA, with respect to any Employee
Benefit Plan, nor have there been any fiduciary violations under ERISA, which in
either case could subject Seller (or any officer, director or employee thereof)
to any material Taxes under Section 502(i) of ERISA or Sections 4971 and 4975 of
the Code. There is no filing, application or other matter pending with the IRS,
the PBGC or the U. S. Department of Labor or any other governmental body
regarding any such Employee Benefit Plans.
(v) Seller and Manager have complied in all material respects with all
obligations under COBRA regarding any of the Employee Benefit Plans.
(vi) Except as provided in Schedule 5.1(z)(vi), neither Seller nor Manager is a
party to, and does not sponsor or maintain any plan, program or agreement
applicable to any of the Hotel Employees that constitutes a non-qualified
deferred compensation plan under Section 409A of the Code, nor does either
sponsor or maintain any plan fund or program that provides health insurance
benefits for retirees, except to the extent required by COBRA.
(vii) Seller and Manager have complied with all of their contribution
obligations to the Employee Benefit Plans to which they are obligated to
contribute pursuant to the Collective Bargaining Agreement applicable to the
Bargaining Unit Employees, and will remain current up to and including the
Closing.

 

32



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if Purchaser has actual knowledge of a breach of
any representation or warranty made by Seller in this Agreement prior to Closing
and Purchaser nevertheless proceeds to close the purchase of the Property, such
representation or warranty by Seller shall be deemed to be qualified or modified
to reflect Purchaser’s knowledge of such breach and Seller shall have no
liability whatsoever respecting the same.
5.2 Knowledge Defined. For purposes of this Agreement, “knowledge” means
(a) with respect to Seller, the actual knowledge of Richard Szymanski (provided
that, in no event shall such person have any personal liability arising under
this Agreement), without any duty of inquiry or investigation other than a duty
to inquire of the general manager of the Hotel, and expressly excluding the
knowledge of any other shareholder, partner, member, trustee, beneficiary,
director, officer, employee, agent or representative of Seller or any of its
affiliates, and (b) with respect to Purchaser: (i) the actual knowledge of
Michael DeNicola and Jan Kuehnemann (provided that, in no event shall such
person(s) have any personal liability arising under this Agreement); (ii) any
matter disclosed in any exhibits or schedules to this Agreement; (iii) any
matter disclosed in any of the Seller Due Diligence Materials or any other
documents or materials provided or made available by Seller or its agents to
Purchaser prior to Closing; and (iv) any matter disclosed by Purchaser’s
inspections or investigations of the Property.
5.3 Covenants of Seller.
(a) Seller hereby covenants as follows (and covenants not to permit or suffer to
exist same by Manager):
(i) From the Effective Date hereof until the Closing or earlier termination of
this Agreement, Seller shall cause Manager to operate and maintain the Hotel in
a manner generally consistent with the manner in which Manager has operated and
maintained the Hotel during the twelve (12) month period prior to the date
hereof, in good condition consistent with past practice, reasonable wear and
tear excepted and so as to maintain levels of Consumable Inventory consistent
with past practice, subject in all events to force majeure and other
circumstances or events outside of control of Seller. This covenant shall
terminate at Closing but Seller shall remain liable, post-Closing for any breach
that occurs pre-Closing.
(ii) From and after the Effective Date, not to sell, assign or enter into any
agreement to (or negotiate, or entertain any offers to) sell or transfer the
Hotel or any portion thereof, except for the provision of hotel rooms and
facilities in the ordinary course. This covenant shall terminate at Closing but
Seller shall remain liable, post-Closing for any breach that occurs pre-Closing.
(iii) From and after the Effective Date, Seller shall not (i) enter into any
new, management agreement or Service Contracts or other agreement or encumbrance
with respect to the Property, nor shall Seller enter into any agreements
modifying the Service Contracts, Permitted Exceptions or the Space Lease unless:
(1) (A) any such agreement or modification will not bind Purchaser or the
Property after the Closing Date; (B) any such agreement or modification will be
terminated effective as of the Closing Date if requested by Purchaser to do so;
or (C) Seller has obtained Purchaser’s prior written consent to such agreement
or modification, which consent may be granted or withheld by Purchaser in its
sole discretion, and (2) Seller provides Purchaser with prior written notice of
its intent to execute any such agreement or (ii) grant its consent to any action
described in clause (i) above by Manager. Contracts and agreements entered into
after the Effective Date in accordance with this Section 5.3(a)(iii) shall
constitute, as applicable, “Service Contracts” or the “Space Lease” and be
scheduled on, and (other than with respect to the Space Lease) assigned pursuant
to, the Assignment of Contracts. This covenant shall terminate at Closing but
Seller shall remain liable, post-Closing for any breach that occurs pre-Closing.
Notwithstanding anything to the contrary contained in this Agreement, following
the Effective Date, Seller shall not make any Bookings (other than bookings for
individual rooms) for a date more than 1 year after the Effective Date, permit
Seller or the Hotel (but same shall not apply to Manager) to have any employees,
or allow any deposits under any Service Contract, Space Lease or other agreement
affecting or related to the Property to be applied, utilized or refunded,
without the consent of Purchaser.

 

33



--------------------------------------------------------------------------------



 



(b) On or before the Closing Date, Seller shall remove the Hotel from the scope
of all barter agreements to which Seller, Manager or any member of the Seller
Group is a party (whether or not same are included on the Vouchers and Barter
Agreements Schedule).
(c) Subject to Section 4.4, Seller shall promptly pay and discharge any taxes
that are imposed, arise or are billed prior to Closing as and when such taxes
shall become due. Seller shall promptly advise Purchaser of any notices it
receives from governmental agencies relating to taxes (including without
limitation Taxes). The provisions of this Section 5.3(c) shall survive the
Closing.
(d) Seller shall cure any late or defective RPIE filing with the Department of
Finance (to the extent not cured prior to the Effective Date) and shall be fully
responsible and indemnify Purchaser for any penalties imposed with respect to
such late or defective filings. Seller shall instruct its Tax Certiorari
attorneys to correct and remove any penalties relating to such RPIE matters at
its sole cost and expense and provide adequate proof of the satisfaction and
dismissal of any fees or penalties. The provisions of this Section 5.3(d) shall
survive the Closing.
5.4 Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller:
(a) ERISA. Purchaser is not acquiring the Property with the assets of an
employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974.
(b) Organization and Authority. Purchaser has been duly organized and is validly
existing and in good standing under the laws of the State of Delaware and it, or
its assignee, will be qualified to do business in New York by the Closing Date.
Purchaser has the full right, power and authority to purchase the Property as
provided in this Agreement and to carry out Purchaser’s obligations hereunder,
and all requisite action necessary to authorize Purchaser to enter into this
Agreement and to carry out its obligations hereunder have been, or by the
Closing will have been, taken. The person signing this Agreement on behalf of
Purchaser is authorized to do so, and this Agreement is enforceable against
Purchaser in accordance with its terms, subject to bankruptcy, insolvency and
similar laws.
(c) No Breach. The execution, delivery and performance of this Agreement by
Purchaser and the consummation of the transaction contemplated herein will not:
(i) result in a breach or acceleration of or constitute a default under any
agreement or instrument by which Purchaser is bound or affected which would have
a material adverse impact on the ability of Purchaser to timely close the
acquisition of the Property pursuant to the terms of this Agreement; or
(ii) constitute or result in the violation or breach by Purchaser of any
judgment, order, writ, injunction or decree issued against or imposed upon
Purchaser or result in the violation of any applicable law, rule or regulation
of any governmental authority which, with respect to any of the foregoing, would
have a material adverse impact on the ability of Purchaser to timely complete
the acquisition of the Property pursuant to this Agreement.

 

34



--------------------------------------------------------------------------------



 



(d) No Consents. Other than those that will be obtained, filed or given, as
applicable, prior to Closing, no consent, approval or action of, filing with or
notice to any governmental or regulatory authority or any other person or entity
on the part of Purchaser is required in connection with the execution, delivery
and performance of Agreement or the consummation of the transactions
contemplated.
(e) Pending Actions. There is no action, suit, arbitration, unsatisfied order or
judgment, government investigation or proceeding pending against Purchaser an
adverse determination of which would, individually or in the aggregate,
reasonably be expected to materially and adversely 12 interfere with the
consummation of the transaction contemplated by this Agreement.
(f) Patriot Act Compliance. Neither Purchaser nor any entity controlled by
Purchaser (i) is in violation of any applicable anti-money laundering or
anti-bribery laws and regulations, (ii) is a person or entity listed on the
Lists; (iii) is a person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Order; or (iv) is
owned or controlled by, or acts for or on behalf of, any person or entity on the
Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Order.
(g) Tax Identification Number. Purchaser’s valid tax identification number is
45-1137592.
(h) Bankruptcy. No petition in bankruptcy (voluntary or otherwise), assignment
for the benefit of creditors, or petition seeking reorganization or arrangement
or other action under federal or state bankruptcy laws is pending against or
contemplated by Purchaser or its general partner(s) or controlling shareholders
or members.
5.5 Covenants of Purchaser and/or of Seller.
(a) [Intentionally Omitted.]
(b) Purchaser may at its election (but subject to the limitations of Section 3.1
above), inspect the Property for the presence of Hazardous Substances (as
defined below), and, at Seller’s request, shall furnish to Seller without
representation or warranty copies of any reports received by Purchaser in
connection with any such inspection. Upon receipt of written request, Purchaser
shall also furnish to Seller without representation or warranty copies of any
other reports received by Purchaser relating to any other physical inspections
of the Property conducted on Purchaser’s behalf, if any (including,
specifically, without limitation, any reports analyzing compliance of the
Property with the provisions of the Americans with Disabilities Act, 42 U.S.C.
§12101, et seq., if applicable). As used herein, “Hazardous Substances” means
all hazardous or toxic materials, substances, pollutants, contaminants, or
wastes currently or hereafter identified as a hazardous substance or waste in
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(commonly known as “CERCLA”), as amended, the Superfund Amendments and
Reauthorization Act (commonly known as “SARA”), the Resource Conservation and
Recovery Act (commonly known as “RCRA”), or any other federal, state or local
legislation or ordinances applicable to the Property (collectively,
“Environmental Laws”).

 

35



--------------------------------------------------------------------------------



 



Purchaser hereby assumes full responsibility for its inspections of the Property
regarding Hazardous Substances and irrevocably waives any claim against Seller
and releases Seller from all liability arising from the presence of Hazardous
Substances on the Property. Notwithstanding the foregoing, Purchaser does not
waive and hereby retains the right to recover from Seller in connection with any
claim by any third party (other than a governmental authority) for personal
injury arising from or relating to any alleged exposure to Hazardous Substances
at, on, under, about, within or migrating to or from the Property prior to the
Closing, but not to assert claims in addition to such claims asserted against
Purchaser.
(c) Not later than three (3) days prior to the Closing, Seller shall send, or
cause the Manager to send, written notice to guests or other persons who have
safe deposit boxes at the Hotel advising of the sale of the Hotel and requesting
verification or removal of the contents within two (2) days. The safe deposit
boxes of guests or other persons not responding to said written notice shall be
opened only in the presence of the Manager or representatives of both Seller and
Purchaser. The contents of all boxes opened as aforesaid shall be listed at the
time such boxes are opened and each such list shall be signed by or on behalf of
the Manager or by or on behalf of Seller and Purchaser, and Purchaser shall not
be liable or responsible for any items claimed to have been in said boxes unless
such items are included in such list. Seller agrees to indemnify, defend and
hold Purchaser harmless from and against any liability or responsibility for any
items claimed to have been in said boxes but not included on such list and
Purchaser agrees to indemnify, defend and hold Seller harmless from and against
any liability or responsibility for items claimed to have been in said boxes and
included in such list and all claims, losses and liabilities with respect
thereto arising out of the acts or omissions of Purchaser after the Closing
Date.
(d) All baggage or other property of guests of the Hotel which has been checked
with or left in the care of Seller and remains in Seller’s care as of the
Cut-Off Time shall be inventoried and tagged jointly by Seller and Purchaser.
Purchaser hereby agrees to defend, indemnify and hold harmless Seller against
any claims, losses or liabilities in connection with such tagged baggage and
property arising out of the acts or omissions of Purchaser from and after the
Closing Date. Seller hereby agrees to defend, indemnify and hold harmless
Purchaser against all claims, losses and liabilities with respect to such tagged
baggage and property arising out of the acts or omissions of Seller prior to the
Closing Date.
(e) Purchaser shall honor (and shall cause its manager to honor) all
reservations made in the ordinary course of business at the Hotel and in
accordance with this Agreement (including honoring the rates at which such
reservations were made, including reservations made on a wholesale, reward
points redemption, or other basis), or for any related conference, banquet, or
meeting space or any other facilities in connection with the Hotel made by
Seller on or prior to the Cut-Off Time for periods on or after the Closing Date.
The provisions of this Section 5.5 shall survive Closing or any earlier
termination of this Agreement.

 

36



--------------------------------------------------------------------------------



 



5.6 Employees.
(a) For purposes of this Agreement, (i) “Hotel Employees” means, collectively,
all individuals employed at the Hotel by Manager or Seller as of the Closing
Date, irrespective of whether such individuals are active or on leaves of
absence or otherwise inactive but still employed at the Hotel, and (ii)
“Bargaining Unit Employees” means all employees of Seller or Manager who work at
the Hotel and are covered by the Collective Bargaining Agreement (defined
below). The provisions of this Agreement set forth in Sections 5.6(b) through
Section 5.6(f) will apply to Purchaser or Manager, as applicable, to the extent
and only to the extent that Seller immediately before the Closing has a
corresponding and direct obligation to Hotel Employees or to Bargaining Unit
Employees and to their union representatives, and the obligation of Purchaser or
Manager, as applicable, thereunder will be only to the same extent as the
obligation of Seller. The provisions of Section 5.6(f), and any obligation of
Purchaser or Manager thereunder shall be to the same extent and have the same
nature as that of Seller immediately before the Closing. The provisions of
Section 5.6(h) will operate and be applied, if and only to the extent that
Seller has an obligation to contribute to the Retirement Plan that runs directly
to such plan. Nothing in this Section 5.6 is intended by its own force and
without the consent of Purchaser to enlarge any obligation or commitment of
Purchaser or Manager beyond the obligation or commitment that Seller has
immediately before the Closing.
(b) Purchaser agrees that it will cause the Manager to continue to employ,
following the Closing, the Hotel Employees (the “Continuing Employees”) so that
Seller shall not be required to give any layoff, closing or other termination
notices or otherwise incur any liability pursuant to the provisions of the
Federal Worker Adjustment and Retraining Notification Act. 29 U.S.C. 2101-2109
(the “Federal WARN Act”), the New York State Worker Adjustment and Retraining
Notification Act, N.Y. Labor Law §860 et seq. and 12 NYCRR Part 921 (“New York
WARN Act”). Purchaser further agrees that (i) all Bargaining Unit Employees
shall be offered employment in accordance with Section 5.6(e) below,
(ii) Purchaser or, as the case may be, the Manager shall be required to assume
and discharge, in accordance with their terms, all obligations and liabilities
of Seller or Manager with respect to costs of termination of any Hotel Employee
incurred after the Closing including, without limitation, any severance claim
made after the Closing or arising from the transactions contemplated by this
Agreement.
(c) From and after the Closing, Purchaser or Manager (i) shall be solely
responsible for complying or causing compliance with all applicable provisions
of federal, state and municipal laws and regulations relating to Continuing
Employees, including Purchaser’s covenants set forth in this Section 5.6,
including without limitation compliance with any applicable provisions of the
Federal WARN Actor the New York WARN Act, and (ii) other than with respect to
acts or omissions of Seller and/or Manager (whether same occur prior to or
following the Closing Date), hereby agrees to indemnify, defend, protect and
hold Seller, Manager, and their respective affiliates harmless from and against
any and all liabilities, debts, costs, expenses, damages, attorneys’ fees and
disbursements arising out of any violation of the Federal WARN Act or the New
York WARN Act in connection with the transaction contemplated by this Agreement.
Seller agrees to indemnify, defend, protect and hold Purchaser and its
affiliates harmless from and against any and all liabilities, debts, costs,
expenses, damages, attorneys’ fees and disbursements arising out of any
violation of the Federal WARN Act or the New York WARN Act for (A) any period
prior to the Closing and (B) with respect to all acts or omissions of Seller
and/or Manger (whether same occur prior to or following the Closing Date).

 

37



--------------------------------------------------------------------------------



 



(d) During the period prior to Closing, the parties agree to reasonably
cooperate and also to consult on a regular basis and coordinate their activities
relating to employee matters so as to facilitate a smooth transition of Hotel
operations and the continued proper performance by the Hotel Employees of their
respective duties up to Closing. Between the Effective Date and Closing, other
than in the ordinary course of operations, Seller and/or Manager shall not
replace, layoff or terminate any of the Hotel Employees, without Purchaser’s
prior written consent, which consent may not be unreasonably withheld. Seller
shall promptly deliver to Purchaser copies of any written materials delivered or
received relating to Union representation of Hotel Employees, and Seller shall
keep Purchaser updated with respect to the status of any discussions with
respect thereto.
(e) Purchaser or Manager shall: (i) credit the Continuing Employees whose terms
and conditions of employment are not covered by the Collective Bargaining
Agreement with their original date of hire with the Hotel by the Seller or
Manager or their predecessors for purposes of any length of service
requirements, waiting periods, vesting periods, or differential benefits based
on length of service in any benefit plan established or maintained by or on
behalf of Purchaser (or Purchaser’s manager) for which such Hotel Employees may
be eligible after the Closing; (ii) provide, subject to the consent of any
third-party insurer or other similar third party having liability for benefit
payments, that any pre-existing conditions, restrictions or waiting periods
under any benefit plan established by or on behalf of Purchaser or Manager
providing medical, dental, vision, or prescription drug coverage or benefits are
waived to the extent necessary and possible under the applicable plans to
provide immediate coverage for Hotel employees who are hired for the Hotel
following termination of such Hotel Employees’ coverage under the benefit plans
maintained by or on behalf of Seller.
(f) Without limiting any other provision of this Section 5.6, (i) Seller has
informed Purchaser that Seller is a party to and is bound by the terms of that
certain Collective Bargaining Agreement between Hotel Association of New York,
Inc. and New York Hotel and Motel Trades Council, AFL-CIO (“Union”) dated as of
July 1, 2006, (the “Collective Bargaining Agreement”), (ii) a copy of the
Collective Bargaining Agreement has previously been delivered or made available
to Purchaser for its review, and (iii) Purchaser shall cause Manager to retain
all Bargaining Unit Employees following the Closing on an uninterrupted basis,
without loss of seniority, compensation, benefits or other terms and conditions
of employment subject to the Collective Bargaining Agreement and applicable law,
and (iv) the Purchaser will cause Manager to recognize the Union and assume and
be bound by the Collective Bargaining Agreement from and after the Closing Date.
(g) Under the Collective Bargaining Agreement, Seller currently contributes, on
a monthly basis, various amounts under the (A) New York Hotel Trades Council and
Hotel Association of New York City, Inc. Health Benefits Fund, (B) New York
Hotel Trades Council and Hotel Association of New York City, Inc. Pension Fund,
(C) New York Hotel Trades Council and Hotel Association of New York City, Inc.
Prepaid Legal Services Fund, and (D) New York Hotel Trades Council and Hotel
Association of New York City, Inc. Training and Scholarship Fund (collectively,
the “Union Employee Benefit Funds”). At Closing, accrued but not yet payable
with respect to the Union Employee Benefit Funds shall be prorated, with the
appropriate party receiving a credit to the Purchase Price, on a pro rata basis
base on the date Closing occurs.

 

38



--------------------------------------------------------------------------------



 



(h) Retirement Plan.
(i) The Seller and the Manager are currently “employers” with respect to the
Hotel for purposes of Title IV of ERISA, and subsequent to the Closing Date, the
Seller and Manager might otherwise have had an obligation to contribute to the
New York Hotel Trades Council and Hotel Association of New York City, Inc.
Pension Fund (the “Retirement Plan”) with respect to the Hotel, and accordingly,
the parties have agreed to include provisions herein sufficient to comply with
Section 4204 of ERISA. Seller and Purchaser agree that during the Contribution
Period (as defined below), Purchaser (to the extent Seller and Manager have had
an obligation to contribute) shall, either directly or through Manager, make
contributions to the Retirement Plan in accordance with the Collective
Bargaining Agreement, for substantially the same number of contribution base
units, within the meaning of Section 4001(a)(11) of ERISA, for which Seller or
Manager had an obligation to contribute with respect to the Hotel. If, as a
result of a failure to comply with the foregoing requirements or as a result of
any other action by Purchaser, Seller or Manager incurs any withdrawal liability
under the Retirement Plan with respect to the Hotel, the Purchaser shall
indemnify, defend, and hold Seller and any of its ERISA affiliates harmless from
and against any such liability and all related costs and expenses, including
reasonable attorneys’ fees. Purchaser agrees to reasonably cooperate with
Seller, Manager and/or Retirement Plan representatives with respect to any
inquiry or reasonable request for information and assistance in order to
facilitate the transfer of the contribution obligation with respect to the
Retirement Plan from Seller and Manager to Purchaser or Manager. The parties
agree that they will notify the Retirement Plan of their intention that this
transaction comply with Section 4204 of ERISA. Subject to Section 5.6(h)(ii),
during the period commencing on the first day of the plan year following the
Closing Date and ending on the expiration of the fifth such plan year (the
“Contribution Period”), Purchaser or Manager shall provide to the Retirement
Plan either a bond, letter of credit, or an escrow in an amount and manner
meeting the requirements of Section 4204 of ERISA. The cost of any bond, letter
of credit, or escrow provided under this Section 5.6(h)(i) shall be paid by
Purchaser.
(ii) To the extent required pursuant to Section 4204(a)(3) of ERISA, Seller and
Manager shall provide to the Retirement Plan a bond or escrow equal to the
present value of the withdrawal liability Seller would have had to the
Retirement Plan with respect to the assets acquired by Purchaser pursuant to
this Agreement (but for the provisions of Section 4204 of ERISA) or, if greater,
an amount determined under Section 4204(a)(1)(B) of ERISA, reduced to the extent
provided under Section 4204(a)(3) of ERISA in the event only a portion of
Seller’s or Manager’s assets are distributed during the Contribution Period. If
Purchaser or Manager at any time withdraws from the Retirement Plan in a
complete or partial withdrawal with respect to the assets acquired by Purchaser
pursuant to this Agreement during the Contribution Period, Purchaser shall be
primarily liable and pay, and Seller and Manager shall be secondarily liable
for, any withdrawal liability Seller or Manager would have had to the Retirement
Plan with respect to the Hotel (but for the provisions of Section 4204 of ERISA)
if any withdrawal liability of Purchaser with respect to such Retirement Plan is
not paid. Purchaser shall indemnify and hold Seller and Manager harmless for any
withdrawal liability incurred by

 

39



--------------------------------------------------------------------------------



 



Seller or Manager pursuant to the preceding sentence. Purchaser agrees to
provide Seller and Manager with reasonable advance notice of any action or event
which could result in the imposition of any withdrawal liability contemplated by
this Section 5.6(h)(ii), and in any event Purchaser shall immediately furnish
Seller and Manager with a copy of any notice including, but not limited to a
notice of withdrawal liability, it may receive with respect to the Retirement
Plan, together with all the pertinent details. If any such withdrawal liability
shall be assessed against Purchaser, Purchaser further agrees to provide Seller
and Manager with reasonable advance notice of any intention on the part of
Purchaser not to make full payment of any withdrawal liability when the same
shall become due. Any proposed notice or communication to the Retirement Plan
relating to Purchaser’s obligations under this Section shall be provided to
Seller and Manager at least ten (10) days before such notice is provided to the
Retirement Plan, and the form of such notice and communication shall be subject
to Seller’s and Manager’s written approval, which approval shall not be
unreasonably withheld. Notwithstanding anything contained in this
Section 5.6(h)(ii) to the contrary, Purchaser shall not be obligated to provide
any bond, letter of credit, or escrow in the event and to the extent Purchaser
obtains from the Retirement Plan or the Pension Benefit Guaranty Corporation a
proper variance or exemption under Section 4204(c) of ERISA and the applicable
regulations thereunder, provided any and all requirements of said variance or
exemption are met and Purchaser approves such exception. Upon Purchaser’s
request, Seller and Manager agree to reasonably cooperate with Purchaser in
providing the Retirement Plan with notice of the parties’ intention that this
transaction be covered by Section 4204 of ERISA and in providing Purchaser with
Seller’s and Manager’s annual contributions to the Retirement Plan for the
current plan year and the last three complete plan years of the Retirement Plan.
(i) Purchaser agrees to indemnify, defend and hold harmless Seller, Manager and
their respective officers, directors, members, owners and affiliates (herein,
the “Seller-Related Parties”) from and against any liability, or judgment
asserted against any of the Seller-Related Parties on account of or with respect
to any of the following: (i) any causes of action, damages, complaints,
judgments, orders whatsoever, and all costs and expenses (including, without
limitation, reasonable attorneys’ fees and costs) incurred in connection
therewith, which may be asserted against any of the Seller-Related Parties on
account of any violation of the National Labor Relations Act, Title VII of the
Civil Rights Act, the Fair Labor Standards Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Vocational Rehabilitation Act of 1973, the Federal WARN Act
and/or the New York WARN Act, New York Labor Law, New York State and City Human
Rights Law, and/or any other applicable federal, state or city employment
statutes, laws, rules and regulations (collectively, “Employment Laws”) by
Purchaser, or any designee or management company engaged by Purchaser to employ
Hotel personnel (other than Manager), except to the extent such are based on the
acts of any Seller Related Parties, and (ii) any claims or liabilities arising
(A) under ERISA and/or any other applicable federal or state law or regulation
concerning employee benefit plans with respect to the employment of employees by
Purchaser or such designee or management company from and after the Closing or
from the transactions contemplated by the Agreement, or (B) from or under any
employee benefit plan applicable to any Continuing Employee or any other
employee hired by Purchaser or such designee or management company to perform
services at or for the Hotel, to the extent that any such claim or liability
relates to any period of employment from and after the Closing.

 

40



--------------------------------------------------------------------------------



 



(j) Seller agrees to indemnify, defend and hold harmless Purchaser, or any
designee or management company engaged by Purchaser to employ Hotel personnel
and their respective officers, directors, members, owners and affiliates
(herein, the “Purchaser-Related Parties”) from and against any claim, liability,
or judgment asserted against any of the Purchaser-Related Parties on account of
or with respect to any of the following: (i) any causes of action, damages,
complaints, judgments, orders and/or claims, whatsoever, and all costs and
expenses (including, without limitation, reasonable attorneys’ fees and costs)
incurred in connection therewith, which may be asserted against any of the
Purchaser-Related Parties on account of any violation of the Employment Laws
occurring up to and including the Closing by Seller-Related Parties, except to
the extent such are based on the acts of any Purchaser-Related Parties and
(ii) any claims or liabilities arising (A) under ERISA and/or any other
applicable federal or state law or regulation concerning employee benefit plans
with respect to the employment of employees by Seller-Related Parties up to and
including the Closing, or (B) from or under any employee benefit plan applicable
to any Continuing Employee or any other employee hired by Purchaser or such
designee or management company to perform services at or for the Hotel, to the
extent that any such claim or liability relates to any period of employment up
to and including the Closing.
(k) Purchaser’s and Seller’s obligations under this Section 5.6 shall survive
Closing without limitation.
ARTICLE VI
DEFAULT
6.1 Default by Purchaser. If the sale of the Property as contemplated hereunder
is not consummated due to Purchaser’s default hereunder, Seller shall be
entitled, as its sole and exclusive remedy to terminate this Agreement and
receive the Earnest Money as liquidated damages for the breach of this
Agreement, it being agreed between the parties hereto that the actual damages to
Seller in the event of such breach are impractical to ascertain and the amount
of the Earnest Money is a reasonable estimate thereof. THEREFORE, SUBJECT TO THE
PRECEDING SENTENCE, BY PLACING THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE
THAT THE EARNEST MONEY HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS SELLER’S EXCLUSIVE REMEDY AGAINST
PURCHASER, AT LAW OR IN EQUITY, IN THE EVENT OF A DEFAULT UNDER THIS AGREEMENT
ON THE PART OF PURCHASER. THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED
TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.
INITIALS: Seller YG      Purchaser LM
Nothing contained in this Section 6.1 shall limit or prevent Seller, after
Closing has occurred, from: (a) asserting any legal or equitable claims against
Purchaser for Purchaser’s obligation to pay attorneys’ fees and other amounts
under Section 11.18; (b) enforcing any indemnity obligation of Purchaser under
this Agreement or preclude Seller from obtaining a damage award in connection
therewith; or (c) enforcing Purchaser’s other obligations and liabilities which
survive Closing.

 

41



--------------------------------------------------------------------------------



 



6.2 Default by Seller. If (x) the sale of the Property as contemplated hereunder
is not consummated due to Seller’s default hereunder, or (y) prior to Closing
Seller defaults hereunder and, with respect to any default under this clause
(y) only, such default shall continue for five (5) days after notice to Seller,
then Purchaser shall be entitled, as its sole and exclusive remedy, to terminate
this Agreement, receive the return of the Earnest Money and be reimbursed by
Seller for all of Purchaser’s documented third party costs incurred in
connection with the transactions contemplated by this Agreement, including
without limitation the negotiation of this Agreement, in an aggregate amount not
to exceed $250,000.00, in which event Seller shall be released from any and all
other liability hereunder. Purchaser expressly waives its rights to seek
monetary or other damages in the event of Seller’s default hereunder other than
as expressly provided in the preceding sentence. Notwithstanding the foregoing,
if Purchaser is ready, willing and able to close and Seller is obligated to
close pursuant to the terms of this Agreement, then Purchaser shall have the
right to file suit for specific performance against Seller in a court having
jurisdiction in the country and state in which the Property is located, on or
before sixty (60) days following the date upon which Closing was to have
occurred (subject to the provisions of Section 4.11). Purchaser shall be deemed
to have elected to waive such right to seek specific performance if it fails to
file suit within such period. As material consideration to Seller’s entering
into this Agreement with Purchaser, Purchaser expressly waives any right under
statutory or common law or otherwise to record or file a lis pendens or a notice
of pendency of action or similar notice against all of any portion of the
Property unless all conditions precedent to Seller’s obligation to proceed to
Closing have been satisfied or waived and Seller defaults in its obligation to
proceed to Closing.
Nothing contained in this Section 6.2 shall limit or prevent Purchaser, after
Closing has occurred, from: (a) asserting any legal or equitable claims against
Seller for Seller’s obligation to pay attorneys’ fees and other amounts under
Section 11.18; (b) enforcing any indemnity obligation of Seller under this
Agreement or preclude Purchaser from obtaining a damage award in connection
therewith; or (c) enforcing Seller’s other obligations and liabilities which
survive Closing.
6.3 Seller’s Right to Cure Defaults. Notwithstanding anything to the contrary in
this Agreement, neither party shall not have the right to exercise its remedies
under Section 6.1 or 6.2, as applicable, for a default unless the party seeking
to exercise remedies has provided written notice to the other party specifying
in reasonable detail the nature of the default, and the other party has not
cured the same within ten (10) business days after the other party’s receipt of
such notice (the “Cure Period”), in which case the Outside Closing Date shall be
extended until the date which is five (5) business days after the expiration of
the Cure Period.
ARTICLE VII
SURVIVAL, INDEMNIFICATION, AND LIMITATIONS ON LIABILITY
7.1 Survival. The representations and warranties of Seller set forth in
Section 5.1 of this Agreement, as updated by the certificate of Seller to be
delivered to Purchaser at Closing in accordance with Section 4.2(e) hereof, and
any other representations and warranties of Seller contained herein or in any
other instrument delivered to Purchaser in connection herewith shall survive
Closing (i) indefinitely with respect to the representations and warranties
contained in subsections (a), (d), (f), (h), (j)(solely with respect to
Environmental Laws), (n), (q), (w), and (z) of Section 5.1, (ii) for a period
equal to the applicable statute of limitations with respect to the
representations and warranties contained in subsections (i), (p), (r)and (u) of
Section 5.1, and (iii) for a period of six (6) months with respect to the
remaining representations and warranties contained in Section 5.1. The
representations and warranties of Purchaser set forth in Section 5.4, as updated
by the certificate of Purchaser to be delivered to Seller at Closing in
accordance with Section 4.3(d) hereof, and any other representations and
warranties of Purchaser contained herein or in any other instrument delivered to
Seller in connection herewith shall survive the Closing (i) indefinitely with
respect to the representations and warranties contained in subsections (a),
(b) and (f) of Section 5.4, (ii) for a period equal to the applicable statute of
limitations with respect to the representations and warranties contained in
subsection (g) of Section 5.4, and (iii) for a period of six (6) months from the
Closing Date with respect to the remaining representations and warranties
contained in Section 5.4.

 

42



--------------------------------------------------------------------------------



 



7.2 Seller’s Indemnification. From and after the Closing, Seller shall, subject
to the provisions of this Section 7.2, defend, indemnify and save harmless
Purchaser and its Affiliates, and their respective employees, contractors,
officers, directors, and agents (collectively, “Purchaser Indemnitees”) from and
against any and all losses, injuries, claims, penalties, liabilities, fines,
damages, costs or expenses (including, without limitation, reasonable attorneys’
fee and costs) (collectively, “Losses”) arising out of, resulting from or
relating to:
(a) the inaccuracy of any representation or warranty of Seller;
(b) any charge, complaint or request for a grievance or an arbitration
proceeding against Seller alleging a breach or default under any employment
agreement or a violation of applicable law relating to personnel or employment
matters made by or on behalf of any current or former employee at the Property
to the extent such alleged breach, default, or violation pertains to any time
period prior to the Closing Date; or
(c) the failure by Seller to perform or fulfill any covenant or agreement of
Seller contained in this Agreement other than any such failure as to which
Purchaser had knowledge on or before the Closing Date; or
(d) (i) any physical or personal injury or death caused to any person, or damage
to property of unaffiliated third parties, to the extent such injury, death or
damage occurred prior to the Closing Date in connection with the Property, and
(ii) except (x) as may be the obligation of Purchaser pursuant to an express
provision of this Agreement or (y) for any item for which Purchaser receives a
credit at Closing (to the extent of such credit), any claims brought by any
unaffiliated third party to the extent arising from acts, omissions or
occurrences that occurred or accrued in connection with the Property prior to
the Closing Date, including, without limitation, with respect to Service
Contracts and leases. Notwithstanding the foregoing, unless otherwise specified
in this Agreement neither claims for change to or remediation of the physical,
structural or environmental condition of the Property nor claims of any
government or governmental agency or authority relating to the physical,
structural or environmental condition of the Property are subject to
indemnification by Seller under clause (ii) above.
The provisions of this Section 7.2 shall survive the Closing without limitation.
7.3 Purchaser’s Indemnification. From and after the Closing, Purchaser shall,
subject to the provisions of this Section 7.3, defend, indemnify and save
harmless Seller and its Affiliates, and their respective employees, contractors,
officers, directors, and agents (collectively, “Seller Indemnitees”) from and
against any and all Losses arising out of, resulting from or relating to:
(a) the inaccuracy of any representation or warranty of Purchaser; or

 

43



--------------------------------------------------------------------------------



 



(b) the failure by Purchaser to perform or fulfill any covenant or agreement of
Purchaser contained in this Agreement other than any such failure as to which
Seller had knowledge on or before the Closing Date; or
(c) (i) any physical or personal injury or death caused to any person, or damage
to property of unaffiliated third parties, to the extent such injury, death or
damage occurred on or after the Closing Date in connection with the Property,
and (ii) except (x) as may be the obligation of Seller pursuant to an express
provision of this Agreement and with respect to which Purchaser did not receive
a credit at Closing or (y) for any item for which Seller receives a credit at
Closing (to the extent of such credit), any claims brought by an unaffiliated
third party to the extent arising from acts, omissions, or occurrences that
occur or accrue in connection with the Property on or after the Closing Date,
including, without limitation, with respect to Service Contracts assumed by
Purchaser at Closing.
The provisions of this Section 7.3 shall survive the Closing without limitation.
7.4 Notice and Resolution of Claims.
(a) Notice. Each Person entitled to indemnification pursuant to Section 7.2 or
7.3 (an “Indemnitee”) shall give written notice to the indemnifying party or
parties from whom indemnity is sought (the “Indemnifying Party”) promptly after
obtaining knowledge of any claim that it may have under Section 7.2 or 7.3, as
applicable. The notice shall set forth in reasonable detail the claim and the
basis for indemnification. Failure to give the notice in a timely manner shall
not release the Indemnifying Party from its obligations under Section 7.2 or
7.3, as applicable, except to the extent that the failure materially prejudices
the ability of the Indemnifying Party to contest that claim.
(b) Defense of Third Party Claims. If a claim for indemnification pursuant to
Section 7.2 or 7.3 shall arise from any action made or brought by a third party
that would reasonably be expected to result in indemnifiable Losses (a “Third
Party Claim”), the Indemnifying Party may assume the defense of the Third Party
Claim. If the Indemnifying Party assumes the defense of the Third Party Claim,
the defense shall be conducted by counsel chosen by the Indemnifying Party, who
shall be reasonably acceptable to Indemnitee, provided that the Indemnitee shall
retain the right to employ its own counsel and participate in the defense of the
Third Party Claim at its own expense (which shall not be recoverable from the
Indemnifying Party under this ARTICLE VII unless (i) the Indemnitee is advised
by counsel reasonably satisfactory to the Indemnifying Party that use of counsel
of the Indemnifying Party’s choice would be expected to give rise to a conflict
of interest, (ii) the Indemnifying Party shall not have employed counsel to
represent the Indemnitee within a reasonable time after notice of the assertion
of any such claim or institution of any such action or proceeding, or (iii) the
Indemnifying Party shall authorize the Indemnitee in writing to employ separate
counsel at the expense of the Indemnifying Party, in each of which cases the
reasonable expenses of counsel to the Indemnitee shall be reimbursed by the
Indemnifying Party). In no event shall the Indemnifying Party be obligated to
pay the fees and expenses of more than one counsel (other than local counsel)
for all Indemnitees with respect to any claim indemnified under this ARTICLE
VII; provided that an Indemnitee shall be entitled to employ separate counsel at
the expense of the Indemnifying Party if the Indemnitee is advised by counsel
reasonably satisfactory to the Indemnifying Party that use of such other counsel
would give rise to a conflict of interest, in which case the reasonable expenses
of counsel to such Indemnitee shall be reimbursed by the Indemnifying Party.
Notwithstanding the foregoing provisions of this Section 7.4(b), (i) no
Indemnifying Party shall be entitled to settle any Third Party Claim for which
indemnification is sought under Section 7.2 or 7.3 without the Indemnitee’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed, unless it has assumed the defense of such Third Party Claim and as part
of the settlement the Indemnitee is released from all liability with respect to
the Third Party Claim and the settlement does not impose any equitable remedy on
the Indemnitee or require the Indemnitee to admit any fault, culpability or
failure to act by or on behalf of the Indemnitee, and (ii) no Indemnitee shall
be entitled to settle any Third Party Claim for which indemnification is sought
under Section 7.2 or 7.3 without the Indemnifying Party’s prior

 

44



--------------------------------------------------------------------------------



 



written consent, which shall not be unreasonably withheld, conditioned or
delayed, unless the Third Party claim is for money damages only and such
settlement does not include a statement as to, or an admission of fault,
culpability or a failure to act by or on behalf of the Indemnifying Party and as
part of such settlement the Indemnifying Party is released from all liability
(for indemnification pursuant to this ARTICLE VII and otherwise) with respect to
such Third Party Claim. If the Indemnifying Party does not notify the Indemnitee
within twenty (20) Business Days after receipt of the Indemnitee’s notice of a
Third Party Claim of indemnity hereunder that it elects to assume the control of
the defense of any Third Party Claim, the Indemnitee shall have the right to
contest the Third Party Claim but shall not thereby waive any right to indemnity
therefor pursuant to this Agreement and the costs of such actions by the
Indemnitee shall be paid by the Indemnifying Party.
7.5 Limitations on Liability.
(a) Deductible.
(i) Seller shall not have any obligation or liability to any Purchaser
Indemnitee under Section 7.2(a) unless and until the aggregate amount of Losses
incurred or suffered by the Purchaser Indemnitees arising out of the matters
referred to in Section 7.2(a) shall have exceeded $75,000, in which case Seller
shall be obligated and liable under Section 7.2(a) only with respect to such
excess. Notwithstanding the foregoing, Seller shall be liable for unpaid taxes
and Losses incurred with respect to the existence of any leases other than the
Space Lease without a dollar threshold.
(ii) Purchaser shall not have any obligation or liability to any Seller
Indemnitee under Section 7.3(a) unless and until the aggregate amount of Losses
suffered by the Seller Indemnitees arising out of the matters referred to in
Section 7.3(a) shall have exceeded $75,000, in which case Purchaser shall be
obligated and liable under Section 7.3(a) only with respect to such excess.
(b) Limit of Liability. The aggregate liability of Seller or Purchaser, as
applicable—
(i) under Section 7.2(a) or 7.3(a) shall not exceed three percent (3%) of the
Purchase Price (notwithstanding the foregoing, Seller shall be liable for unpaid
taxes, unpaid employee compensation with respect to the period ending on the
Closing Date, and Losses incurred with respect to the existence of any leases
other than the Space Lease, without a dollar ceiling and any amounts of
liability described in this parenthetical shall not count toward such three
percent (3%)); and

 

45



--------------------------------------------------------------------------------



 



(ii) under Section 7.2(b), 7.2(c), 7.2(d), 7.3(b), or 7.3(c) shall not be
subject to any limits.
(c) Limit on Time for Assertion of Claims. Neither Seller nor Purchaser shall
have any obligation or liability pursuant to Section 7.2 or 7.3, respectively,
for any breach of any representation or warranty unless notice of a claim
asserting such breach shall have been given in accordance with Section 7.4 prior
to the termination of the survival period applicable to such representation or
warranty as set forth in Section 7.1.
7.6 Other Matters Regarding Indemnification.
(a) In the event either Seller or Purchaser (the “Claiming Party”) has actual
knowledge on or before the Closing that any representation or warranty of the
other is incorrect (either through independent investigation or through
information and materials provided to the Claiming Party) or that a covenant of
the other has been breached and the Claiming Party proceeds to Closing, then the
Claiming Party shall not be permitted to assert a claim for such matters
following the Closing Date.
(b) The right to be indemnified for Losses, on the terms and subject to the
limitations set forth in this ARTICLE VII, shall be the exclusive remedy
available to the Parties and the Indemnitees for the matters set forth in
Sections 7.2 and 7.3.
ARTICLE VIII
RISK OF LOSS
8.1 Minor Damage. In the event of loss or damage to the Real Property or any
portion thereof (other than loss or damage of a nature that occurs in the
ordinary course that is not expected to cost more than $100,000 to repair)
Seller shall promptly inform Purchaser thereof. In the event of loss or damage
to the Real Property or any portion thereof which is not “major” (as hereinafter
defined), this Agreement shall remain in full force and effect provided Seller
shall, at Seller’s option, either (a) perform any necessary repairs (to return
the Real Property to substantially the condition in which it existed immediately
prior to such loss or damage), or (b) assign to Purchaser all of Seller’s right,
title and interest to any claims and proceeds Seller may have with respect to
any casualty insurance policies or condemnation awards relating to the premises
in question (other than business interruption proceeds attributable to the
period prior to Closing and proceeds in respect of amounts expended by or on
behalf of Seller prior to Closing to restore the Property). In the event that
Seller elects to perform repairs upon the Real Property, Seller shall use
reasonable efforts to complete such repairs promptly and the Outside Closing
Date shall be extended a reasonable time, not to exceed thirty (30) days, in
order to allow for the completion of such repairs. If Seller elects to assign a
casualty claim to Purchaser, the Purchase Price shall be reduced by an amount
equal to the deductible amount under Seller’s insurance policy with respect to
such loss or damage and not paid by Seller prior to Closing and Seller shall
assign all of its rights to proceeds under the applicable policy with respect to
any claim for the applicable loss (other than business interruption proceeds
attributable to the period prior to Closing and proceeds in respect of amounts
expended by or on behalf of Seller prior to Closing to restore the Property).
Upon Closing, full risk of loss with respect to the Property shall pass to
Purchaser.

 

46



--------------------------------------------------------------------------------



 



8.2 Major Damage. In the event of a “major” loss or damage to the Real Property,
Purchaser may, upon notice in writing to Seller delivered within ten (10) days
after Seller sends Purchaser written notice of the occurrence of such major loss
or damage, terminate this Agreement by written notice to Seller, in which event
the Earnest Money shall be returned to Purchaser and neither Seller nor
Purchaser shall have any further rights or obligations under this Agreement
except any obligations that expressly survive the termination of this Agreement.
If Purchaser fails for any reason to deliver written notice of termination to
Seller within ten (10) days after Seller sends Purchaser written notice of the
occurrence of major loss or damage, then Purchaser shall be deemed to have
elected to terminate this Agreement. If Purchaser elects to proceed with
Closing, (x) Seller shall assign to Purchaser all of Seller’s right, title and
interest to any claims and proceeds Seller may have with respect to any casualty
insurance policies or condemnation awards relating to the premises in question
(other than business interruption proceeds attributable to the period prior to
Closing and proceeds in respect of amounts, if any, expended by or on behalf of
Seller prior to Closing to make any reasonably necessary emergency repairs to
the Property), and (y) the Purchase Price shall be reduced by an amount equal to
the deductible amount under Seller’s insurance policy with respect to such loss
or damage that has not been paid or expended by Seller prior to Closing in
connection with reasonably necessary emergency repairs to the Property. Upon
Closing, full risk of loss with respect to the Property shall pass to Purchaser.
If Purchaser does not or is not entitled to terminate this Agreement with
respect to a casualty, Seller, with Purchaser’s approval, will diligently
commence and pursue initial emergency restoration of the Property so as to
minimize the loss of business and good will of the Property.
8.3 Definition of “Major” Loss or Damage. For purposes of Sections 8.1 and 8.2,
“major” loss or damage refers to the following (a) loss or damage to the Real
Property or any portion thereof such that the cost of repairing or restoring the
premises in question to a condition substantially identical to that of the
premises in question prior to the event of damage would be, in the opinion of a
licensed independent architect or registered professional engineer with a
minimum of ten (10) years experience related to commercial real estate
construction selected by Seller and approved by Purchaser, equal to or greater
than ten percent (10%) of the Purchase Price or (b) any loss due to a
condemnation which permanently and materially adversely modifies or impairs the
continued operation of the Hotel in substantially the same manner as the Hotel
is operated on the Effective Date. The provisions of this Section 8.3 are
intended to supersede those of Section 5-1311 of the General Obligations Law of
New York.
ARTICLE IX
COMMISSIONS
9.1 Brokerage Commissions. In the event the transaction contemplated by this
Agreement is consummated, but not otherwise, Seller agrees to pay to Jones Lang
LaSalle Hotels (“Broker”) at Closing a brokerage commission pursuant to a
separate written agreement between Seller and Broker and Seller shall indemnify
and hold Purchaser harmless with respect to any payments due and owing to Broker
in connection with this transaction under such agreement. Each party agrees that
should any claim be made for brokerage commissions or finder’s fees by any
broker or finder other than the Broker by, through or on account of any acts of
said party or its representatives, said party will indemnify, defend, protect
and hold the other party free and harmless from and against any and all loss,
liability, cost, damage and expense in connection therewith. The provisions of
this Section 9.1 shall survive Closing or earlier termination of this Agreement.

 

47



--------------------------------------------------------------------------------



 



ARTICLE X
DISCLAIMERS AND WAIVERS
10.1 No Reliance on Documents. Except as expressly set forth in this Agreement,
Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by or on behalf of
Seller or its brokers to Purchaser in connection with the transaction
contemplated hereby including, without limitation, the Reports, material
available in the E-Room, and other Seller Due Diligence Materials, provided,
however, that Seller shall not intentionally alter any material, data or
information for the purpose of misleading Purchaser. Purchaser acknowledges and
agrees that all materials, data and information delivered by Seller to Purchaser
in connection with the transaction contemplated hereby are provided to Purchaser
as a convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, Purchaser acknowledges and agrees that (a) any
environmental or other report with respect to the Property which is delivered by
Seller to Purchaser shall be for general informational purposes only,
(b) Purchaser shall not have any right to rely on any such report delivered by
Seller to Purchaser, but rather will rely on its own inspections and
investigations of the Property and any reports commissioned by Purchaser with
respect thereto, and (c) except for matters expressly set forth in this
Agreement, neither Seller nor any affiliate of Seller nor the person or entity
which prepared any such report delivered by Seller to Purchaser shall have any
liability to Purchaser for any inaccuracy in or omission from any such report or
other materials provided to Purchaser in connection with this Agreement.
10.2 DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
AGREEMENTS EXECUTED AND DELIVERED BY SELLER AT CLOSING: IT IS UNDERSTOOD AND
AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY, PROFITABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS,
THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY DOCUMENTS OR ANY OTHER
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER
OR THING REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON
CLOSING SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT OR ANY AGREEMENTS EXECUTED AND DELIVERED BY
SELLER AT CLOSING. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS

 

48



--------------------------------------------------------------------------------



 



NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY
INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY AND ANY ACTUAL OR
PROPOSED BUDGETS FOR THE REAL PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER
OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING
TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY
OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR ANY AGREEMENTS
EXECUTED AND DELIVERED BY SELLER AT CLOSING. PURCHASER REPRESENTS TO SELLER THAT
PURCHASER IS A SOPHISTICATED INSTITUTIONAL INVESTOR WITH SUBSTANTIAL EXPERIENCE
AND EXPERTISE WITH INVESTMENT PROPERTIES AND HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT AND THE DOCUMENTS DELIVERED AT CLOSING. UPON CLOSING AND
SUBJECT TO THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE DOCUMENTS DELIVERED AT CLOSING, PURCHASER SHALL ASSUME
THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION
DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE
DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT
COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER
MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS RELATING TO THE CONDITION OF THE PROPERTY (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY EXCEPT FOR
FRAUD AND OBLIGATIONS OF SELLER UNDER THIS AGREEMENT OR ANY AGREEMENTS EXECUTED
AND DELIVERED BY SELLER AT CLOSING. EXCEPT FOR FRAUD AND OBLIGATIONS OF SELLER
UNDER THIS AGREEMENT OR ANY AGREEMENTS EXECUTED AND DELIVERED BY SELLER AT
CLOSING, PURCHASER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL OF
HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE
REQUIRED AFTER THE CLOSING DATE, SUCH CLEAN-UP, REMOVAL OR REMEDIATION SHALL BE
THE RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF
PURCHASER.

 

49



--------------------------------------------------------------------------------



 



The waivers and releases set forth in Sections 5.5(a) and 5.5(c) and in the
immediately preceding paragraph include claims of which Purchaser is presently
unaware or which Purchaser does not presently suspect to exist which, if known
by Purchaser, would materially affect Purchaser’s waiver or release of Seller
and the other parties referenced in this Section.
10.3 Repairs, Reserves, and Capital Expenditures. Purchaser acknowledges and
agrees that except as provided in this Agreement, (a) Seller shall have no
obligation to make any repairs, replacements, improvements or alterations to the
Property or to expend any funds therefor, including, without limitation, any
reserves that may be held for such purpose, and (b) Purchaser shall not be
entitled to a credit to the Purchase Price at Closing in the event capital
expenditures actually made at the Hotel for any year are less than the budgeted
amount as of the date of the Closing.
10.4 Effect and Survival of Disclaimers. Seller and Purchaser acknowledge that
the compensation to be paid to Seller for the Property has been decreased to
take into account that the Property is being sold subject to the provisions of
this Article X. Seller and Purchaser agree that the provisions of this Article X
shall survive Closing.
ARTICLE XI
MISCELLANEOUS
11.1 Confidentiality.
(a) Prior to the Closing, and subject to the provisions of Section 11.2, this
Agreement, the terms hereof and the Property Information shall be treated as
“Evaluation Material” in accordance with that certain Confidentiality Agreement
dated October 26, 2010 executed by Purchaser in favor of Seller (the
“Confidentiality Agreement”).”). Notwithstanding anything to the contrary
contained in the Confidentiality Agreement, as of the Effective Date, the
Confidentiality Agreement is hereby amended to provide that the terms of the
transfers contemplated in this Agreement, including the Purchase Price and all
other financial terms, shall be deemed to be “Evaluation Material” for purposes
of the Confidentiality Agreement and that Purchaser shall be entitled to
disclose the Evaluation Material (1) to Purchaser’s affiliates, officers,
directors, lenders, investors and prospective investors, employees, agents and
representatives (including legal counsel, accountants and similar professionals
to the extent Purchaser deems it reasonably necessary to inform such party, in
which case Purchaser shall inform each of the foregoing parties of such party’s
obligations under this Section and shall secure the agreement of such parties to
be bound by the terms hereof); or (2) as otherwise required by law, rule or
regulation, including the rules or regulations promulgated by the Securities and
Exchange Commission (“SEC”) or the New York Stock Exchange (“NYSE”) to the
extent such SEC or NYSE rules or regulations are applicable to a party. In no
event shall the foregoing preclude Purchaser from providing information
regarding the terms of the transfers contemplated in this Agreement to
Purchaser’s direct or indirect owners (excluding any shareholders or unitholders
of the Purchaser’s publicly traded parent entity or the operating partnership
that is a subsidiary of such parent entity), provided that Purchaser informs
each of the foregoing parties of the confidentiality of such information. The
parties acknowledge and agree that effective as of the Closing, the
Confidentiality Agreement shall terminate and be of no further force or effect.
Purchaser shall indemnify, defend and hold Seller harmless from and against any
claims arising from a breach by it of this Section 11.1(a).

 

50



--------------------------------------------------------------------------------



 



(b) The terms of the transfers contemplated in this Agreement, including the
Purchase Price and all other financial terms, as well as the non-public
information known by Seller relating to the Property or Purchaser and its
affiliates shall remain confidential and shall not be disclosed by Seller
without the written consent of Purchaser except (1) to Seller’s affiliates,
officers, directors, employees, agents and representatives (including legal
counsel, accountants and similar professionals to the extent Seller deems it
reasonably necessary to inform such party, in which case Seller shall inform
each of the foregoing parties of such party’s obligations under this Section and
shall secure the agreement of such parties to be bound by the terms hereof); or
(2) as otherwise required by law, rule or regulation, including the rules or
regulations promulgated by the SEC or Nasdaq, to the extent such SEC or Nasdaq
rules or regulations are applicable to a party, it being acknowledged by
Purchaser that Seller’s parent entity will file a report on Form 8-K with the
SEC following the Effective Date relating to this Agreement and that Seller
shall be entitled to describe the material terms of this Agreement in its
communications with investors. In no event shall the foregoing preclude Seller
from providing information regarding the terms of the transfers contemplated in
this Agreement to Seller’s direct or indirect owners (excluding any shareholders
of the Seller’s publicly traded parent entity), provided that Seller informs
each of the foregoing parties of the confidentiality of such information. Seller
shall indemnify, defend and hold Purchaser harmless from and against any claims
arising from a breach by it of this Section 11.1(b). The restrictions in this
Section 11.1(b) shall terminate as of the Closing Date.
(c) Either party shall be entitled to an injunction restraining the other party
or its agents or representatives from disclosing, in whole or in part, the
confidential information governed by this Section 11.1 in violation of the
provisions hereof. Nothing herein shall be construed as prohibiting either party
from pursuing damages or any other available remedy at law or in equity for such
breach or threatened breach of this Section 11.1 by the other party.
(d) From and after the Closing, Seller and its affiliates shall hold in
confidence, and shall not disclose to third parties without the prior written
consent of Purchaser, any non-public proprietary information regarding the Hotel
and the Property. The foregoing shall not be deemed to restrict the ability of
Seller and its affiliates to comply with their disclosure and reporting
obligations under applicable law. This Section 11.1(d) shall survive the
Closing.
11.2 Public Disclosure Prior to Closing, any press releases with respect to the
sale contemplated herein or any matters set forth in this Agreement will be made
only in the form approved by Purchaser and Seller, such approval not to be
unreasonably withheld, conditioned or delayed. If a party fails to respond with
specific comments or objections to the other party within two Business Days
after such party is notified of and has received the proposed press release,
such failure to respond shall be deemed to constitute a party’s approval of such
press release. Purchaser and Seller shall mutually agree on the content of the
initial press release regarding the consummation of the transaction contemplated
by this Agreement following the Closing. The provisions of this Section 11.2
shall survive the Closing.

 

51



--------------------------------------------------------------------------------



 



11.3 Assignment. Purchaser may not assign or otherwise transfer this Agreement
or any of its rights or obligations under this Agreement without first obtaining
Seller’s written approval which may be given or withheld in Seller’s sole
discretion; provided that Purchaser may assign all or any portion of this
Agreement to one or more entities in which it holds, directly or indirectly, all
of the equity interests. Any assignment by Purchaser of this Agreement shall not
relieve Purchaser of its obligations under this Agreement and any permitted
assignee must expressly assume the obligations of Purchaser in writing. Without
limiting the foregoing, in no event shall Purchaser assign this Agreement to any
assignee which, in the reasonable judgment of Seller, will cause the transaction
contemplated hereby or any party thereto to violate the requirements of ERISA.
11.4 Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, or (b) reputable overnight delivery service with proof of
delivery, or (c) legible facsimile transmission or PDF transmission completed
before 5:00 p.m. (New York time) on a business day sent to the intended
addressee at the address set forth below, or to such other address or to the
attention of such other person as the addressee shall have designated by written
notice sent in accordance herewith, and shall be deemed to have been given
either at the time of personal delivery, or, in the case of expedited delivery
service, as of the date actually received, or, in the case of facsimile
transmission or PDF transmission, as of the date of the facsimile transmission
or PDF transmission provided that an original of such facsimile or PDF is also
sent to the intended addressee by means described in clauses (a), or (b) above.
Notices may be given by a party’s counsel on behalf of such party as if such
party had given such notice itself. Unless changed in accordance with the
preceding sentence, the addresses for notices given pursuant to this Agreement
shall be as follows:
If to Seller:
Royalton, LLC
c/o Morgans Group, LLC
475 Tenth Avenue
New York, NY 10018
Attention: David Smail, Executive Vice President & Chief Legal Officer
Facsimile No.: (212) 277-4172
Email: david.smail@morganshotelgroup.com
With a copy to:
Hogan Lovells US LLP
555 13th Street NW
Washington, DC 20004
Attention: Bruce W. Gilchrist
Facsimile No.: (202) 637-5600
Email: bruce.gilchrist@hoganlovells.com

 

52



--------------------------------------------------------------------------------



 



And to:
Hogan Lovells US LLP
875 Third Avenue
New York, New York 10022
Attention: Mitchell R. Lubart, Esq.
Facsimile no. (212) 918-3100
Email: mitchell.lubart@hoganlovells.com
If to Purchaser
c/o FelCor Lodging Trust Incorporated
545 E. John Carpenter Freeway
Suite 1300
Irving, TX 75062
Attention: Charlie Nye
Facsimile no. 972 444 4949
Email: cnye@felcor.com
With a copy to:
c/o FelCor Lodging Trust Incorporated
545 E. John Carpenter Freeway
Suite 1300
Irving, TX 75062
Attention: Michael DeNicola
Facsimile no. 972 444 4949
Email: mdenicola@felcor.com
With a copy to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166-0193
Attention: Andrew Lance, Esq.
Facsimile no. 212.351.4035
Email: alance@gibsondunn.com
11.5 Modifications. This Agreement cannot be changed orally, and no agreement
shall be effective to waive, change, modify or discharge it in whole or in part
unless such agreement is in writing and is signed by Seller and Purchaser.
11.6 Calculation of Time Periods; Time is of the Essence. Unless otherwise
specified, in computing any period of time described in this Agreement, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is a Saturday, Sunday or legal holiday under the laws of
the State in which the Real Property is located, in which event the period shall
run until the end of the next day which is neither a Saturday, Sunday or legal
holiday. The final day of any such period shall be deemed to end at 5:00 p.m.,
New York time. Subject to the right of adjournment granted in Section 4.10(b),
time shall be of the essence with respect to the obligations of the parties to
consummate the Closing on or before the Outside Closing Date.

 

53



--------------------------------------------------------------------------------



 



11.7 Successors and Assigns. Subject to the limitations on assignment set forth
in Section 11.3 above, the terms and provisions of this Agreement are to apply
to and bind the permitted successors and assigns of the parties hereto.
11.8 Entire Agreement. This Agreement, including the Exhibits, the Schedules and
the Confidentiality Agreement contain the entire agreement between the parties
pertaining to the subject matter hereof and fully supersedes all prior written
or oral agreements and understandings between the parties pertaining to such
subject matter.
11.9 Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement. Without limiting the generality of the foregoing, Purchaser
shall, if requested by Seller, (a) execute acknowledgments of receipt with
respect to any materials delivered by Seller to Purchaser with respect to the
Property, and (b) obtain sellers’ permits for any sales activities conducted at
the Property prior to Closing and/or obtain “sale for resale certificates” for
any Personal Property that may be sold after the Closing. The provisions of this
Section 11.9 shall survive Closing.
11.10 Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, and all such executed counterparts shall constitute the same
agreement. It shall be necessary to account for only one such counterpart in
proving this Agreement. In order to expedite the transaction contemplated
herein, telecopied, facsimile or PDF signatures may be used in place of original
signatures on this Agreement. Seller and Purchaser intend to be bound by the
signatures on the telecopied, facsimile or PDF document, are aware that the
other party will rely on the telecopied, facsimile or PDF signatures, and hereby
waive any defenses to the enforcement of the terms of this Agreement based on
the form of signature.
11.11 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.
11.12 Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE OF NEW YORK AND
SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF SUCH STATE. SELLER
AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN A STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW YORK. PURCHASER AND
SELLER AGREE THAT THE PROVISIONS OF THIS SECTION 11.12 SHALL SURVIVE THE CLOSING
OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

 

54



--------------------------------------------------------------------------------



 



11.13 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.
11.14 Exhibits and Schedules. The following schedules or exhibits attached
hereto shall be deemed to be an integral part of this Agreement:
Schedule 1.1(a) — Legal Description of Land
Schedule 1.1(c) — Excluded Personal Property
Schedule 1.1(e)-1 — Service Contracts
Schedule 1.1(e)-2 — Equipment Leases
Schedule 1.1(f) — Intellectual Property
Schedule 1.2(b)(vi) — Space Lease
Schedule 2.6 — Sidewalk Violation Notices
Schedule 3.1(a) — Due Diligence Items
Schedule 3.2 — Reports
Schedule 5.1(i) — Employee Matters: Collective Bargaining and Union Agreements
Schedule 5.1(m) — Reward Plans
Schedule 5.1(o) — Permits
Schedule 5.1(p) — Special Tax Assessments and Agreements Relating to Taxes
Schedule 5.1(z)(vi) — Non-Qualified Deferred Compensation Plans
Exhibit A — Deed
Exhibit B — Bill of Sale
Exhibit B-2 — Bill of Sale for Alcoholic Beverages (Seller)
Exhibit B-3 — Bill of Sale for Alcoholic Beverages (43rd Restaurant LLC)
Exhibit C — Assignment of Contracts
Exhibit D — [Intentionally Omitted]
Exhibit E — FIRPTA Certificate
Exhibit F — Title Affidavit
Exhibit G — IWA Assumption Agreement
Exhibit H — [Intentionally Omitted]
Exhibit I — Pro Forma Title Policy
Exhibit J — Escrow Agreement
Exhibit K —Trademark Assignment
11.15 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

 

55



--------------------------------------------------------------------------------



 



11.16 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits, schedules or amendments hereto. Singular words shall connote the
plural as well as the singular, and plural words shall connote the singular as
well as the plural, and the masculine shall include the feminine and the neuter,
as the context may require. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”
11.17 Termination of Agreement. It is understood and agreed that if either
Purchaser or Seller terminates this Agreement pursuant to a right of termination
granted hereunder, such termination shall operate to relieve Seller and
Purchaser from all obligations under this Agreement, except for such obligations
as are specifically stated herein to survive the termination of this Agreement.
11.18 Attorneys Fees. If any action or proceeding is commenced by either party
to enforce their rights under this Agreement or to collect damages as a result
of the breach of any of the provisions of this Agreement, the prevailing party
in such action or proceeding, including any bankruptcy, insolvency or appellate
proceedings, shall be entitled to recover all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and court costs, in
addition to any other relief awarded by the court.
11.19 No Waiver. Failure of either party at any time to require performance of
any provision of this Agreement shall not limit the party’s right to enforce the
provision. Waiver of any breach of any provision shall not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.
11.20 No Reservation of Property. The preparation and/or delivery of unsigned
drafts of this Agreement shall not create any legally binding rights in the
Property and/or obligations of the parties, and Purchaser and Seller acknowledge
that this Agreement shall be of no effect until it is duly executed by both
Purchaser and Seller. Purchaser understands and agrees that Seller shall have
the right to continue to market the Property and/or to negotiate with other
potential purchasers of the Property until the satisfaction or waiver in writing
of all conditions to the obligations of Purchaser under this Agreement.
11.21 Exclusivity. Seller agrees neither it, nor any other member of the Seller
Group will solicit, accept, negotiate, or otherwise pursue any offer related to
the sale or other transfer or conveyance of the Property unless and until this
Agreement is terminated in accordance with the provisions contained herein.
11.22 No Recordation. Purchaser shall not record this Agreement, nor any
memorandum or other notice of this Agreement, in any public records.
[SIGNATURE PAGE FOLLOWS]

 

56



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

                      SELLER:    
 
                    ROYALTON, LLC,         a Delaware limited liability company
   
 
                        By: Morgans Group LLC, its Managing Member    
 
               
 
          By: Morgans Hotel Group Co., its Managing Member    
 
                    By:   /s/ Yoav Gery                           Name: Yoav
Gery             Title:   Authorized Signatory    
 
                    PURCHASER:    
 
                    ROYALTON 44 HOTEL, L.L.C.,         a Delaware limited
liability company    
 
                    By:   /s/ Larry J. Mundy                           Name:
Larry J. Mundy             Title:   Senior Vice President    

Signature Page to Royalton Purchase and Sale Agreement

 

 



--------------------------------------------------------------------------------



 



Parent Guaranty
MORGANS GROUP LLC, a Delaware limited liability company (“Guarantor”) (which by
its execution of this Parent Guaranty acknowledges to Purchaser that it is under
common control with Seller and will derive substantial benefit from the sale of
the Property pursuant to the Agreement), agrees to and does hereby absolutely
and unconditionally guarantee the payment and performance of (i) Seller’s
obligations under the Agreement prior to Closing and (ii) after the Closing,
each of the obligations of Seller under the Agreement which survive Closing,
each of which obligations of Seller in clauses (i) and (ii) being subject to any
limitations set forth in the Agreement, if applicable, on the remedies against
Seller which are available to Purchaser upon the occurrence of a default by
Seller under the Agreement (each, an “Obligation” and collectively, the
“Obligations”). The term “Closing” as used in this Parent Guaranty shall include
a closing of the sale of the Property resulting from a suit for specific
performance.
Guarantor hereby waives any right to require Purchaser to (i) proceed against
Seller or pursue any rights or remedies with respect to the Agreement, or
(ii) pursue any other remedy whatsoever in Purchaser’s power. Purchaser shall
have the right, subject to the limitations set forth in the Agreement, to
enforce this Parent Guaranty regardless of the release or discharge of Seller by
operation of law.
The liability of Guarantor under this Parent Guaranty shall not be deemed to
have been waived, released, discharged, impaired or affected by reason of the
release or discharge of Seller in any receivership, bankruptcy, winding-up or
other creditors’ proceedings or the rejection, disaffirmance or disclaimer of
the Agreement by any party in any such action or proceeding.
Guarantor authorizes Seller, without notice or consent and without affecting,
impairing or discharging Guarantor’s liability hereunder, to from time to time
(a) renew, modify, amend, extend or discharge the provisions of the Obligations,
or of any other term contained within the Agreement, and (b) exercise or refrain
from exercising any of its rights or obligations under the Agreement, at law or
in equity. Guarantor’s liability hereunder shall not be impaired by Purchaser’s
release in whole or in part of Seller or any member in Seller (other than
Guarantor) from liability. Guarantor may not assign its obligations under this
Parent Guaranty.
Reasonable attorneys’ fees and all other costs and expenses that may be incurred
in the enforcement, or in defending the enforcement, of this Parent Guaranty
and/or the Agreement shall be paid by the prevailing party. The parties agree
that the obligation of the prevailing party to pay all attorneys’ fees and other
costs and expenses incurred in pursuing or enforcing rights under this Parent
Guaranty, or in defending any such action, whether in litigation, or with
respect to the Obligations or this Parent Guaranty, or in administrative,
bankruptcy or reorganization proceedings, shall not be subject to any cap on
liability set forth in the Agreement (nor be counted toward any such cap), and,
if the Purchaser is the prevailing party, shall constitute obligations which are
guaranteed hereunder.

 

 



--------------------------------------------------------------------------------



 



Guarantor represents and warrants to Purchaser that (i) it is a Delaware limited
liability company, duly organized, validly existing and in good standing under
the laws of the state in which it was formed, (ii) it has the power, right,
authority and legal capacity to execute and deliver this Parent Guaranty and to
fully perform and observe the terms hereof, (iii) the execution, delivery and
performance by it of this Parent Guaranty has been duly authorized by all
necessary action on behalf of Guarantor, (iv) all of the persons who execute and
deliver this Parent Guaranty on behalf of Guarantor have been duly authorized
and empowered on behalf of Guarantor so to do, (v) this Parent Guaranty is the
valid and binding obligation of Guarantor enforceable against it in accordance
with its terms, (vi) the execution, delivery and performance by it of this
Parent Guaranty will not (A) violate any provision of any of its organizational
documents, (B) require it to obtain any consent, approval or action of, or make
any filing with or give any notice to, any person, (C) violate, conflict with or
result in the breach of any of the terms of, result in a material modification
of the effect of, otherwise give any other contracting party the right to
terminate, or constitute (or with notice or lapse of time or both constitute) a
default (by way of substitution, novation or otherwise) under, any agreement to
which it or any of its affiliates (whether now or formerly existing) is a party
or by or to which any of them or any of their properties may be bound or
subject, (D) violate any order, judgment, injunction, award, decree or writ of
any governmental body, entity or authority against, or binding upon, it or any
of its affiliates or upon any of its or their properties or the business of
Guarantor or (E) violate any law, statute, code, ordinance, regulation or other
requirement of any governmental body, entity or authority, and (vii) there is no
provision in the organizational documents of Guarantor that would prevent or
limit, or is otherwise inconsistent with, Guarantor’s execution and delivery of,
and performance under, this Parent Guaranty.
All notices to be delivered to Guarantor in respect of this Parent Guaranty
shall be delivered to Guarantor at the address specified for Seller in the
Agreement to which this Parent Guaranty is attached.
Guarantor hereby absolutely, irrevocably and unconditionally covenants and
agrees that it is liable for the Obligations as a primary obligor and not merely
as a surety, and that Guarantor shall fully perform each and every term and
provision this Parent Guaranty. This Parent Guaranty is a guaranty of payment
and performance and is not a guaranty of collection. If all or any part of the
Obligations shall not be paid by Seller when the same became due and payable
Guarantor shall, promptly upon written notice by Purchaser, pay in lawful money
of the United States of America, the amount due on the Obligations to Purchaser
at Purchaser’s address as set forth in the Agreement. Such demand(s) may be made
at any time coincident with or after the time for payment of all or part of the
Obligations, and may be made from time to time with respect to the same or
different items of Obligations. It shall not be necessary for Purchaser (and
Guarantor hereby waives any rights which Guarantor may have to require
Purchaser), in order to enforce this Parent Guaranty or the obligations of
Guarantor hereunder, first to (a) institute suit or exhaust its remedies against
Seller, (b) join Seller or any others liable on the Obligations in any action
seeking to enforce this Parent Guaranty or the obligations of Guarantor
hereunder, or (c) resort to any other means of obtaining payment of the
Obligations. Purchaser shall not be required to mitigate damages or take any
other action to reduce, collect or enforce the Obligations.
The obligations of Guarantor under this Parent Guaranty shall remain in full
force and effect without regard to, and shall not be impaired or affected by:
(a) any exercise or nonexercise by Purchaser or its successors or assigns of any
right, power or remedy or the waiver of any such right, power or remedy (except
to the extent any such action, inaction, delay or omission gives Purchaser a
valid and enforceable defense against the Obligation); or (b) any action or
inaction, or any delay or omission in the exercise of any power or remedy on the
part of Purchaser (except to the extent any such action, inaction, delay or
omission gives Purchaser a valid and enforceable defense against the
Obligation).

 

 



--------------------------------------------------------------------------------



 



Further, the obligations of Guarantor under this Parent Guaranty shall remain in
full force and effect without regard to, and shall not be impaired or affected
by any bankruptcy, insolvency, reorganization, liquidation, or similar
transaction affecting Seller.
As of the date hereof, and after giving effect to this Parent Guaranty and the
contingent obligation evidenced hereby and all of Guarantor’s other obligations
(whether or not contingent), Guarantor is, and will be, solvent, and will not be
dissolved or wound-up.
If any term or provision of this Parent Guaranty or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Parent Guaranty, or the application of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each such term and
provision of this Parent Guaranty shall be valid and be enforced to the fullest
extent permitted by law, provided that the rights and obligations of the parties
are not materially altered.
This Parent Guaranty shall be binding upon and inure to the benefit of the
Purchaser and Guarantor and their respective successors, assigns and legal
representatives.
Other than notices required to be given under the Agreement, Purchaser shall not
be required to take any action of any kind or nature against Seller or its
property, or resort to any security, at any time, before Purchaser may proceed
against Guarantor under this Parent Guaranty.
Nothing in this Parent Guaranty shall give the Purchaser any right to set off
any amounts due to Purchaser with respect to any Obligations or any cost of
enforcement of the Agreement or this Parent Guaranty against any amounts owed by
Purchaser (or its affiliates) under the New Management Agreement or otherwise.

 

 



--------------------------------------------------------------------------------



 



Except to the extent any of the following rights, defenses, protections, and
claims are available to Seller by the Agreement, by law or otherwise, Guarantor
hereby expressly waives, relinquishes and releases any right, defense,
protection, claim of exoneration or other claim, and any right to assert any
right, defense, protection, claim of exoneration or other claim, in any action
brought on, arising out of or relating to this Parent Guaranty or otherwise:
(i) requiring Purchaser to proceed against or exhaust any security held from
Seller, (ii) any defense based on any legal disability or other defense of
Seller or other person or by reason of the cessation or limitation of the
liability of Seller from any cause; (iii) any defense based on any lack of
authority of the officers, directors, partners, or agents purporting to act on
behalf of Seller or any principal of Seller or any defect in the formation of
Seller or any principal of Seller; (iv) any defense based on any Purchaser’s
failure to disclose to Guarantor any information or circumstances bearing on
Seller’s financial condition or ability to perform the Obligations; and (v) all
rights and defenses arising out of any election of remedies by Purchaser, even
if/though that election of remedies has destroyed Guarantor’s rights of
subrogation and reimbursement against Seller. Without limiting the generality of
the foregoing, Guarantor hereby expressly waives (a) notice of the acceptance of
this Parent Guaranty by any person or entity and (b) notice of any adverse
change in the financial condition of Seller or of any other fact that might
increase Guarantor’s risk hereunder.

                          MORGANS GROUP LLC, a Delaware limited liability comany
              By: Morgans Hotel Group Co., its managing member      
 
          By:   /s/ Yoav Gery
 
Name: Yoav Gery    
 
              Title:   Authorized Signatory    

Signature Page to Royalton Parent Guaranty

 

 



--------------------------------------------------------------------------------



 



Annex I
Definitions
(a) As used in this Agreement, the following terms have the meanings ascribed
thereto below:
“Guest Records” shall mean guest records, profiles, histories, contact
information and preferences gathered by Manager based on the guest’s stay or
information provided by the guest during, prior to or after such stay at the
Hotel.
“Operating Equipment” shall mean chinaware, glassware, linens, silverware, and
other items of a comparable nature, and all replacements, additions and
substitutions therefor.
“Manager’s Materials” shall mean materials, files, lists, records, compilations
and methods of operation which constitute valuable proprietary information,
trade secrets and Manager’s work product, including, by way of example and not
of limitation, Guest Records, marketing techniques, customer and mailing lists
and reservation systems.
“Manager’s Tradenames” shall mean the marks “Morgans”, “A Morgans Hotel”, and
“Asia de Cuba” or any other tradenames, trademarks, service marks, symbols,
logos or designs owned or licensed by Manager or any of its affiliates
including, without limitation, the name of any restaurant, bar and/or lounge at
any Morgans Hotel, and any words or designs, marketing materials, concepts and
trade dress (such as the menu and the items thereon) related thereto; provided
that the Trademarks shall be specifically excluded from this definition.

 

 



--------------------------------------------------------------------------------



 



(b) The following terms are defined in the Section of this Agreement set forth
after such term below:

         
Additional Earnest Money
  Section 1.6(b)
Adjusting Party
  Section 4.4.14
Agreement
  Introduction
Assignment of Contracts
  Section 4.2(c)
Bargaining Unit Employees
  Section 5.6(a)
Bookings
  Section 1.1(d)
Broker
  Section 9.1
City Transfer Tax Law
  Section 4.5.2
Claiming Party
  Section 7.6(a)
Closing
  Section 4.1.1
Closing Date
  Section 4.1.1
Code
  Section 5.1(x)(i)
Collective Bargaining Agreement
  Section 5.6(f)
Confidentiality Agreement
  Section 11.1
Consumable Inventory
  Section 1.1(i)
Continuing Employees
  Sections 5.6(b)
Contribution Period
  Section 5.6(h)(i)
Cut-Off Time
  Section 4.4.11
Deed
  Section 4.2(a)
Earnest Money
  Section 1.6(b)
Effective Date
  Introduction
Employees
  Section 5.1(i)
Employment Laws
  Section 5.6(i)
Environmental Laws
  Section 5.5(b)
Equipment Leases
  Section 1.1(e)
ERISA Affiliate
  Section 5.1(x)(ii)
Escrow Agent
  Section 1.6(a)
Escrow Agreement
  Section 1.6(c)
Excluded Permits
  Section 1.1(g)
Excluded Personal Property
  Section 1.1(c)
Existing Liquor Licenses
  Section 4.10(a)
Federal WARN Act
  Sections 5.6(b)
Final Statement
  Section 4.4.14
Hazardous Substances
  Section 5.5(b)
Hotel
  Recitals
Hotel Employees
  Section 5.6(a)
Hotel Payables
  Section 4.4.6
House Bank Funds
  Section 1.1(k)
Improvements
  Recitals
Initial Earnest Money
  Section 1.6(a)
Intangibles
  Section 1.1(h)
IWA Assumption Agreement
  Section 4.2(o)
knowledge
  Section 5.2
Land
  Recitals

 

 



--------------------------------------------------------------------------------



 



         
Lease Year
  Section 4.4.5(d)
Legal Requirements
  Section 2.4(d)
Liquor Licenses
  Section 4.10(b)
Lists
  Section 5.1(h)
Losses
  Section 7.2
Management Agreement
  Section 1.7
Manager
  Section 1.7
Monetary Encumbrances
  Section 2.3(c)
Morgans PSA
  Section 1.8
New Management Agreement
  Section 1.7
New York WARN Act
  Sections 5.6(b)
No New Management Agreement Election
  Section 4.11
OFAC
  Section 5.1(h)
Order
  Section 5.1(h)
Outside Accountants
  Section 4.4.15
Outside Closing Date
  Section 4.1.1
Percentage Rent
  Section 4.4.5(d)
Permits
  Section 1.1(g)
Permitted Exceptions
  Section 2.4
Personal Property
  Section 1.1(c)
Plans
  Section 5.1(i)
Pre-Closing Date
  Section 4.1.2
Preliminary Statement
  Section 4.4
Property
  Section 1.2(a)
Property Information
  Section 3.1(a)
Purchase Price
  Section 1.4
Purchaser
  Introduction
Purchaser Indemnitees
  Section 7.2
Purchaser-Related Parties
  Section 5.6(j)
Real Property
  Recitals
Receivables
  Section 4.4.4(c)
Rent
  Section 4.4.5
Requesting Party
  Section 4.4.14
Retail Inventory
  Section 1.1(i)
Retained IP
  Section 1.1(f)
Retained Receivables
  Section 4.4.4(c)
Retirement Plan
  Section 5.6(h)(i)
Seller
  Introduction
Seller Cure Period
  Section 6.3
Seller Indemnitees
  Section 7.3
Seller-Related Parties
  Section 5.6(i)
Service Contracts
  Section 1.1(e)
Sidewalk Notices
  Section 2.6
Sidewalk Violation Fines
  Section 2.6
Space Lease
  Section 1.1(j)
State Transfer Tax Law
  Section 4.5.1

 

 



--------------------------------------------------------------------------------



 



         
Survey
  Section 2.2
Taxes
  Section 4.4.1(a)
Tenant Estoppel
  Section 5.3(b)
Title Affidavit
  Section 4.2(n)
Title Company
  Section 2.1
Title IV Plans
  Section 5.1(x)(ii)
Title Policy
  Section 2.5
Title Report
  Section 2.1
Title Update
  Section 2.1
Union
  Section 5.6(f)
Union Employee Benefit Funds
  Section 5.6(f)
Unopened Inventory
  Section 1.1(i)
Vouchers
  Section 4.4.12

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Legal Description of Land
ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of MANHATTAN, County of NEW YORK, City and State of NEW YORK, bounded
and described as follows:
BEGINNING at a point on the northerly side of WEST 43RD STREET distant 240 feet
easterly from the corner formed by the intersection of the northerly side of
WEST 43RD STREET and the easterly side of the AVENUE OF AMERICA’S;
running thence northerly parallel with the AVENUE OF AMERICA’S, 200 feet 10
inches to the southerly side of WEST 44TH STREET;
thence easterly along the southerly side of WEST 44TH STREET, 49 feet 10-1/2
inches;
thence southerly along a line form an angle of 90 degrees 02 minutes 10 seconds
on its easterly side with the southerly side of WEST 44TH STREET, 200 feet 10
inches to the northerly side of WEST 43RD STREET;
thence westerly along the northerly side of WEST 43RD STREET, 49 feet 9 inches
to the point or place of BEGINNING.

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(c)
Excluded Personal Property
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(e)-1
Service Contracts

1.  
License Agreement — Hotels and Motels, dated as of March 22, 2010, between
Royalton, LLC and American Society of Composers, Authors and Publishers

2.  
Dean & Deluca Private Label Mini Bar Purchasing Guidelines and Restrictions,
effective as of March 2, 2009, between Royalton, LLC and Dean & Deluca Brands,
Inc.

3.  
Elavon Payment Delivery Service Billing Authorization, dated as of May 7, 2010,
between Royalton, LLC and Elavon, Inc.

4.  
Service Agreement, dated as of August 31, 2009, between Royalton, LLC and PAETEC

5.  
Service Maintenance Agreement, dated as of October 7, 2010, between Micros
Retail Systems, Inc. and Royalton Hotel/44 Restaurant, LLC

6.  
Music Performance Agreement, dated as of January 24, 2003, between Royalton, LLC
and Broadcast Music, Inc.

7.  
Master Agreement for the Supply of Equipment, Software, Maintenance Services and
Professional Services, dated as of December 20, 2000, between Royalton Hotel and
MAI Systems Corporation

8.  
Operating Agreement, dated as of June 1, 2008, between Royalton Hotel and 1114
Sixth [Avenue] LLC

9.  
LodgeNet Free-to-Guest License Agreement and Addendum thereto, dated as of
January 4, 2010, between LodgeNet Interactive Corporation and Royalton, LLC

10.  
LodgeNet Content and System Maintenance Agreement and Addendum thereto, dated as
of January 4, 2010, between LodgeNet Interactive Corporation and Royalton, LLC

11.  
LodgeNet Work Order (FTG Receiving Equipment), dated as of January 4, 2010,
between LodgeNet Interactive Corporation and Royalton, LLC

12.  
LodgeNet Work Order (Headend Investment), dated as of January 4, 2010, between
LodgeNet Interactive Corporation and Royalton, LLC

13.  
Consulting Agreement, dated as of August 31, 2010 (effective as of July 1,
2010), between 43rd Restaurant LLC and Contemporary Cocktails, Inc.

14.  
Master Services Agreement, dated as of July 30, 2010, between RCN Telecom
Services, Inc. and Royalton, LLC

15.  
Computer Services Agreement, dated as of November 8, 2010, between Eleven
Wireless, Inc. and Royalton, LLC

 

 



--------------------------------------------------------------------------------



 



16.  
(iPad) Software License and Maintenance Agreement, dated as of June  _____,
2010, between Intelity Solutions, LLC and Morgans Group Management LLC

17.  
Linen Service Agreement, dated as of November 9, 2010, between Prestige
Hospitality Services and Morgans Hotel Group

18.  
Customer Care Services Agreement, dated as of November 2, 2009, between Sunray
Technology Ventures Inc. and Royalton Hotel

19.  
The TeleManager Program Services Modification Agreement, dated as of October 28,
2010, between Royalton and Systems Design & Development, Inc.

20.  
Avero Slingshot Master Subscription Agreement, dated as of September 11, 2007,
between Morgans Hotel Group and Avero

21.  
Consultant Services Agreement (Interior Design), dated as of February 28, 2006,
between Royalton, LLC and Roman and Williams Building Interiors

22.  
Consultant Services Agreement (Interior Design), dated as of October 16, 2006,
between Royalton, LLC and Studio CMP

23.  
Consultant Services Agreement (Interior Design), dated as of January 2, 2007,
between Royalton, LLC and Roman and Williams Building Interiors

24.  
Consultant Services Agreement (Interior Design), dated as of April 30, 2010,
between Royalton, LLC and Own Entity, LLC

25.  
Music Services Agreement, dated as of March 19, 2008, between Morgans Hotel
Group and Sauce Industries, LLC (d/b/a Gray V)

26.  
Agreement between Owner and Executive Architect, dated as of September 22, 2006,
between Royalton, LLC and R Wade Johnson Design Inc.

27.  
OpenTable Client Agreement, dated as of September 11, 2007, between OpenTable,
Inc. and Brasserie Forty-Four, including Exhibit C to OpenTable Client Agreement
— Product & Services Order Form, dated as of July 22, 2008

28.  
SESAC LLC Hotel, Motel & Resort Performance License, effective as of January 1,
2008, between SESAC LLC and Royalton, LLC

29.  
Document Storage Agreement, dated as of February 27, 2006, between GRM
Information Management Services and Royalton Hotel

30.  
Contract for the Removal of Non-Hazardous Trade Waste, effective as of April 1,
2009, between Royalton Hotel and IESI NY Corporation

31.  
Self-Service Storage Facility Occupancy Agreement, dated as of March 31, 2011,
between Manhattan Mini Storage LLC and Brasserie 44

32.  
Automatic Payment Non-Participation Addendum, dated as of November 29, 2007,
between 43rd Restaurant LLC dba Brasserie 44 and Shift4 Corporation

33.  
Armored Car Service Agreement, dated as of February 1, 2010, between Garda CL
Atlantic, Inc. and The Royalton Hotel

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(e)-2
Equipment Leases

1.  
Lease Agreement, dated as of August 23, 2010, between Royalton, LLC and LDI
Color Toolbox

2.  
Pitney Bowes Agreement, dated as of May 9, 2007, between 44th Hotel Associates
and Pitney Bowes Credit Corporation

3.  
(iPad) Software License and Maintenance Agreement, dated as of June  _____,
2010, between Intelity Solutions, LLC and Morgans Group Management LLC

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(f)
Intellectual Property

              REGISTRATION NUMBER     TRADEMARK   (APPLICATION NUMBER)   COUNTRY
ROYALTON
  1974811
(74/641687)   USA
ROYALTON
  3829913
(76/698270)   USA
44
  N/A
(85/110574)   USA
FORTY FOUR
  N/A [Common Law Mark]   USA
BAR 44 44 & Design
(LOGO) [c19245c1924504.gif]
  3484470
(77/369297)   USA
BRASSERIE 44 44 & DESIGN
(LOGO) [c19245c1924505.gif]
  3484475
(77/369393)   USA
ROYALTON
  000806752
(000806752)   European Community
ROYALTON
  000865147
(000865147)   European Community
ROYALTON
  2148931
(2148931)   United Kingdom
ROYALTON
  2168832
(2168832)   United Kingdom
THE ROYALTON HOTEL
  2130038
(2130038)   United Kingdom
ROYALTON
  393139
(2008730766)   Russian Federation

 

 



--------------------------------------------------------------------------------



 



Schedule 1.2(b)(vi)
Space Lease
Amended and Restated Lease Agreement between Royalton, LLC and 43rd Restaurant
LLC dated as of August 31, 2000 (for leased restaurant)

 

 



--------------------------------------------------------------------------------



 



Schedule 2.6
Sidewalk Violations

1.  
Sidewalk Violation Number 42542, filed July 23, 1987.
  2.  
Sidewalk Violation Number 76402, filed May 15, 2000.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.1(a)
Due Diligence Items

1.  
Hotel Contracts. As applicable, hotel specific purchasing agreements,
maintenance contracts, union contracts, and other labor agreements.

2.  
Licenses and Permits. Copies of all requested operating licenses including the
liquor license and related documents.

3.  
Leases. Copies of all leases affecting the Property or any portion thereof
including, but not limited to, ground, equipment and capital leases.

4.  
Reports. If available, copies of most current reports on toxic materials to
include hazardous waste, asbestos and PCBs. Copies of most current reports
related to the physical condition of the Property.

5.  
Plans. All available plans, specifications, permits and certificates of
occupancy.

6.  
Capital Expenditures. Listing of all capital expenditures and improvements made
to the Property during the last three years including date of expenditures and
cost. Capital budget, if available, covering current year. Status of all capital
expenditure programs and projects currently underway.

7.  
Financials. All requested books, files, financial statements, group sales and
reservation reports and records relating to the operation of the Property,
including, but not limited to:

  •  
Operating budgets for the current year and previous year.

  •  
Monthly financial statements for the current year to date and the three (3)
prior years, with comparisons of actual to budget to prior year results
(audited, if available). These reports should include a detailed market
segmentation summary.

  •  
Projected year-end operating results (shown monthly and year-end) for the
current calendar year.

  •  
Copies of the current year and previous year marketing plans.

  •  
Copies of all group-booking reports and pace reports.

  •  
Schedule of aged accounts receivable as of the most recent month and year-end
with explanations for any accounts over $1,000 and 60 days old.

  •  
Schedule of accounts payable and accrued liabilities as of the most recent
month-end and year-end.

  •  
Detail of any amounts due from/to management company, including but not limited
to, fees, corporate charges, and any reimbursable.

 

 



--------------------------------------------------------------------------------



 



  •  
Schedule of any known security deposits, advance deposits, prepaid rent, gift
certificates, tenant security deposits and unearned income as of the most recent
month-end.

  •  
Bank reconciliations for the past six months.

  •  
Schedule of existing insurance coverage and historic loss runs for the last
three (3) full policy years and current stub year.

8.  
Employees.

  •  
List of employees, subject to union restrictions, to include position, tenure
and compensation and any employee contracts and benefits.

  •  
Collective bargaining agreements.

  •  
Employee handbook.

  •  
Record of recent written grievances.

  •  
Recent historic and pending written Workmen’s Comp claims.

9.  
Guest Satisfactions. Copies of most recent guest satisfaction surveys.

10.  
Utility Bills. Copies of the most recent utility bills relating to the Real
Property.

11.  
Tax Bills. Copies of the most recent tax bills relating to the Real Property and
a description of any items in dispute. Any tax abatement proceedings in
progress.
  12.  
Tax Filings. Copies of business/gross receipt tax or other local tax filings.

13.  
Existing Title Commitment/Policy. Copies of the most recent title policy or
commitment with copies of all exception documents (including unrecorded leases),
and UCC searches (with copies of financing statements).

14.  
Survey. A copy of the most current on-the-ground as-built survey of the Real
Property.

15.  
Litigation. List of all threatened (in writing), pending and existing litigation
involving the Real Property and/or the Seller or the property manager. If
available, summary of crime and accident reports for the most recent
twelve-month period.

16.  
Compliance. Correspondence from any governmental authority regarding legal
compliance.

17.  
Star Reports. Updated STAR Competitive Set Reports.

 

 



--------------------------------------------------------------------------------



 



Schedule 3.2
Reports

1.  
Zoning Report, dated as of June 21, 2005, prepared by Zoning Info, Inc. for
Wachovia Bank, N.A., its successors and assigns

2.  
LL11/98 Report of Periodic Inspection of Exterior Walls and Appurtenances for
Cycle 6 Examinations at 44 West 44th Street, Manhattan, filed as of January 31,
2007, prepared by Hugh Robotham, Architect, P.C.

3.  
Property Condition Report, dated as of January 31, 2011, prepared by EMG, Inc.
for Morgans Group LLC

4.  
Phase I Environmental Site Assessment, dated as of January 31, 2011, prepared by
EMG, Inc. for Morgans Group LLC

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(i)
Employee Matters
Collective Bargaining and Union Agreements

  1.  
Collective Bargaining Agreement, for the period of July 1, 2006 through June 30,
2012, by and between Hotel Association of New York City, Inc. and the New York
Hotel & Motel Trades Council, AFL-CIO

  2.  
Agreement, dated as of February 2011, by and between the New York Hotel & Motel
Trades Council, AFL-CIO and Morgans Hotel Group on behalf of the Royalton Hotel

  3.  
Agreement, dated as of September 22, 2010, by and between The Royalton Hotel and
the New York Hotel & Motel Trades Council, AFL-CIO

  4.  
Agreement, dated as of March 28, 2008, by and between the New York Hotel & Motel
Trades Council, AFL-CIO and Morgans Hotel Group

  5.  
Agreement, dated as of July 7, 2010, by and between Morgans Hotel Group on
behalf of the Royalton Hotel and the New York Hotel and Motel Trades Council,
AFL-CIO

  6.  
Agreement, dated as of May 25, 2007, by and between the New York Hotel & Motel
Trades Council, ALF-CIO and the Royalton Hotel

  7.  
Me Too Agreement, dated as of August 9, 2005, by and between the Morgans Hotel
Group, LLC and the New York Hotel & Motel Trades Council, AFL-CIO

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(m)
Reward Points Plans

1.  
Rewards Participation Agreement, dated as of June 1, 2009 by and between
American Express Travel Related Services Company, Inc. and Morgans Group LLC

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(o)
Transferable Licenses, Franchises and Permits
Permits

  1.  
The City of New York Department of Buildings Certificate of Occupancy #108520
issued on December 20, 1995, for a cellar, mezzanine, penthouse, roof, and
twelve story fireproof building hotel

  2.  
The City of New York Department of Buildings Place of Assembly/Certificate of
Operation No. 104635600 for an eating and drinking establishment

  3.  
Department of Buildings of New York City, Elevator Inspection/Test Report for
Nos. 1P6824, 1P6825 and 1P6826 Passenger Elevators, dated as of November 29,
2010

  4.  
Department of Buildings, Freight & Sidewalk Elevator Inspection Certificate
#1S2964, dated as of November 29, 2010

  5.  
Isseks Bros., Inc. Certificate of Compliance with local law regarding water tank
sanitization and chlorination, dated November 3, 2010

  6.  
Fire Department, City of New York, Bureau of Fire Prevention, FPIMS Account No.
98072812, Fire Safety Test Certificate for 2 Stand Pipe Siamese Connections,
dated as of March 9, 2011

  7.  
The City of New York Department of Health and Mental Hygiene, Food Service
Establishment Permit with FDM, ordered as of March 16, 2011 by Royalton, LLC

  8.  
Fire Department, City of New York, Bureau of Fire Prevention AC Permit
Roof/Ceiling, issued November 17, 2010

Uncured Violations
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(p)
Special Tax Assessments and Agreements Relating to Taxes
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 5.1(z)(vi)
Non-Qualified Deferred Compensation Plans
None.

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Deed
(see attached)

 

 



--------------------------------------------------------------------------------



 



BARGAIN AND SALE DEED
FROM
ROYALTON, LLC
TO
ROYALTON 44 HOTEL, L.L.C.
Location of Property:

     
Street Address:
  44 West 44th Street
County:
  New York
State:
  New York
Block:
  1259
Lot:
  0011

Record and Return to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Attention: Andrew A. Lance, Esq.
Telecopy: 212-351-4035

              Tax Notices to:                                                  
              Attention:
 
    Telecopy:
 
   

 

 



--------------------------------------------------------------------------------



 



BARGAIN AND SALE DEED
THIS INDENTURE, made as of the  _____  day of  _____, 2011 by ROYALTON, LLC, a
Delaware limited liability company, having an address at  _____  (“Grantor”), in
favor of ROYALTON 44 HOTEL, L.L.C., a Delaware limited liability company, having
an address at  _____  (“Grantee”),
WITNESSETH, that Grantor, in consideration of Ten Dollars ($10.00) and other
good and valuable consideration paid by Grantee, the receipt and sufficiency of
which are hereby acknowledged, does hereby grant and release unto Grantee and
its successors and assigns, forever, all that certain plot, piece or parcel of
land lying and being in the County of New York, State of New York, as more
particularly described on Exhibit A attached hereto and made a part hereof (the
“Land”) (being the same premises conveyed to the Grantor by deed recorded on
April 11, 1996 in Reel 2312, page 1835) and all buildings, structures and other
improvements located on the Land (collectively with the Land, the “Property”);
TOGETHER with all right, title and interest, if any, of Grantor in and to any
strips or gores adjoining the Property, any streets and roads abutting the
Property to the center lines thereof; and
TOGETHER with the appurtenances and all the estate and rights of Grantor in and
to the Property;
TO HAVE AND TO HOLD the Property unto Grantee and its successors and assigns,
forever.
Grantor, in compliance with Section 13 of the Lien Law, covenants that Grantor
will receive the consideration for this conveyance and will hold the right to
receive such consideration as a trust fund to be applied first for the purpose
of paying the cost of the improvement and will apply the same first to the
payment of the cost of the improvement before using any part of the total of the
same for any other purpose.
[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Grantor has duly executed this indenture as of the date
first above written.

                  ROYALTON, LLC
a Delaware limited liability company    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



         
STATE OF NEW YORK
  )  
 
  )     ss:
COUNTY OF NEW YORK
  )  

On the  _____  day of in the year 2011, before me, the undersigned, a Notary
Public in and for the above referenced State, personally appeared  _____,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person on behalf of which
the individual acted, executed the instrument.

         
 
 
 
Notary Public    

 

 



--------------------------------------------------------------------------------



 



Exhibit A to Deed
Description of Land
44 West 44th Street, Block 1259, Lot 0011
ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE
BOROUGH OF MANHATTAN, COUNTY, CITY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED
AS FOLLOWS:
BEGINNING AT A POINT ON THE NORTHERLY SIDE OF WEST 43RD STREET, DISTANT 240 FEET
EASTERLY FROM THE CORNER FORMED BY THE INTERSECTION OF THE NORTHERLY SIDE OF
WEST 43RD STREET AND THE EASTERLY SIDE OF AVENUE OF THE AMERICAS;
RUNNING THENCE NORTHERLY PARALLEL WITH THE AVENUE OF THE AMERICAS, 200 FEET 10
INCHES TO THE SOUTHERLY SIDE OF WEST 44TH STREET;
THENCE EASTERLY ALONG THE SOUTHERLY SIDE OF WEST 44TH STREET, 49 FEET 10-1/2
INCHES;
THENCE SOUTHERLY ALONG A LINE FORMING AN ANGLE OF 90° 02’ 10” ON ITS EASTERLY
SIDE WITH THE SOUTHERLY SIDE OF WEST 44TH STREET, 200 FEET 10 INCHES TO THE
NORTHERLY SIDE OF WEST 43RD STREET;
THENCE WESTERLY ALONG THE NORTHERLY SIDE OF WEST 43RD STREET, 49 FEET 9 INCHES
TO THE POINT OR PLACE OF BEGINNING.

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Bill of Sale
BILL OF SALE
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ROYALTON, LLC, a Delaware limited liability company (“Seller”), in
connection with the sale of certain real property located in New York, New York,
which is more particularly described in that certain Purchase and Sale Agreement
dated as of  _____, 2011 (“Purchase Agreement”), between Seller and ROYALTON 44
HOTEL, L.L.C., a Delaware limited liability company (“Purchaser”), hereby
grants, assigns, transfers, conveys and delivers to Purchaser, without recourse
and without any representation or warranty (including warranty of use and
warranty, express or implied, as to merchantability and fitness for any purpose)
except as expressly set forth in the Purchase Agreement, all of Seller’s right,
title and interest in and to the “Personal Property”, “Consumable Inventory” and
the “Receivables” assigned pursuant to Section 4.4.4(c) of the Purchase
Agreement, as such terms are defined in the Purchase Agreement and, in each
case, solely to the extent the “Personal Property”, “Consumable Inventory” and
“Receivables” are included in the definition of “Property” in the Purchase
Agreement. This Bill of Sale shall be governed by the laws of the State of New
York.
[Signature on following page]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of  _____, 2011.

                  SELLER:    
 
                ROYALTON, LLC,         a Delaware limited liability company    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit B-2
Form of Bill of Sale for Alcoholic Beverages (Seller)
BILL OF SALE (LIQUOR INVENTORY)
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ROYALTON, LLC, a Delaware limited liability company (“Seller”), in
connection with the sale of certain real property located in New York, New York,
which is more particularly described in that certain Purchase and Sale Agreement
dated as of  _____, 2011 (“Purchase Agreement”), between Seller and ROYALTON 44
HOTEL, L.L.C., a Delaware limited liability company (“Purchaser”), hereby
grants, assigns, transfers, conveys and delivers to  _____, without recourse and
without any representation or warranty (including warranty of use and warranty,
express or implied, as to merchantability and fitness for any purpose) except as
expressly set forth in the Purchase Agreement, all of Seller’s right, title and
interest in and to the “Unopened Inventory” (as such term is defined in the
Purchase Agreement) that consists of alcoholic beverages. Attached hereto as
Exhibit A is evidence of payment by Seller of any sales tax payable with respect
to the Unopened Inventory being transferred hereunder. This Bill of Sale shall
be governed by the laws of the State of New York.
[Signature on following page]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller has executed this Bill of Sale (Liquor Inventory) as
of  _____, 2011.

                  SELLER:    
 
                ROYALTON, LLC,         a Delaware limited liability company    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Evidence of Payment of Sales Tax

 

 



--------------------------------------------------------------------------------



 



Exhibit B-3
Form of Bill of Sale for Alcoholic Beverages (43rd Restaurant LLC)
BILL OF SALE (LIQUOR INVENTORY)
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, in connection with the sale of certain real property located in
New York, New York, which is more particularly described in that certain
Purchase and Sale Agreement dated as of  _____, 2011 (“Purchase Agreement”),
between ROYALTON, LLC, a Delaware limited liability company and ROYALTON 44
HOTEL, L.L.C., a Delaware limited liability company (“Purchaser”), 43RD
RESTAURANT LLC, a Delaware limited liability company hereby grants, assigns,
transfers, conveys and delivers to  _____, without recourse and without any
representation or warranty (including warranty of use and warranty, express or
implied, as to merchantability and fitness for any purpose) except as expressly
set forth in the Purchase Agreement, all of 43rd Restaurant LLC’s right, title
and interest in and to the “Unopened Inventory” (as such term is defined in the
Purchase Agreement) that consists of alcoholic beverages. Attached hereto as
Exhibit A is evidence of payment by 43rd Restaurant LLC of any sales tax payable
with respect to the Unopened Inventory being transferred hereunder. This Bill of
Sale shall be governed by the laws of the State of New York.
[Signature on following page]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller has executed this Bill of Sale (Liquor Inventory) as
of  _____, 2011.

                  SELLER:    
 
                43RD RESTAURANT LLC,         a Delaware limited liability
company    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Evidence of Payment of Sales Tax

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Assignment of Contracts
ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS,
BOOKINGS AND INTANGIBLES
THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, BOOKINGS AND INTANGIBLES
(this “Assignment”) is made as of  _____, 2011, by ROYALTON, LLC, a Delaware
limited liability company (“Seller”), in favor of ROYALTON 44 HOTEL, L.L.C., a
Delaware limited liability company (“Purchaser”).
RECITALS
A. Seller is the owner of certain property commonly known as the “Royalton”
located at 44 West 44th Street, New York, New York.
B. Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated as of  _____, 2011 (as may be amended, the “Purchase
Agreement”), pursuant to which Seller has agreed to sell and Purchaser has
agreed to purchase the real property described in Schedule 1.1(a) attached
thereto and the improvements located thereon, on the terms and conditions stated
in the Purchase Agreement. All terms not otherwise defined herein shall have the
meaning assigned to them in the Purchase Agreement.
C. Pursuant to the Purchase Agreement, Seller has agreed to assign to Purchaser
all of Seller’s right, title and interest to (a) the Service Contracts that
Purchaser has elected to assume under the Purchase Agreement (the “Assumed
Service Contracts”), as set forth on Annex 1 attached hereto (b) the Bookings,
and (c) the Intangibles.
NOW, THEREFORE, Seller and Purchaser agree as follows:
1. Assignment. Seller hereby sells, assigns, transfers and conveys to Purchaser,
without recourse and without representation or warranty (except to the extent
expressly provided in the Purchase Agreement, as to which all of the limitations
set forth in the Purchase Agreement shall apply), all of Seller’s right, title
and interest in and to (a) the Assumed Service Contracts, (b) the Bookings and
(c) the Intangibles.
2. Assumption. Purchaser hereby assumes the benefits of Seller and assumes and
agrees to be bound by all of the covenants, obligations, liabilities, and
burdens of Seller that arise or accrue from and after the date of this
Assignment under or in connection with (a) the Assumed Service Contracts,
(b) the Bookings, and (c) the Intangibles. This Assignment is made by Seller
without recourse and without any express or implied representation or warranty
whatsoever (except to the extent expressly provided in the Purchase Agreement,
as to which all of the limitations set forth in the Purchase Agreement shall
apply).
3. Successors. This Assignment shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and assigns.

 

 



--------------------------------------------------------------------------------



 



4. Governing Law. This Assignment shall be governed by the laws of the State of
New York.
5. Further Assurances. Seller and Purchaser agree to execute such other
documents and perform such other acts as may be reasonably necessary or proper
and usual to effect this Assignment.
6. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and both of which together shall constitute one and
the same instrument.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Purchaser and Seller have executed this Assignment as of the
date first above written.

                  SELLER:    
 
                ROYALTON, LLC,         a Delaware limited liability company    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
        PURCHASER:    
 
                ROYALTON 44 HOTEL, L.L.C.,         a Delaware limited liability
company    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Annex 1
Assumed Service Contracts
[to be completed at Closing]

 

 



--------------------------------------------------------------------------------



 



Exhibit D
[Intentionally Omitted]

 

 



--------------------------------------------------------------------------------



 



Exhibit E
Form of FIRPTA Certificate
CERTIFICATION OF NON-FOREIGN STATUS

A.  
Federal FIRPTA Certificate

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”)
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including Code
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by  _____  (the “Transferor”) the undersigned hereby certifies the
following on behalf of the Transferor:
1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and the Income Tax
Regulations promulgated thereunder);
2. Transferor’s U.S. tax identification number is  _____; and
3. Transferor’s office address is  _____.
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Transferor understands that Transferee is relying on this certification in
determining whether withholding is required upon said transfer.

 

 



--------------------------------------------------------------------------------



 



Under penalty of perjury the undersigned declare that they have examined this
certification and to the best of their knowledge and belief it is true, correct
and complete, and they further declare that they have authority to sign this
certification on behalf of Transferor.
Dated as of ___________, 2011

                  TRANSFEROR:    
 
                ____________________________________________________________,  
      a ___________________________________________________________    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



Exhibit F
Form of Title Affidavit
TITLE AFFIDAVIT
Title No. 3111-00129
The undersigned (“Owner”) hereby certifies that, to the best of its knowledge:
1. That there are no leases or occupancy agreements (recorded or unrecorded)
affecting the premises described on Exhibit A (the “Real Property”), or other
parties in possession, except as shown on the attached Exhibit B. As to those
items set forth on Exhibit B, there are no options to purchase, rights of first
refusal or rights of first offer to purchase the Real Property or similar rights
with respect to the Real Property contained in the respective leases and/or
agreements other then specifically indicated on Exhibit B or as may be set forth
in the leases or occupancy agreements.
2. There are no unrecorded claims against the Real Property, nor any set of
facts by reason of which title to the Real Property might be disputed or
questioned, and Owner has been in peaceable and undisputed possession of the
Real Property since title was acquired.
3. There has not been any construction, repairs, alterations or improvements
made, ordered or contracted to be made on or to the Real Property, nor materials
ordered therefor within the last one hundred twenty (120) days, which has not
been paid for; nor are there any fixtures attached to the Real Property which
have not been paid for in full; and that there are no outstanding or disputed
claims for any such work or item; except as shown on attached Exhibit C.
4. There has been no work done upon the Real Property by the City of New York,
nor has the City of New York made any demand for any such work that may result
in charges by the New York City Department of Rent and Housing Maintenance, or
charges by the New York City Department of Environmental Protection for water
tap closings or any related work, whether or not such charges are liens against
the property which this policy insures.
5. No fee for an inspection, re-inspection, examination or service performed by
the New York City Department of Buildings have been levied, charged, created or
incurred that may become a lien on the Real Property. (See Section 26-128 of the
Administrative Code of New York).
6. There are no other liens issued pursuant to the Administrative Code of the
City of New York which may affect the Real Property.

 

 



--------------------------------------------------------------------------------



 



7. The unrecorded lease between Royalton, LLC and Ian Schrager Hotel Management
LLC, dated July 28, 1998 (as described in Exception 4 of Schedule B-1 to the
title report dated February 24, 2011) is terminated/expired and the tenant no
longer remains in possession of space at the Real Property.
This affidavit is made for the purpose of aiding Chicago Title Insurance Company
and First American Title Insurance Companies (the “Title Companies”) in
determining the insurability of title to the Real Property and to induce the
Title Companies to issue a policy of title insurance to ROYALTON 44 HOTEL,
L.L.C., a Delaware limited liability company (“Purchaser”), in connection with
Purchaser’s acquisition of the Real Property from Owner. The undersigned avers
the foregoing statements are true and correct to the best of its knowledge;
provided that, the foregoing statements are made by the undersigned solely as of
 _____, 2011, and the accuracy of such statements shall not be extended beyond
such date.
As used herein, “to the best of its knowledge” shall mean the actual knowledge
of Richard Szymanski (provided that, in no event shall such person have any
personal liability arising under this affidavit), without any duty of inquiry or
investigation, and expressly excluding the knowledge of any other shareholder,
partner, member, trustee, beneficiary, director, officer, manager, employee,
agent or representative of Owner or any of its affiliates.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



EXECUTED this  _____  day of  _____, 2011.

                  OWNER:    
 
                ROYALTON, LLC,         a Delaware limited liability company    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



         
STATE OF NEW YORK
  )  
 
  )     ss:
COUNTY OF NEW YORK
  )  

On the  _____  day of in the year 2011, before me, the undersigned, a Notary
Public in and for the above referenced State, personally appeared  _____,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person on behalf of which
the individual acted, executed the instrument.

         
 
 
 
Notary Public    

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Real Property
ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of MANHATTAN, County of NEW YORK, City and State of NEW YORK, bounded
and described as follows:
BEGINNING at a point on the northerly side of WEST 43RD STREET distant 240 feet
easterly from the corner formed by the intersection of the northerly side of
WEST 43RD STREET and the easterly side of the AVENUE OF AMERICA’S;
running thence northerly parallel with the AVENUE OF AMERICA’S, 200 feet 10
inches to the southerly side of WEST 44TH STREET;
thence easterly along the southerly side of WEST 44TH STREET, 49 feet 10-1/2
inches;
thence southerly along a line form an angle of 90 degrees 02 minutes 10 seconds
on its easterly side with the southerly side of WEST 44TH STREET, 200 feet 10
inches to the northerly side of WEST 43RD STREET;
thence westerly along the northerly side of WEST 43RD STREET, 49 feet 9 inches
to the point or place of BEGINNING.

 

 



--------------------------------------------------------------------------------



 



Exhibit B

Leases on Real Property
None.

 

 



--------------------------------------------------------------------------------



 



Exhibit G
Form of IWA Assumption Agreement
IWA ASSUMPTION AGREEMENT
This IWA Assumption Agreement ( “IWA AA”) is made and entered into as of this
 _____  day of  _____, 2011, by and among Royalton, LLC, a Delaware limited
liability company (the “Seller”), which owns the hotel located at 44 West 44th
Street, New York, NY commonly known as “Royalton” (the “Hotel”), whose manager,
Morgans Hotel Group Management LLC, a Delaware limited liability company (the
“Manager”), is the employer of the bargaining unit employees employed at the
Hotel (the “Employees”), Royalton 44 Hotel, L.L.C., a Delaware limited liability
company (“Buyer”), and New York Hotel and Motel Trades Council, AFL-CIO (the
“Union”).
WHEREAS, Buyer has agreed to purchase the Hotel from Seller pursuant to that
certain Purchase and Sale Agreement date as of  ____________, 2011, (the
“Purchase Agreement”) and Manager shall operate the Hotel for Buyer and shall
employ the Employees;
WHEREAS, Seller and Manager are bound to a collective bargaining agreement known
as the Industry Wide Agreement between the Union and the Hotel Association of
New York City, Inc. for a term of July 1, 2006 through June 30, 2012 (“IWA”);
WHEREAS, Article 59 of the IWA also provides that an owner of a hotel that is
not the employer shall be bound by the Successor and Assigns provisions of the
IWA and the arbitration provisions thereof as they relate to any dispute
regarding the Successor and Assigns provision and shall agree to retain all
bargaining unit employees, whose employment will continue uninterrupted without
loss of seniority, compensation, benefits, or other terms and conditions of
employment, subject to the IWA and applicable law;

 

 



--------------------------------------------------------------------------------



 



IT IS NOW THEREFORE AGREED THAT:

  1.  
Effective at the closing of the sale of the Hotel from Seller to Buyer
(“Closing”), Buyer, which will not be the employer of any Employees, agrees that
it has assumed and adopted, and is bound by, the Successors and Assigns
provisions of the IWA and the arbitration provisions thereof as they relate to
any dispute regarding the Successors and Assigns provisions and agrees to cause
Manager to retain all bargaining unit employees, whose employment will continue
uninterrupted without loss of seniority, compensation, benefits, or other terms
and conditions of employment, subject to the IWA and applicable law.

  2.  
Manager, as the employer of the Employees following the Closing, agrees that
effective at Closing, it will continue to be bound by all terms and conditions,
both economic and non-economic, of the IWA.

  3.  
Nothing herein shall modify or limit the rights and obligations between Buyer
and Seller that survive the Closing as set forth in their Purchase and Sale
Agreement.

  4.  
Effective immediately, any and all disputes between the Union and any party
hereto regarding this IWA AA shall be subject to Article 26 of the IWA, the
entirety of which is incorporated herein by reference.

  5.  
This Agreement may be signed in counterparts, each of which shall be deemed an
original.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS THEREOF, the parties have duly executed this IWA AA as of the date
set forth above.

                          ROYALTON 44 HOTEL, L.L.C.   ROYALTON, LLC    
 
                       
By:
          By:                              
 
  Name:           Name:        
 
  Title:  
 
      Title:  
 
   
 
     
 
         
 
   
 
                        NEW YORK HOTEL AND MOTEL   MORGANS HOTEL GROUP    
TRADES COUNCIL, AFL-CIO   MANAGEMENT LLC    
 
                       
By:
          By:                              
 
  Name:           Name:        
 
  Title:  
 
      Title:  
 
   
 
     
 
         
 
   

Assumption Agreement\IWA Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



Exhibit H
[Intentionally Omitted]

 

 



--------------------------------------------------------------------------------



 



Exhibit I
Pro Forma Title Policy

      American Land Title Association   Owner’s Policy           Policy No:
3111-00129

OWNER’S POLICY OF TITLE INSURANCE
Issued by
CHICAGO TITLE INSURANCE COMPANY
Any notice of claim and any other notice or statement in writing required to be
given the Company under this Policy must be given to the Company at the address
shown in Section 18 of the Conditions.
COVERED RISKS
SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FROM COVERAGE CONTAINED
IN SCHEDULE B, AND THE CONDITIONS, CHICAGO TITLE INSURANCE COMPANY, a Nebraska
corporation (the “Company”) insures, as of Date of Policy and, to the extent
stated in Covered Risks 9 and 10, after Date of Policy, against loss or damage,
not exceeding the Amount of Insurance, sustained or incurred by the Insured by
reason of:

1.  
Title being vested other than as stated in Schedule A.

2.  
Any defect in or lien or encumbrance on the Title. This Covered Risk includes
but is not limited to insurance against loss from

  (a)  
A defect in the Title caused by

  (i)  
forgery, fraud, undue influence, duress incompetency, incapacity, or
impersonation;

  (ii)  
failure of any person or Entity to have authorized a transfer or conveyance;

  (iii)  
a document affecting Title not properly created, executed, witnessed, sealed,
acknowledged, notarized, or delivered;

  (iv)  
failure to perform those acts necessary to create a document by electronic means
authorized by law;

  (v)  
a document executed under a falsified, expired, or otherwise invalid power of
attorney;

  (vi)  
a document not properly filed, recorded, or indexed in the Public Records
including failure to perform those acts by electronic means authorized by law;
or

  (vii)  
a defective judicial or administrative proceeding.

  (b)  
The lien of real estate taxes or assessments imposed on the Title by a
governmental authority due or payable, but unpaid.

  (c)  
Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land. The term “encroachment” includes encroachments of existing
improvements located on the Land onto adjoining land, and encroachments onto the
Land of existing improvements located on adjoining land.

3.  
Unmarketable Title.

4.  
No right of access to and from the Land.

5.  
The violation or enforcement of any law, ordinance, permit, or governmental
regulation (including those relating to building and zoning) restricting,
regulating, prohibiting, or relating to

  (a)  
the occupancy, use, or enjoyment of the Land;

  (b)  
the character, dimensions, or location of any improvement erected on the Land;

 

 



--------------------------------------------------------------------------------



 



      American Land Title Association   Owner’s Policy           Policy No:
3111-00129

  (c)  
the subdivision of land; or
    (d)  
environmental protection

   
if a notice, describing any part of the Land, is recorded in the Public Records
setting forth the violation or intention to enforce, but only to the extent of
the violation or enforcement referred to in that notice.

6.  
An enforcement action based on the exercise of a governmental police power not
covered by Covered Risk 5 if a notice of the enforcement action, describing any
part of the Land, is recorded in the Public Records, but only to the extent of
the enforcement referred to in that notice.

7.  
The exercise of the rights of eminent domain if a notice of the exercise,
describing any part of the Land, is recorded in the Public Records.

8.  
Any taking by a governmental body that has occurred and is binding on the rights
of a purchaser for value without Knowledge.

9.  
Title being vested other than as stated Schedule A or being defective

  (a)  
as a result of the avoidance in whole or in part, or from a court order
providing an alternative remedy, of a transfer of all or any part of the title
to or any interest in the Land occurring prior to the transaction vesting Title
as shown in Schedule A because that prior transfer constituted a fraudulent or
preferential transfer under federal bankruptcy, state insolvency, or similar
creditors’ rights laws; or

  (b)  
because the instrument of transfer vesting Title as shown in Schedule A
constitutes a preferential transfer under federal bankruptcy, state insolvency,
or similar creditors’ rights laws by reason of the failure of its recording in
the Public Records

  (i)  
to be timely, or

  (ii)  
to impart notice of its existence to a purchaser for value or to a judgment or
lien creditor.

10.  
Any defect in or lien or encumbrance on the Title or other matter included in
Covered Risks 1 through 9 that has been created or attached or has been filed or
recorded in the Public Records subsequent to Date of Policy and prior to the
recording of the deed or other instrument of transfer in the Public Records that
vests Title as shown in Schedule A.

The Company will also pay the costs, attorneys’ fees, and expenses incurred in
defense of any matter insured against by this Policy, but only to the extent
provided in the Conditions.
IN WITNESS WHEREOF, CHICAGO TITLE INSURANCE COMPANY has caused this policy to be
signed and sealed by its duly authorized officers.

             
Issued by:
CHICAGO TITLE INSURANCE COMPANY
711 3RD AVE, 5TH FLOOR
NEW YORK, NY 10017-4014
Tel (212) 880-1200    Fax (212) 880-1400

Countersigned
  (STAMP) [c19245c1924501.gif]    CHICAGO TITLE INSURANCE COMPANY              
By:   /s/ Raymond R. Quirk                   Raymond R. Quirk
President               By:    /s/ Michael L. Gravelle              
 
          Michael L. Gravelle
Secretary

     
 
Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



      American Land Title Association   Owner’s Policy           Policy No:
3111-00129

EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys’ fees, or expenses
that arise by reason of:

1.   (a) 
Any law, ordinance, permit, or governmental regulation (including those relating
to building and zoning) restricting, regulating, prohibiting, or relating to

  (i)  
the occupancy, use, or enjoyment of the Land;

  (ii)  
the character, dimensions or location of any improvement erected on the Land;

  (iii)  
the subdivision of land; or

  (iv)  
environmental protection;

 
or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.

  (b)  
Any governmental police power. This Exclusion 1(b) does not modify or limit the
coverage provided under Covered Risk 6.

2.  
Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.  
Defects, liens, encumbrances, adverse claims, or other matters:

  (a)  
created, suffered, assumed, or agreed to by the Insured Claimant;

  (b)  
not Known to the Company, not recorded in the Public Records at Date of Policy,
but Known to the Insured Claimant and not disclosed in writing to the Company by
the Insured Claimant prior to the date the Insured Claimant became an Insured
under this policy;

  (c)  
resulting in no loss or damage to the Insured Claimant;

  (d)  
attaching or created subsequent to Date of Policy (however, this does not modify
or limit the coverage provided under Covered Risk 9 and 10); or

  (e)  
resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Title.

4.  
Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors’ rights laws, that the transaction vesting the Title as
shown in Schedule A, is

  (a)  
a fraudulent conveyance or fraudulent transfer; or

  (b)  
a preferential transfer for any reason not stated in Covered Risk 9 of this
policy.

5.  
Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the deed or other instrument of transfer in the Public
Records that vests Title as shown in Schedule A.

CONDITIONS

1.  
DEFINITION OF TERMS
     
The following terms when used in this policy mean:

  (a)  
“Amount of Insurance”: The amount stated in Schedule A, as may be increased or
decreased by endorsement to this policy, increased by Section 8(b), or decreased
by Sections 10 and 11 of these Conditions.
    (b)  
“Date of Policy”: The date designated as “Date of Policy” in Schedule A.
    (c)  
“Entity”: A corporation, partnership, trust, limited liability company, or other
similar legal entity.
    (d)  
“Insured”: The Insured named in Schedule A.

  (i)  
The term “Insured” also includes

  (A)  
successors to the Title of the Insured by operation of law as distinguished from
purchase, including heirs, devisees, survivors, personal representatives, or
next of kin;
    (B)  
successors to an Insured by dissolution, merger, consolidation, distribution, or
reorganization;
    (C)  
successors to an Insured by its conversion to another kind of Entity;
    (D)  
a grantee of an Insured under a deed delivered without payment of actual
valuable consideration conveying the Title

  (1)  
if the stock, shares, memberships, or other equity interests of the grantee are
wholly-owned by the named Insured,
    (2)  
if the grantee wholly owns the named Insured,     
    (3)  
if the grantee is wholly-owned by an affiliated Entity of the named Insured,
provided the affiliated Entity and the named Insured are both wholly-owned by
the same person or Entity, or
    (4)  
if the grantee is a trustee or beneficiary of a trust created by a written
instrument established by the Insured named in Schedule A for estate planning
purposes.

  (ii)  
With regard to (A), (B), (C), and (D) reserving, however, all rights and
defenses as to any successor that the Company would have had against any
predecessor Insured.

  (e)  
“Insured Claimant”: An Insured claiming loss or damage.
    (f)  
“Knowledge” or “Known”: Actual knowledge, not constructive knowledge or notice
that may be imputed to an Insured by reason of the Public Records or any other
records that impart constructive notice of matters affecting the Title.
    (g)  
“Land”: The land described in Schedule A, and affixed improvements that by law
constitute real property. The term “Land” does not include any property beyond
the lines of the area described in Schedule A, nor any right, title, interest,
estate, or easement in abutting streets, roads, avenues, alleys, lanes, ways, or
waterways, but this does not modify or limit the extent that a right of access
to and from the Land is insured by this policy.
    (h)  
“Mortgage”: Mortgage, deed of trust, trust deed, or other security instrument,
including one evidenced by electronic means authorized by law.
    (i)  
“Public Records”: Records established under state statutes at Date of Policy for
the purpose of imparting constructive notice of matters relating to real
property to purchasers for value and without Knowledge. With respect to Covered
Risk 5(d), “Public Records” shall also include environmental protection liens
filed in the records of the clerk of the United States District Court for the
district where the Land is located.
    (j)  
“Title”: The estate or interest described in Schedule A.
    (k)  
“Unmarketable Title”: Title affected by an alleged or apparent matter that would
permit a prospective purchaser or lessee of the Title or lender on the Title to
be released from the obligation to purchase, lease, or lend if there is a
contractual condition requiring the delivery of marketable title.

2.  
CONTINUATION OF INSURANCE
     
The coverage of this policy shall continue in force as of Date of Policy in
favor of an Insured, but only so long as the Insured retains an estate or
interest in the Land, or holds an obligation secured by a purchase money
Mortgage given by a purchaser from the Insured, or only so long as the Insured
shall have liability by reason of warranties in any transfer or conveyance of
the Title. This policy shall not continue in force in favor of any purchaser
from the Insured of either (i) an estate or interest in the Land, or (ii) an
obligation secured by a purchase money Mortgage given to the Insured.

 

 



--------------------------------------------------------------------------------



 



CHICAGO TITLE INSURANCE COMPANY
AMERICAN LAND TITLE ASSOCIATION OWNERS POLICY (6/17/06)
WITH NEW YORK COVERAGE ENDORSEMENT APPENDED (A.L.T.A.)
SCHEDULE A

             
Policy No.:
  Effective Date   Amount of Insurance:
3111-00129
        $88,200,000.00  

1.  
Name of Insured:
     
ROYALTON 44 HOTEL, L.L.C.

2.  
The estate or interest in the land which is covered by this Policy is:
     
FEE SIMPLE

3.  
Title to the estate or interest in the land is vested in the insured by:
     
Deed made by ROYALTON LLC -to- ROYALTON 44 HOTEL, L.L.C, dated
                    , 2011, to be recorded.

4.  
The Land referred to in this policy is described as follows: — SEE ATTACHED
DESCRIPTION —

              Authorized Signatory



 

 



--------------------------------------------------------------------------------



 



SCHEDULE A DESCRIPTION
Policy No.: 3111-00129
ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of MANHATTAN, County of NEW YORK, City and State of NEW YORK, bounded
and described as follows:
BEGINNING at a point on the northerly side of WEST 43RD STREET distant 240 feet
easterly from the corner formed by the intersection of the northerly side of
WEST 43RD STREET and the easterly side of the AVENUE OF AMERICA’S;
running thence northerly parallel with the AVENUE OF AMERICA’S, 200 feet 10
inches to the southerly side of WEST 44TH STREET;
thence easterly along the southerly side of WEST 44TH STREET, 49 feet 10-1/2
inches;
thence southerly along a line form an angle of 90 degrees 02 minutes 10 seconds
on its easterly side with the southerly side of WEST 44TH STREET, 200 feet 10
inches to the northerly side of WEST 43RD STREET;
thence westerly along the northerly side of WEST 43RD STREET, 49 feet 9 inches
to the point or place of BEGINNING.



 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Policy No.: 3111-00129
This policy does not insure against loss or damage (and the Company will not pay
costs, attorney’s fees or expenses) which arise by reason of:
NOTE: THIS IS A PRO FORMA POLICY AND DOES NOT REFLECT THE PRESENT STATE OF THE
TITLE NOR IS IT A COMMITMENT TO (i) INSURE THE TITLE, OR (ii) ISSUE ANY OF THE
ATTACHED ENDORSEMENTS.

1. a.  
Former window sills project 1-1/2 inches onto westerly adjoining premises.

  b.  
Independent wall encroaches upon the westerly adjoining premises.

  c.  
Building on westerly adjoining premises leans l/2 inch east onto premises herein
described at 2nd floor.

  d.  
Building on premises herein described leans 1-1/2 inches west of the westerly
line.

  e.  
Roof cornice, ledges, window sills, trim, planters, stand pipes, entrance
cornice, and entrance columns and trim, hand rails and water meters project upon
West 44th Street.

  f.  
Canopy at third floor, iron grating and steps encroach upon west 44th Street.

  g.  
Return cornices and ledges project upon the easterly and westerly adjoining
premises.

  h.  
Ends of walls encroach upon West 44th Street.

  i.  
Window sills, air conditioner and air conditioner vents project upon the
easterly adjoining premises.

  j.  
Independent walls on easterly adjoining premises encroach upon the premises
herein described and lean 3/4 inch west.

  k.  
Brick chiminies and flue pipe on westerly wall of buildings adjoining on the
east are fastened to the easterly wall of the building on the premises herein
described and carried to the roof thereof.

  l.  
Lamps, vents, vent pipe, roof cornice, ledges, window sills, trim, stand pipes,
entrance cornice, entrance columns and trim project upon West 43rd Street.

  m.  
Iron cellar doors and step encroach upon West 43rd Street.

  n.  
Independent wall encroaches upon West 43rd Street by 1/4 inch.

   
As shown on a survey made by Earl B. Lovell-S.P. Belcher, Inc. dated 03/15/1996
and last brought to date by the same on 03/29/2011.

   
With respect to 1b, d, h and n Policy insures that each building or



- SCHEDULE B -

 



--------------------------------------------------------------------------------



 



SCHEDULE B (Continued)
Policy No.: 3111-00129

   
improvement may remain in its present location as long as it shall stand and the
Company hereby insures the Insured against any loss or damage that Insured shall
sustain as a result of a final judicial determination of a court of competent
jurisdiction as to the forced removal of the building or improvements as a
result of the aforementioned encroachments.

2.  
Agreements recorded in Liber 4540 cp 280 and Liber 5035 cp 159. Policy insures
that a violation of te foregoing Agreements will not result in a reversion or
forfeiture of title.

3.  
Lot Line Window Declaration made by 44TH BUILDING CORPORATION dated 1/27/1989,
recorded 2/10/1989 in Reel 1535 Page 16. Policy insures that a violation of the
foregoing Declaration will not result in a reversion or forfeiture of title.

4.  
The policy to be issued hereunder will contain the following:

   
This policy is issued contemporaneously with Policy No. Y 3008-342365NY1 of
FIRST AMERICAN TITLE INSURANCE COMPANY for ~ (50%).

   
At the time liability for any loss shall have been fixed pursuant to the
conditions of this policy, this Company shall not be liable to the insured for a
greater portion of the loss than the amount that this policy bears to the whole
amount of insurance held by the insured under this and the said policy.

- SCHEDULE B (Continued) -

 



--------------------------------------------------------------------------------



 



Issued by    
 
    CHICAGO TITLE INSURANCE COMPANY   ENDORSEMENT

STANDARD NEW YORK ENDORSEMENT
(OWNER’S POLICY)
Attached to and made a part of Policy Number: 3111-00129
The following is added as a Covered Risk:

  “11.  
Any statutory lien for services, labor or materials furnished prior to the date
hereof, and which has now gained or which may hereafter gain priority over the
estate or interest of the insured as shown in Schedule A of this policy.”

1.  
Exclusion Number 5 is deleted, and the following is substituted:

  5.  
Any lien on the Title for real estate taxes, assessments, water charges or sewer
rents imposed by governmental authority and created or attaching between Date of
Policy and the date of recording of the deed or other instrument of transfer in
the Public Records that vests Title as Shown in Schedule A.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

             
Dated:
  (STAMP) [c19245c1924501.gif]    CHICAGO TITLE INSURANCE COMPANY              
By:   /s/ Raymond R. Quirk                   Raymond R. Quirk
President               By:    /s/ Michael L. Gravelle              
 
          Michael L. Gravelle
Secretary

     
 
Authorized Signatory      
Note: This endorsement shall not be valid or binding until countersigned by an
authorized signatory.
      STANDARD NEW YORK ENDORSEMENT (11/1/08)     FOR USE WITH ALTA OWNER’S
POLICY (6-17-06)    

 

 



--------------------------------------------------------------------------------



 



      Issued by    
 
    CHICAGO TITLE INSURANCE COMPANY   ENDORSEMENT

LAND SAME AS SURVEY ENDORSEMENT
Attached to and made a part of Policy Number: 3111-00129
The Company hereby assures the Insured that said Land is the same as that
delineated on the plat of a survey made by (SURVEY READING TO FOLLOW).
The Company hereby insures said Assured against loss which said Assured shall
sustain in the event said assurances herein shall prove to be incorrect.
The total liability of the Company under said policy and any endorsement therein
shall not exceed, in the aggregate, the face amount of said policy and costs
which the Company is obligated under the Conditions thereof to pay.
This endorsement is made a part of the policy and is subject to all of the terms
and provisions thereof and of any prior endorsements thereto. Except to the
extent expressly stated, it neither modifies any of the terms and provisions of
the Policy and any prior endorsements, nor does it extend the effective date of
the policy and any prior endorsements, nor does it increase the face amount
thereof.

             
Dated:
  (STAMP) [c19245c1924501.gif]    CHICAGO TITLE INSURANCE COMPANY              
By:   /s/ Raymond R. Quirk                   Raymond R. Quirk
President               By:    /s/ Michael L. Gravelle              
 
          Michael L. Gravelle
Secretary

     
 
Authorized Signatory      
Note: This endorsement shall not be valid or binding until countersigned by an
authorized signatory.
          TIRSA LAND SAME AS SURVEY ENDORSEMENT (5/1/07)    

 

 



--------------------------------------------------------------------------------



 



      Issued by    
 
    CHICAGO TITLE INSURANCE COMPANY (“Issuing Co-Insurer”)   ENDORSEMENT

Attached to and made a part of Policy Number: 3111-00129
CO-INSURANCE ENDORSEMENT
Attached to and made a part of Chicago Title Insurance Company (“Issuing
Co-Insurer”) Policy No. 311100129 (“Co-Insurance Policy”). Issuing Co-Insurer
and any other co-insurers are collectively referred to as “Co-Insurers.”

1.  
Co-Insurer issues this endorsement as evidence of Co-Insurer’s liability under
Co-Insurance Policy and directs that this endorsement be attached to the
Co-Insurance Policy adopting its Covered Risks, Exclusions, Conditions,
Schedules and Endorsements, as follows:
     
Amount and proportion of insurance and Aggregate Amount of Insurance under the
Co-Insurance Policy:

                                  Amount of   Proportion of   Co-Insurers   Name
and Address   Policy Number   Insurance   Liability   Issuing Co-
Insurer  
Chicago Title Insurance Company
P.O. Box 45023
Jacksonville, FL 32232-5023
  3111-00129   $~     50 %    
 
                Co-Insurer  
First American Title Insurance Company
1 First American Way
Santa Ana, CA 92707
  Y 3008-342365NY1   $~     50 %    
 
                AGGREGATE POLICY  
 
      $~     100 %

2.  
Each Co-Insurer shall be liable to the Insured under the Co-Insurance Policy
only for the total of the loss and costs multiplied by its Proportion of
Liability.

3.  
Any notice of claim and any other notice or statement in writing required to be
given under the Co-Insurance Policy must be given to Co-Insurer at its address
set forth above.

4.  
Any endorsement to the Co-Insurance Policy issued after the date of this
Co-Insurance Endorsement must be signed on behalf of the Co-Insurer by its
authorized officer or agent.

5.  
This Co-Insurance Endorsement is effective as of the Date of Policy of the
Co-Insurance Policy. This Co-Insurance Endorsement may be executed in
counterparts.

This endorsement is issued as part of the Co-Insurance Policy. Except as it
expressly states, it does not (i) modify any of the terms and provisions of the
policy, (ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

                  DATED:                            DATED:                     
Issuing Co-Insurer       Issuing Co-Insurer Chico Title Insurance Company      
First American Title Insurance Company
 
               
By:
          By:    
 
               

TIRSA Co-Insurance Endorsement (11/1/08)

 

 



--------------------------------------------------------------------------------



 



American Land Title Association   Owner’s Policy           Policy No: 3111-00129

3.  
NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT
     
The Insured shall notify the Company promptly in writing (i) in case of any
litigation as set forth in Section 5(a) of these Conditions, (ii) in case
Knowledge shall come to an Insured hereunder of any claim of title or interest
that is adverse to the Title, as insured, and that might cause loss or damage
for which the Company may be liable by virtue of this policy, or (iii) if the
Title, as insured, is rejected as Unmarketable Title. If the Company is
prejudiced by the failure of the Insured Claimant to provide prompt notice, the
Company’s liability to the Insured Claimant under the policy shall be reduced to
the extent of the prejudice.
  4.  
PROOF OF LOSS
     
In the event the Company is unable to determine the amount of loss or damage,
the Company may, at its option, require as a condition of payment that the
Insured Claimant furnish a signed proof of loss. The proof of loss must describe
the defect, lien, encumbrance, or other matter insured against by this policy
that constitutes the basis of loss or damage and shall state, to the extent
possible, the basis of calculating the amount of the loss or damage.
  5.  
DEFENSE AND PROSECUTION OF ACTIONS

  (a)  
Upon written request by the Insured, and subject to the options contained in
Section 7 of these Conditions, the Company, at its own cost and without
unreasonable delay, shall provide for the defense of an Insured in litigation in
which any third party asserts a claim covered by this policy adverse to the
Insured. This obligation is limited to only those stated causes of action
alleging matters insured against by this policy. The Company shall have the
right to select counsel of its choice (subject to the right of the Insured to
object for reasonable cause) to represent the Insured as to those stated causes
of action. It shall not be liable for and will not pay the fees of any other
counsel. The Company will not pay any fees, costs, or expenses incurred by the
Insured in the defense of those causes of action that allege matters not insured
against by this policy.
    (b)  
The Company shall have the right, in addition to the options contained in
Section 7 of these Conditions, at its own cost, to institute and prosecute any
action or proceeding or to do any other act that in its opinion may be necessary
or desirable to establish the Title, as insured, or to prevent or reduce loss or
damage to the Insured. The Company may take any appropriate action under the
terms of this policy, whether or not it shall be liable to the Insured. The
exercise of these rights shall not be an admission of liability or waiver of any
provision of this policy. If the Company exercises its rights under this
subsection, it must do so diligently.
    (c)  
Whenever the Company brings an action or asserts a defense as required or
permitted by this policy, the Company may pursue the litigation to a final
determination by a court of competent jurisdiction, and it expressly reserves
the right, in its sole discretion, to appeal any adverse judgment or order.

6.  
DUTY OF INSURED CLAIMANT TO COOPERATE

  (a)  
In all cases where this policy permits or requires the Company to prosecute or
provide for the defense of any action or proceeding and any appeals, the Insured
shall secure to the Company the right to so prosecute or provide defense in the
action or proceeding, including the right to use, at its option, the name of the
Insured for this purpose. Whenever requested by the Company, the Insured, at the
Company’s expense, shall give the Company all reasonable aid (i) in securing
evidence, obtaining witnesses, prosecuting or defending the action or
proceeding, or effecting settlement, and (ii) in any other lawful act that in
the opinion of the Company may be necessary or desirable to establish the Title
or any other matter as insured. If the Company is prejudiced by the failure of
the Insured to furnish the required cooperation, the Company’s obligations to
the Insured under the policy shall terminate, including any liability or
obligation to defend, prosecute, or continue any litigation, with regard to the
matter or matters requiring such cooperation.
    (b)  
The Company may reasonably require the Insured Claimant to submit to examination
under oath by any authorized representative of the Company and to produce for
examination, inspection, and copying, at such reasonable times and places as may
be designated by the authorized representative of the Company, all records, in
whatever medium maintained, including books, ledgers, checks, memoranda,
correspondence, reports, e-mails, disks, tapes, and videos whether bearing a
date before or after Date of Policy, that reasonably pertain to the loss or
damage. Further, if requested by any authorized representative of the Company,
the Insured Claimant shall grant its permission, in writing, for any authorized
representative of the Company to examine, inspect, and copy all of these records
in the custody or control of a third party that reasonably pertain to the loss
or damage. All information designated as confidential by the Insured Claimant
provided to the Company pursuant to this Section shall not be disclosed to
others unless, in the reasonable judgment of the Company, it is necessary in the
administration of the claim. Failure of the Insured Claimant to submit for
examination under oath, produce any reasonably requested information, or grant
permission to secure reasonably necessary information from third parties as
required in this subsection, unless prohibited by law or governmental
regulation, shall terminate any liability of the Company under this policy as to
that claim.

7.  
OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS; TERMINATION OF LIABILITY
     
In case of a claim under this policy, the Company shall have the following
additional options:

  (a)  
To Pay or Tender Payment of the Amount of Insurance.
       
To pay or tender payment of the Amount of Insurance under this policy together
with any costs, attorneys’ fees, and expenses incurred by the Insured Claimant
that were authorized by the Company up to the time of payment or lender of
payment and that the Company is obligated to pay.
       
Upon the exercise by the Company of this option, all liability and obligations
of the Company to the Insured under this policy, other than to make the payment
required in this subsection, shall terminate, including any liability or
obligation to defend, prosecute, or continue any litigation.
    (b)  
To Pay or Otherwise Settle With Parties Other Than the Insured or With the
Insured Claimant.

  (i)  
to pay or otherwise settle with other parties for or in the name of an Insured
Claimant any claim insured against under this policy. In addition, the Company
will pay any costs, attorneys’ fees, and expenses incurred by the Insured
Claimant that were authorized by the Company up to the time of payment and that
the Company is obligated to pay; or
    (ii)  
to pay or otherwise settle with the Insured Claimant the loss or damage provided
for under this policy, together with any costs, attorneys’ fees, and expenses
incurred by the Insured Claimant that were authorized by the Company up to the
time of payment and that the Company is obligated to pay.

Upon the exercise by the Company of either of the options provided for in
subsections (b)(i) or (ii), the Company’s obligations to the Insured under this
policy for the claimed loss or damage, other than the payments required to be
made, shall terminate, including any liability or obligation to defend,
prosecute, or continue any litigation.

8.  
DETERMINATION AND EXTENT OF LIABILITY
     
This policy is a contract of indemnity against actual monetary loss or damage
sustained or incurred by the Insured Claimant who has suffered loss or damage by
reason of matters insured against by this policy.

  (a)  
The extent of liability of the Company for loss or damage under this policy
shall not exceed the lesser of

  (i)  
the Amount of Insurance; or
    (ii)  
the difference between the value of the Title as insured and the value of the
Title subject to the risk insured against by this policy.

 

 



--------------------------------------------------------------------------------



 



      American Land Title Association   Owner’s Policy           Policy No:
3111-00129

  (b)  
If the Company pursues its rights under Section 5 of these Conditions and is
unsuccessful in establishing the Title, as insured,

  (i)  
the Amount of Insurance shall be increased by 10%, and
    (ii)  
the Insured Claimant shall have the right to have the loss or damage determined
either as of the date the claim was made by the Insured Claimant or as of the
date it is settled and paid.

  (c)  
In addition to the extent of liability under (a) and (b), the Company will also
pay those costs, attorneys’ fees, and expenses incurred in accordance with
Sections 5 and 7 of these Conditions.

9.  
LIMITATION OF LIABILITY

  (a)  
If the Company establishes the Title, or removes the alleged defect, lien or
encumbrance, or cures the lack of a right of access to or from the Land, or
cures the claim of Unmarketable Title, all as insured, in a reasonably diligent
manner by any method, including litigation and the completion of any appeals, it
shall have fully performed its obligations with respect to that matter and shall
not be liable for any loss or damage caused to the Insured.
    (b)  
In the event of any litigation, including litigation by the Company or with the
Company’s consent, the Company shall have no liability for loss or damage until
there has been a final determination by a court of competent jurisdiction, and
disposition of all appeals, adverse to the Title, as insured.
    (c)  
The Company shall not be liable for loss or damage to the Insured for liability
voluntarily assumed by the Insured in settling any claim or suit without the
prior written consent of the Company.

10.  
REDUCTION OF INSURANCE; REDUCTION OR TERMINATION OF LIABILITY
     
All payments under this policy, except payments made for costs, attorneys’ fees,
and expenses, shall reduce the Amount of Insurance by the amount of the payment.
  11.  
LIABILITY NONCUMULATIVE
     
The Amount of Insurance shall be reduced by any amount the Company pays under
any policy insuring a Mortgage to which exception is taken in Schedule B or to
which the Insured has agreed, assumed, or taken subject, or which is executed by
an Insured after Date of Policy and which is a charge or lien on the Title, and
the amount so paid shall be deemed a payment to the Insured under this policy.
  12.  
PAYMENT OF LOSS
     
When liability and the extent of loss or damage have been definitely fixed in
accordance with these Conditions, the payment shall be made within 30 days.
  13.  
RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT

  (a)  
Whenever the Company shall have settled and paid a claim under this policy, it
shall be subrogated and entitled to the rights of the Insured Claimant in the
Title and all other rights and remedies in respect to the claim that the Insured
Claimant has against any person or property, to the extent of the amount of any
loss, costs, attorneys’ fees, and expenses paid by the Company. If requested by
the Company, the Insured Claimant shall execute documents to evidence the
transfer to the Company of these rights and remedies. The Insured Claimant shall
permit the Company to sue, compromise, or settle in the name of the Insured
Claimant and to use the name of the Insured Claimant in any transaction or
litigation involving these rights and remedies.
       
If a payment on account of a claim does not fully cover the loss of the Insured
Claimant, the Company shall defer the exercise of its right to recover until
after the Insured Claimant shall have recovered its loss.
    (b)  
The Company’s right of subrogation includes the rights of the Insured to
indemnities, guaranties, other policies of insurance, or bonds, notwithstanding
any terms or conditions contained in those instruments that address subrogation
rights.

14.  
ARBITRATION     
     
Either the Company or the Insured may demand that the claim or controversy shall
be submitted to arbitration pursuant to the Title Insurance Arbitration Rules of
the American Land Title Association (“Rules”). Except as provided in the Rules,
there shall be no joinder or consolidation with claims or controversies of other
persons. Arbitrable matters may include, but are not limited to, any controversy
or claim between the Company and the Insured arising out of or relating to this
policy, any service in connection with its issuance or the breach of a policy
provision, or to any other controversy or claim arising out of the transaction
giving rise to this policy. All arbitrable matters when the Amount of Insurance
is $2,000,000 or less shall be arbitrated at the option of either the Company or
the Insured. All arbitrable matters when the Amount of Insurance is in excess of
$2,000,000 shall be arbitrated only when agreed to by both the Company and the
Insured. Arbitration pursuant to this policy and under the Rules shall be
binding upon the parties. Judgment upon the award rendered by the Arbitrator(s)
may be entered in any court of competent jurisdiction.

15.  
LIABILITY LIMITED TO THIS POLICY; POLICY ENTIRE CONTRACT

  (a)  
This policy together with all endorsements, if any, attached to it by the
Company is the entire policy and contract between the Insured and the Company.
In interpreting any provision of this policy, this policy shall be construed as
a whole.
    (b)  
Any claim of loss or damage that arises out of the status of the Title or by any
action asserting such claim shall be restricted to this policy.
    (c)  
Any amendment of or endorsement to this policy must be in writing and
authenticated by an authorized person, or expressly incorporated by Schedule A
of this policy.
    (d)  
Each endorsement to this policy issued at any time is made a part of this policy
and is subject to all of its terms and provisions. Except as the endorsement
expressly states, it does not (i) modify any of the terms and provisions of the
policy, (ii) modify any prior endorsement, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance.

16.  
SEVERABILITY
     
In the event any provision of this policy, in whole or in part, is held invalid
or unenforceable under applicable law, the policy shall be deemed not to include
that provision or such part held to be invalid, but all other provisions shall
remain in full force and effect.
  17.  
CHOICE OF LAW; FORUM

  (a)  
Choice of Law: The Insured acknowledges the Company has underwritten the risks
covered by this policy and determined the premium charged therefor in reliance
upon the law affecting interests in real property and applicable to the
interpretation, rights, remedies, or enforcement of policies of title insurance
of the jurisdiction where the Land is located. Therefore, the court or an
arbitrator shall apply the law of the jurisdiction where the Land is located to
determine the validity of claims against the Title that are adverse to the
Insured and to interpret and enforce the terms of this policy. In neither case
shall the court or arbitrator apply its conflicts of law principles to determine
the applicable law.
    (b)  
Choice of Forum: Any litigation or other proceeding brought by the Insured
against the Company must be filed only in a state or federal court within the
United States of America or its territories having appropriate jurisdiction.

18.  
NOTICES, WHERE SENT
     
Any notice of claim and any other notice or statement in writing required to be
given to the Company under this policy must be given to the Company at:
     
Chicago Title Insurance Company
     
Attn: Claims Department
     
P.O. Box 45023
     
Jacksonville, FL 32232-5023

 

 



--------------------------------------------------------------------------------



 



Exhibit J
Form of Escrow Agreement
DEPOSIT ESCROW INSTRUCTIONS
______________, 2011
First American Title Insurance Company
633 Third Avenue
New York, New York 10017
Attention: Andrew Jaeger
Attention:

         
 
  Re:   Deposit under that certain Purchase and Sale Agreement dated  _____,
2011 (the “Agreement”), by and between Royalton, LLC, a Delaware limited
liability company (“Seller”), and Royalton 44 Hotel, L.L.C., a Delaware limited
liability company (“Purchaser”); Escrow No.  _____  (“Escrow”).

Gentlemen and Ladies:
Purchaser and Seller have entered into the Agreement pursuant to which Purchaser
agrees to purchase the Property (as defined in the Agreement). A copy of the
Agreement has been delivered to you concurrently herewith.
In accordance with Section 1.6 of the Agreement, within one (1) business day
following the execution of the Agreement, Purchaser will be delivering by wire
transfer of immediately available federal funds in the amount of Four Million
Four Hundred Ten Thousand and 00/100 Dollars ($4,410,000.00), which may be
increased by an amount equal to One Million Eight Hundred Ninety Thousand and
00/100 ($1,890,000.00) pursuant to Section 4.10(b) of the Agreement
(collectively and together with any interest earned thereon, the “Earnest
Money”), for deposit in the Escrow. You are to place the Earnest Money in an
interest bearing account (for this purpose, Purchaser’s Federal Employer I.D.
number is 45-1137592) and hold the Earnest Money in the Escrow and deliver it to
Seller or Purchaser in accordance with these instructions. An executed IRS Form
W-9 for Purchaser has been delivered to you to enable the Earnest Money to be
invested.
In the event that (i) you receive written notice from Seller or Purchaser (the
party that delivers such written notice is referred to herein as the “Notice
Party”), which notice shall be delivered concurrently to the other party (the
“Other Party”), stating that the Notice Party is terminating the Agreement and
is entitled to the Earnest Money under the terms of the Agreement, and (ii) you
have received written confirmation from the Other Party of its receipt of such
written notice from the Notice Party, you shall, on the tenth (10th) business
day after the Other Party’s receipt of such written notice from the Notice
Party, deliver the Earnest Money (by delivering cash, certified check or some
other form of immediately available funds, to the Notice Party at the address or
pursuant to the wiring instructions provided in such written notice from the
Notice Party); provided that, if you receive written notice from the Other Party
or the Other Party’s counsel within nine (9) business days after the Other
Party’s receipt of the such written notice from the Notice Party that the Other
Party disputes the Notice Party’s right to receive the Earnest Money and directs
you not to make the foregoing delivery, you shall not deliver the Earnest Money
to the Notice Party but shall instead retain it or, if appropriate, interplead
the Earnest Money in a court of competent jurisdiction in the State of New York.
All notices delivered pursuant to these instructions shall be made in accordance
with the provisions of Section 11.4 of the Agreement. Notices to Escrow Agent
will be delivered to the attention of Andrew Jaeger, Esq. and Michael Berey,
Esq., reference Title No [_____].

 

 



--------------------------------------------------------------------------------



 



You are not to disclose to any person (other than the parties hereto, their
employees, agents or independent contractors) any information about the
Agreement or its existence or this letter of instructions (except if requested
by either party or as may be required by court in any litigation or by law).
You are to maintain the Earnest Money in a federally-insured interest-bearing
account at JP Morgan Chase and all interest accruing thereon shall be paid to
the party entitled to the Earnest Money in accordance with this deposit escrow
instruction letter. We understand that you shall not be responsible for any
penalties, loss of principal or interest, or the consequences of a delay in
withdrawal of the Deposit and interest accrued thereon, if any, which may be
imposed as a result of the making or the redeeming of the above investment, as
the case may be. Seller and Purchaser also agree that Escrow Agent shall not be
liable for any loss or impairment of the Deposit while the Deposit is in the
course of collection or of the Escrow if such loss or impairment results from
the failure, insolvency or suspension of the financial institution in which the
Deposit is deposited. Nor shall you be required to institute legal proceedings
of any kind pursuant to these instructions, nor be required to defend any legal
proceedings which may be instituted against you with respect to the subject
matter of these instructions unless you are requested to do so by Purchaser or
Seller and arrangements reasonably satisfactory to you have been made to
indemnify you against the cost and expense of such defense by the party making
such request. If any dispute shall arise with respect to these instructions,
whether such dispute arises between the parties hereto or between the parties
hereto and other persons, you may interplead such disputants. You shall be
responsible only for the performance of such duties as are strictly set forth
herein and in no event shall you be liable for any act or failure to act under
the provisions of this letter except where such action or inaction is the result
of your willful misconduct or gross negligence.
Seller and Purchaser each hereby agrees, jointly and severally, to indemnify you
and hold you harmless against any loss, liability or damage (including the cost
of litigation and reasonable counsel fees) incurred in connection with the
performance of your duties hereunder except as a result of your willful
misconduct or negligence.
In the event of any dispute between Seller and Purchaser respecting these
instructions, Seller and Purchaser may elect to submit such dispute to any court
of competent jurisdiction in the State of New York in accordance with
Section 11.12 of the Agreement. The prevailing party in any such dispute shall
be entitled to recover its legal fees and expenses incurred in connection with
such dispute.

 

 



--------------------------------------------------------------------------------



 



Please indicate your agreement to comply with the foregoing instructions by
executing at least three (3) copies of this letter and returning, by overnight
courier, one to Hogan Lovells US LLP, as counsel for Seller, and one to Gibson,
Dunn & Crutcher LLP, as counsel for Purchaser.
Very truly yours,

                      SELLER:    
 
                    ROYALTON, LLC,         a Delaware limited liability company
   
 
                        By: Morgans Group LLC, its Managing Member    
 
               
 
          By: Morgans Hotel Group Co., its Managing Member    
 
               
 
  By:                                   Name:             Title:    
 
                    PURCHASER:    
 
                    ROYALTON 44 HOTEL, L.L.C.,         a Delaware limited
liability company    
 
               
 
  By:                                   Name:             Title:    

ACKNOWLEDGED AND AGREED:
First American Title Insurance Company

             
By:
                     
 
  Name:   Michael J. Berey    
 
  Title:   Senior Vice-President and
Senior Underwriting Counsel    

Date: ______________, 2011

 

 



--------------------------------------------------------------------------------



 



Exhibit K
Form of Trademark Assignment
TRADEMARK ASSIGNMENT
THIS TRADEMARK ASSIGNMENT (this “Assignment”) is made and entered into as of
March  _____, 2011 (“Effective Date”) by and between Morgans Group LLC, a
Delaware limited liability company, with its principal office at 475 10th
Avenue, New York, New York 10018, USA (“Assignor”), and [INSERT ASSIGNEE]
(“Assignee”).
WHEREAS, Assignor is the owner of the trademarks, trademark registrations and
trademark applications set forth on Schedule A hereto (the “Trademarks”),
including the pending Trademark Application filed as an intent-to-use
application (the “ITU Mark”).
WHEREAS, Assignor has a bona fide intent to use the ITU Mark in connection with
the services for which the application for an ITU Mark has been filed;
WHEREAS, Assignor and Assignee are parties to that certain Purchase and Sale
Agreement dated  _____  (the “Purchase Agreement”);
WHEREAS, pursuant to the Purchase Agreement, Assignee agreed to purchase
(i) that portion of Assignor’s business in which Assignor has a bona fide intent
to use the ITU Mark, and (ii) all of Assignor’s right, title and interest in and
to the Trademarks and any and all goodwill of the business symbolized by the
Trademarks; and
NOW, THEREFORE, for the consideration set forth in the Purchase Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
1. Assignment. Effective upon the Closing, Assignor hereby assigns, conveys,
grants, and transfers to Assignee, in perpetuity, all of Assignor’s right, title
and interest in and to the Trademarks, including but not limited to any and all
common law rights in the Trademarks, and any and all goodwill of the business
symbolized by the Trademarks, including all rights therein provided by
international conventions and treaties, and all rights to sue for past, present
and future infringement of the rights being assigned hereby which Assignor may
have, throughout the world, including, without limitation, the right to retain
the proceeds from such infringement claims. Assignee is hereby empowered to
bring, prosecute, defend, and appear in suits, actions, and proceedings of any
nature under or concerning the Trademarks, and any applications, registrations,
and renewals thereof, in its own name as Trademark proprietor.
2. Further Assurances. Assignor shall, at the cost and expense of Assignee, take
all actions and execute all documents necessary or desirable to record and
perfect the interest of Assignee in and to the Trademarks, and shall not enter
into any agreement in conflict with this Assignment.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party has caused this Assignment to be executed as of
the date first written above by its duly authorized officer. The Parties state
that they and/or their authorized representative have carefully read, been
advised upon, understand and agree upon each and every term of this Assignment,
to which execute below.
Assignor hereby requests the Commissioner of Patents and Trademarks, and the
corresponding entities or agencies in any applicable foreign countries, to
record Assignee as the assignee and owner of the Marks.
* * * * *

                  MORGANS GROUP LLC    
 
                     
 
           
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                [INSERT ASSIGNEE]    
 
                     
 
           
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A

                  REGISTRATION NUMBER         TRADEMARK   (APPLICATION NUMBER)  
COUNTRY   GOODS AND SERVICES
ROYALTON
  1974811
(74/641687)   USA   Class 42: Hotel services
 
           
ROYALTON
  3829913
(76/698270)   USA   Class 43: Providing temporary accommodations; hotel, bar and
restaurant services; providing a website for making hotel and restaurant
reservations; making hotel and restaurant reservations for others; providing
social meeting, banquet, social function, conference, exhibition and meeting
facilities; catering services; spa services, namely, providing temporary
accommodations and meals to clients of a health or beauty spa; consulting
services in the field of hospitality; providing personalized information about
hotels via the internet; providing information in the field of restaurant dining
via the internet
 
           
44
  N/A
(85/110574)   USA   Class 41: Bar and restaurant services
 
           
FORTY FOUR
  N/A
(Common Law Mark)   USA    
 
           
BAR 44 44 & Design (LOGO) [c19245c1924511.gif]
  3484470
(77/369297)   USA   Class 43: Bar and restaurant services
 
           
BRASSERIE 44 44 & DESIGN (LOGO) [c19245c1924512.gif]
  3484475
(77/369393)   USA   Class 43: Bar and restaurant services

 

 



--------------------------------------------------------------------------------



 



                  REGISTRATION NUMBER         TRADEMARK   (APPLICATION NUMBER)  
COUNTRY   GOODS AND SERVICES
ROYALTON
  000806752
(000806752)   European Community   Class 20: Furniture; cots; beds; mirrors;
picture frames; pillows; curtain rings, rods and rails; non-metal doorknobs and
drawer pulls

Class 42: Providing of food and drink; temporary accommodation; medical,
hygienic and beauty care; veterinary and agricultural services; legal services;
scientific and industrial research; computer programming; hotel services;
reservation services for hotel accommodation; room hire; provision of conference
and exhibition facilities; banqueting services; bar, café and restaurant
services; cocktail lounge and coffee shop services; food cooking services;
beauty salon services; hairdressing salon services; creche services;
photography, printing and lithographic services; health club services;
professional consultations relating to hotel franchising
 
           
ROYALTON
  000865147
(000865147)   European Community   Class 3: Cleaning, polishing, scouring and
abrasive preparations for personal use; shoe cleaning and shoe polishing
preparations, make-up removers, pumice stones for personal use; soaps, foam
bath, shower and bath gels, bath oils, bath beads, bath salts; hair care
preparations, shampoos, hair conditioners, hair gels, hair lotions and hair
styling preparations; perfumes, colognes, splashes, and toilet waters; essential
oils and aromatherapy oils; body oils, shaving preparations, shaving lotions,
shaving creams and shaving gels, suntan and sun screen lotions, creams, oils and
gels; cosmetics; make-up, concealers, eye shadows, eye and eyebrow pencils,
facial powders, mascara; cotton wool for cosmetic purposes; hand and nail care
preparations, namely nail polishes and varnishes, bases and top coats, hand and
cuticle creams, lotions and oils, nail polish removers, cuticle creams, gels and
removers

Class 16: Paper, cardboard; stationery, letterhead, envelopes, post cards,
headed note paper, cards, headed writing paper, corporate forms, paper bags,
paper boxes, signage, brochures, posters, printed advertisement; pencils, pens,
markers, pen and pencil cases; wrapping paper; books; cookery books; menus;
address books; calendars; diaries; date books; paper plates; paper cups, paper
napkins, paper place mats; playing cards

Class 21: Dishes; plates; bowls; serving dishes; cups; mugs; glasses; glassware;
dish covers; dish stands; kitchen, cooking and serving utensils; earthenware;
wine decanters; wine bottles; wine buckets; vases; china, crystal, earthenware,
glass porcelain and terracotta objects d’art; coffee and tea services of
non-precious metal; non-electric coffee and tea pots; infusers of non-precious
metal; meal trays; pots; pans; cookware; kettles; flower pots and baskets;
shaving pots; shaving brushes; shaving brush stands; hair combs and brushes;
cosmetic brushes; applicators and sponges; toothbrushes; perfume atomizers and
bottles; containers for burning and diffusing incense, perfume and oils; candle
holders and candlesticks of non-precious metal; trash and rubbish cans and bins;
tissue holders and dispensers; toilet paper holders and dispensers; ceramic door
knobs

 

 



--------------------------------------------------------------------------------



 



                  REGISTRATION NUMBER         TRADEMARK   (APPLICATION NUMBER)  
COUNTRY   GOODS AND SERVICES
 
          Class 24: Bedding, blankets, comforters, sheets, bed linens, bed
spreads and covers, duvet covers; pillows; shams and covers; dust ruffles;
fabrics, none being textile piece goods for making up into suits, dresses,
jackets or trousers; upholstery fabrics; window and shower curtains; window
dressings; table linens, table cloths, cloth napkins, table runners; potholders;
place mats; bath mats; bath and kitchen towels; washcloths; textile tapestries

Class 39: Valet parking, car and van transportation services; ticket reservation
services; travel guide services
 
           
ROYALTON
  2148931
(2148931)   United Kingdom   Class 08: Hand tools and implements (hand
operated); cutlery; side arms; razors

Class 16: Paper, cardboard, stationery; letterhead, envelopes, post cards, note
paper, cards, writing paper, corporate forms, paper bags, paper boxes, signage,
brochures, posters, printed advertisements; pencils, pens, markers; pen and
pencil cases; wrapping paper; books; cookery books; menus; address books;
calendars; diaries; date books; paper plates, paper cups, paper napkins, paper
place mats; plying cards

Class 20: Furniture; cots; beds; mirrors; picture frames; pillows; curtain
rings, rods and rails; non-metal doorknobs and drawer pulls

Class 21: Dishes; plates; bowls; serving dishes; cups; mugs; glasses; glassware;
dish covers; dish stands; kitchen, cooking and serving utensils; earthenware;
wine decanters; wine bottles; wine buckets; vases; china, crystal, earthenware,
glass, porcelain and terracotta objects d’art; coffee and tea services of
non-precious metal; non-electric coffee and tea pots; infusers of non-precious
metal; meal trays; pots; pans; cookware; kettles; flower pots and baskets;
shaving pots; shaving brushes; shaving brush stands; hair combs and brushes;
cosmetic brushes; applicators and sponges; toothbrushes; perfume atomizers and
bottles; containers for burning and diffusing incense, perfume and oils; candle
holders and candlesticks of non-precious metal; trash rubbish cans and bins;
tissue holders and dispensers; toilet paper holders and dispensers; ceramic door
knobs

 

 



--------------------------------------------------------------------------------



 



                  REGISTRATION NUMBER         TRADEMARK   (APPLICATION NUMBER)  
COUNTRY   GOODS AND SERVICES
 
          Class 25: Clothing; footwear; headgear; exercise wear; sports wear;
shirts, polo shirts, golf shirts, t-shirts; shorts; pants; golf pants; boxer
shorts; night shirts, nightgowns, pajamas; lingerie; undergarments; bathrobes;
caps, hats, visors; scarves; socks; aprons; shower caps

Class 27: Carpet, rugs, mats and matting; linoleums and other materials for
covering existing floors; wall hangings

Class 42: Hotel services; hotel accommodation services; housekeeping services;
reservation services for hotel accommodation; room hire; provision of conference
and exhibition services; catering services; banqueting services; bar,
restaurant, cocktail lounge, café’, cafeteria, and coffee bar services; food
cooking services; beauty and salon services; hairdressing salon services;
concierge services
 
           
ROYALTON
  2168832
(2168832)   United Kingdom   Class 03: Cleaning, polishing, scouring and
abrasive preparations for personal use; shoe cleaning and shoe polishing
preparations, make-up removers, pumice stones for personal use; soaps; foam
bath, shower and bath gels, bath oil, bath beads, bath salts; hair care
preparations; shampoos, hair conditioners, hair gels, hair lotions and hair
styling preparations; perfumes; colognes, splashes, and toilet waters; essential
oils and aromatherapy oils; body oils, shaving preparations, shaving lotions,
shaving creams and shaving gels, suntan and sun screen lotions, creams, oils and
gels; cosmetics, make-up, concealers, eye shadows, eye and eyebrow pencils,
facial powders, mascara; cotton wool for cosmetic purposes; hand and nail care
preparations, nail polishes and varnishes, bases and top coats, hand and cuticle
creams, lotions and oils, nail polish removers, cuticle creams, gels and
removers

Class 14: Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments; silverware

Class 26: Lace and embroidery, ribbons and braid; buttons, hooks and eyes, pins
and needles; artificial flowers

Class 28: Games and playthings; gymnastic and sporting articles not included in
other classes; decorations for christmas trees

Class 32: Beers; mineral and aerated waters and other non-alcoholic drinks;
fruit drinks and fruit juices; syrups and other preparations for making
beverages

 

 



--------------------------------------------------------------------------------



 



                  REGISTRATION NUMBER         TRADEMARK   (APPLICATION NUMBER)  
COUNTRY   GOODS AND SERVICES
 
          Class 33: Alcoholic beverages (except beers)
 
           
 
          Class 34: Tobacco; smokers’ articles; matches
 
           
 
          Class 39: Valet parking services; car and van transportation services;
transport reservation services; travel guide services
 
           
THE ROYALTON HOTEL
  2130038
(2130038)   United Kingdom   Class 42: Hotel services
 
           
ROYALTON
  393139
(2008730766)   Russian Federation   Class 35: Providing real estate management
services in connection with condominium and hotel properties

Class 37: Real estate development services, namely the development of mixed use
hotel, condominium and commercial properties

Class 43: Services for providing food and drink; temporary accommodations;
hotels; hotel, bar and restaurant services; making hotel reservations for
others; providing banquet and social function facilities for special occasions;
consulting services in the field of hospitality, provision of food and drink and
temporary accommodation

 

 